Exhibit 10.1

CONFIDENTIAL TREATMENT

EXECUTION COPY

AMENDED AND RESTATED

ALLIANCE AND PRODUCT SUPPLY AGREEMENT

among

GAMBRO RENAL PRODUCTS, INC.,

DAVITA INC.

and

GAMBRO AB

dated as of August 25, 2006

--------------------------------------------------------------------------------

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Execution Copy

Table of Contents

 

           Page

Article I DEFINITIONS

   2

SECTION 1.01.

   Certain Defined Terms    2

SECTION 1.02.

   Additional Definitions    5

Article II SCOPE

   6

SECTION 2.01.

   Oversight and Guidance    6

SECTION 2.02.

   Cooperation    6

SECTION 2.03.

   Data Supply    7

SECTION 2.04.

   Clinical Trial Participation    7

SECTION 2.05.

   Sales    7

SECTION 2.06.

   No Re-Sale    7

SECTION 2.07.

   Access to Product Portfolio    7

Article III STEERING COMMITTEE

   7

SECTION 3.01.

   Steering Committee    7

SECTION 3.02.

   Relationship Managers    9

SECTION 3.03.

   Access to Managers    9

SECTION 3.04.

   Review Meetings and Progress Reports    9

SECTION 3.05.

   Issue Resolution    9

Article IV PRODUCT CHANGES AND TERMINATIONS

   10

SECTION 4.01.

   Material Changes    10

SECTION 4.02.

   Cessation of Production    10

SECTION 4.03.

   Improved Products    11

SECTION 4.04.

   Developmental Products    11

SECTION 4.05.

   New Products    11

SECTION 4.06.

   Optional Products    12

SECTION 4.07.

   [DELETED]    12

Article V REGULATORY COOPERATION

   12

SECTION 5.01.

   Regulatory Action    12

Article VI OWNERSHIP OF INTELLECTUAL PROPERTY

   12

SECTION 6.01.

   Continuing Ownership    12

SECTION 6.02.

   Exclusive Ownership    12

SECTION 6.03.

   Joint Inventions    12

Article VII PURCHASE REQUIREMENTS

   13

SECTION 7.01.

   Purchase Requirements    13

SECTION 7.02.

   Installation; Training; Transition; Acquisitions    15

SECTION 7.03.

   Supplier’s Agreement to Supply    16

SECTION 7.04.

   Bloodlines    16

SECTION 7.05.

   Spare Parts    16

SECTION 7.06.

   [DELETED]    16

 

i



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 7.07.

   Safety Needles    17

SECTION 7.08.

   [DELETED]    17

SECTION 7.09.

   [DELETED]    18

SECTION 7.10.

   [DELETED] Dry Concentrate [DELETED]    18

Article VIII FORECASTS, PURCHASE ORDERS, FULFILLMENT

   18

SECTION 8.01.

   Rolling Forecasts    18

SECTION 8.02.

   Purchase Orders    19

SECTION 8.03.

   Terms of Agreement Govern    20

SECTION 8.04.

   Supply Obligations.    20

SECTION 8.05.

   Inability to Supply    21

SECTION 8.06.

   Delivery    21

SECTION 8.07.

   Returned Goods    23

Article IX PRICES; PAYMENT

   23

SECTION 9.01.

   Price    23

SECTION 9.02.

   Price Amendments    24

SECTION 9.03.

   Payment Terms    24

SECTION 9.04.

   Taxes    24

Article X PRODUCT RELATED WARRANTIES AND COVENANTS

   24

SECTION 10.01.

   Warranty    24

SECTION 10.02.

   Dialyzers    25

SECTION 10.03.

   Limitations on Use    25

Article XI REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION; INSURANCE

   26

SECTION 11.01.

   Mutual Representations    26

SECTION 11.02.

   Indemnification    28

SECTION 11.03.

   Insurance    30

SECTION 11.04.

   Parent Guaranty    30

Article XII TERM AND TERMINATION

   30

SECTION 12.01.

   Initial Term    30

SECTION 12.02.

   Extension to Initial Term    30

SECTION 12.03.

   Termination for Cause    31

SECTION 12.04.

   Survival    31

Article XIII FORCE MAJEURE; HARDSHIP EVENTS

   32

SECTION 13.01.

   Force Majeure    32

SECTION 13.02.

   Hardship Events    32

SECTION 13.03.

   Recall    32

Article XIV ARBITRATION

   33

SECTION 14.01.

   Arbitration    33

Article XV CONFIDENTIAL INFORMATION

   34

SECTION 15.01.

   Confidential Information    34

 

ii



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 15.02.

   Required Disclosure    35

SECTION 15.03.

   Return of Confidential Information    35

SECTION 15.04.

   Public Announcements    35

Article XVI MISCELLANEOUS

   35

SECTION 16.01.

   Notice    35

SECTION 16.02.

   Entire Agreement    36

SECTION 16.03.

   Assignment    36

SECTION 16.04.

   Amendment    37

SECTION 16.05.

   Waiver    37

SECTION 16.06.

   Specific Performance    37

SECTION 16.07.

   Governing Law    37

SECTION 16.08.

   Order of Precedence    38

SECTION 16.09.

   Counterparts    38

SECTION 16.10.

   Open Records    38

SECTION 16.11.

   Compliance with the Purchaser’s Vendor Policy    38

SECTION 16.12.

   Corporate Integrity Agreement    38

SECTION 16.13.

   [DELETED]    39

EXHIBITS and SCHEDULES

 

Schedule A – Steering Committee Members, Relationship Managers, Designated
Executive Officers

 

Schedule B – Withdrawn Products

 

Schedule C – Existing Obligations

 

Schedule D – [DELETED]

 

Schedule E – [DELETED]

 

Schedule F – Medical Advisory Board Members

 

Schedule G – [DELETED]

 

Exhibit 1 – Products and Product Prices

 

Exhibit 1-A – Optional Products

 

Exhibit 2 – Standard Warranties

 

Exhibit 3 – Vendor Relations Policies and Procedures

 

iii



--------------------------------------------------------------------------------

Execution Copy

 

AMENDED AND RESTATED

ALLIANCE AND PRODUCT SUPPLY AGREEMENT

AMENDED AND RESTATED ALLIANCE AND PRODUCT SUPPLY AGREEMENT (this “APS
Agreement”), dated as of October 5, 2005 (the “Effective Date”), as amended by
that certain First Amendment entered into in March, 2006, and as further amended
and restated as of August 25, 2006 (“Amended Effective Date”), among GAMBRO
RENAL PRODUCTS, INC., a Colorado corporation (the “Supplier”), DAVITA INC., a
Delaware corporation (the “Purchaser”), and, solely for purposes of
Section 11.04, GAMBRO AB, a company organized under the laws of the Kingdom of
Sweden (“Parent”).

RECITALS

WHEREAS, the Purchaser and Gambro, Inc., a Colorado corporation (the “Seller”)
entered into a Stock Purchase Agreement, dated as of December 6, 2004 (the
“Purchase Agreement”), which subsequently closed on October 5, 2005, pursuant to
which the Seller sold to the Purchaser all the issued and outstanding shares of
common stock of Gambro Healthcare, Inc., a Tennessee corporation (“GUS”), which
owned and operated a network of dialysis clinics at various locations in the
United States, all as more particularly set forth in the Purchase Agreement;

WHEREAS, the Parties have agreed, among other things, to cooperate in the areas
of clinical research, medical outcomes, clinic productivity, product
development, and education; and to establish a steering committee to, among
other things, develop, implement and monitor the cooperative relationship
established between the Parties as well as to oversee and negotiate or make
determinations required under this APS Agreement;

WHEREAS, the Supplier and its Affiliates are engaged in the business of
developing, manufacturing and marketing, among other things, (a) products for
hemodialysis, peritoneal dialysis, intensive care and certain types of
extra-corporeal therapies, including apheresis, and (b) water purification
systems;

WHEREAS, the Purchaser and its Affiliates own and control Clinics, as defined
hereunder, that require certain products manufactured and marketed by the
Supplier, its Affiliates and/or licensees, and the Purchaser has agreed to
purchase its requirements for such Clinics from the Supplier, its Affiliates
and/or licensees; and

WHEREAS, the Supplier has agreed to supply the Purchaser’s requirements for such
products;

[DELETED]

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants and agreements contained herein,
[DELETED] and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE I

DEFINITIONS

Capitalized terms defined in the Purchase Agreement are used herein as therein
defined and the interpretations and rules of construction therein shall apply
hereto.

SECTION 1.01. Certain Defined Terms. For purposes of this APS Agreement:

“Affiliate” means, with respect to any specified Party, any other entity that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Party.

“Clinics” means all of the dialysis clinics, including any successors or assigns
thereof that are or become owned, controlled, or managed by, the Purchaser or
any of its Affiliates in the U.S., including dialysis clinics in the State of
New York as well as all dialysis clinics that are minority-owned and indirectly
owned by the Purchaser or any of its Affiliates in the U.S., including dialysis
clinics in the State of New York, but excluding all clinics that are sold by the
Purchaser or its Affiliates on or after the Effective Date.

“Clinical Development” means the development of clinical protocols, clinical
evaluation site selection, clinical patient selection, and clinical trial
management to support the preparation and filing of all applicable Regulatory
Filings, and obtaining all necessary regulatory, reimbursement and pricing
approvals in the United States with respect to a Developmental Product.

[DELETED]

“Confidential Information” means all proprietary information and materials
(whether or not patentable), disclosed by one Party to the other Party,
irrespective of the manner in which a Party disclosed such information, in
furtherance of this APS Agreement, including inventions, data and information
related to clinical trials and protocols, substances, formulations, techniques,
methodology, equipment, data, reports, correspondence, know-how, manufacturing
documentation and sources of supply, as well as the existence and terms of this
APS Agreement.

“Current Machines” means [DELETED].

“Data” means (a) all data (including clinical and medical outcome, as well as
[DELETED] data), reports and information tracked by Purchaser as of the
Effective Date in connection with Pre-Clinical Development and Clinical
Development of Developmental Products; (b) all information tracked by Purchaser
as of the Effective Date, relating to clinical research, to medical outcomes,
and to [DELETED] when Products purchased hereunder (including New Products and
Improved Products) are used in treatments; (c) all information relating to the
performance of Products purchased hereunder (including New Products and Improved
Product); (d) information relating to Education; and (e) all data necessary for

 

2



--------------------------------------------------------------------------------

Execution Copy

 

regulatory filings on Products, Developmental Products and Improved Products
purchased or included in a Clinical Trial hereunder.

“Designated Executive Officers” means, at any time, the Designated Executive
Officers identified on Schedule A, as such Schedule may be amended at any time
by either Party, but only with respect to the identity of such amending Party’s
Designated Executive Officer.

“Developmental Product” means any product that is proposed to be, or is being,
developed by either Party through the process outlined in Section 4.04 for use
in the Field.

“Disclosing Party” means, with respect to any Confidential Information, the
Party that provides, directly or indirectly, its Confidential Information to the
Receiving Party.

“Dry Concentrate” means, [DELETED].

“Education” means training health care professionals in the use of the Products,
New Products or Developmental Products or in the proper documentation of
services provided utilizing same.

“Extra-corporeal Therapies” means the collection, purification and/or treatment
(including apheresis and leukopheresis) of blood or blood components outside the
body using products manufactured or marketed by the Supplier, its Affiliates
and/or licensees.

“FDA” means the United States Food and Drug Administration.

“Field” means the treatment of chronic and acute (temporary) organ failures via
dialysis, including hemodialysis, intensive care treatments, peritoneal
dialysis, and related treatments, including apheresis.

“Force Majeure” means a circumstance beyond the control of a Party, including
acts of war (whether declared or undeclared) or terrorism; fire, flood, or other
natural catastrophe; riot, strikes or work stoppages for any reason; embargo or
other government action, including the enactment of any law that restricts or
prohibits the providing of the Products or the providing of healthcare services
utilizing the Products.

[DELETED]

“HD Products” means machines, single-use and re-use dialyzers, cassettes,
bloodlines, disposables, dry and liquid concentrates, solutions, and access
devices, including needles and catheters, in each case for hemodialysis.

“IC Products” means machines; dialyzers; cassettes; tubing sets; disposables;
access devices, including needles and catheters; and solutions, in each case for
intensive care or the types of Extra-corporeal Therapies for which the
Supplier’s, its Affiliates’ and/or licensees’ machines have received 510K
clearance from the FDA.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

“Improved Product” means any product that (a) is a new version, model and/or
other improvement of, and (b) has the same basic functionality as, an existing
HD Product, Water Purification Product and/or IC Product set forth on Exhibit 1
as of the Effective Date.

“Inability to Supply” means the Supplier’s failure for any reason to supply the
Purchaser with any Products that the Supplier is required to supply pursuant to
Article VII and Section 8.04(a).

“Intellectual Property” means (a) inventions (whether filed as patent
applications of not), patents and patent applications, (b) trademarks, service
marks, trade names, trade dress and domain names, together with the goodwill
associated exclusively therewith, (c) copyrights, including copyrights in
computer software, (d) confidential and proprietary information, including trade
secrets and know-how, and (e) registrations and applications for registration of
the foregoing.

[DELETED]

“Machines” means [DELETED].

“Material Change” and cognates thereof means a variation in a Product that would
require (a) retraining of clinic personnel, (b) modifications in other Products
in order to use the Product that is Materially Changed, or (c) submission of the
Product that is Materially Changed to the FDA for 510K clearance.

“New Product” means a product for use in hemodialysis, peritoneal dialysis,
renal intensive care and Extra-corporeal Therapies that has a basic
functionality different from any Product specified on Exhibit 1 to the APS
Agreement.

“Optional Products” means those Products specified on Exhibit 1-A to this APS
Agreement, as such Exhibit may be amended from time to time in accordance with
the terms of this APS Agreement.

[DELETED]

“Party” means either the Supplier or the Purchaser, and their respective
successors and permitted assigns hereunder, as appropriate.

“Person” means any entity or person excluding Supplier or Purchaser and each or
any of their respective Affiliates.

“Pre-Clinical Development” means pre-clinical safety and tolerance studies,
including prototype design and development, process development, the collection
of data, and the supply of materials (including fluid and blood samples or
products).

“Product Liability Claims” means any and all claims by users of Products
(including patients treated with any Product or their family members, insurers,
health care providers, subrogees or assignees) seeking damages for personal
injury, death, expense, economic loss (including, without limitation, loss of
value of the Product), or any other relief or remedy, arising

 

4



--------------------------------------------------------------------------------

Execution Copy

 

out of or related to any alleged defect in the design or manufacture, labeling,
packaging or marketing of any Product.

“Products” means those HD Products, Water Purification Products and IC Products,
collectively, specified on Exhibit 1 to this APS Agreement, as such Exhibit
shall be amended from time to time in accordance herewith to (a) delete any
Products discontinued by the Supplier, its Affiliates and/or licensees,
(b) substitute Spare Parts as agreed to by the Parties and (c) include Improved
Products and New Products, as agreed pursuant to Section 4.03 and Section 4.05,
respectively.

[DELETED]

“Receiving Party” means, with respect to any Confidential Information, the Party
that receives such Confidential Information.

“Regulatory Filings” means the preparation and filing of all applicable
regulatory documents, and obtaining all necessary regulatory, reimbursement and
pricing approvals in the United States.

“Representative” means, as to a Party, such Party’s Affiliates and its and their
directors, officers, employees, agents, and advisors (including counsel and
accountants).

“Spare Parts” means any replacement parts required for Products utilized in a
Clinic.

“UCC” means the Uniform Commercial Code as enacted in the State of New York.

“Water Purification Products” means water purification systems and related parts
and materials, whether stand-alone equipment or central water systems, and
equipment designed to meet the specifications for a particular Clinic, and any
services related thereto, except for installation of stand-alone equipment.

SECTION 1.02. Additional Definitions. The following terms have the meanings set
forth in the Sections set forth below:

 

Definition

  

Sections

[DELETED]

  

[DELETED]

[DELETED]

  

[DELETED]

“Alternate Source”

  

Section 7.07(a)

“Anti-Kickback Statute”

  

Section 16.12(b)

“APS Agreement”

  

Preamble

“Automatic Renewal Period”

  

Section 12.02

“Breaching Party”

  

Section 12.03

“CIA”

  

Section 16.12(a)

“DCS”

  

Section 8.06(b)(ii)

“EDI”

  

Section 8.02

“Effective Date”

  

Preamble

“Extension”

  

Section 12.02

“FFDCA”

  

Section 11.01(b)(ii)

 

5



--------------------------------------------------------------------------------

Execution Copy

 

Definition

  

Sections

“First Renewal Period”

  

Section 12.02

“GUS”

  

Recitals

“Hardship Event”

  

Section 13.02

[DELETED]

  

[DELETED]

“Initial Term”

  

Section 12.01

“Insurance Market”

  

Section 11.03

“Invoiced Amount”

  

Section 9.03

“Joint Invention”

  

Section 6.03(a)

“Loss”

  

Section 11.02(a)

[DELETED]

  

[DELETED]

[DELETED]

  

[DELETED]

“Medical Advisory Board”

  

Section 3.05(c)(ii)

“Modified Bloodlines”

  

Section 7.04

“New York Courts”

  

Section 16.07

“Parent”

  

Preamble

“Price”

  

Section 9.01

“Product Warranties”

  

Section 10.01(a)

“Purchase Agreement”

  

Recitals

“Purchaser”

  

Preamble

“Purchaser Indemnified Party”

  

Section 11.02(b)

“Relationship Manager”

  

Section 3.02

“Second Renewal Period”

  

Section 12.02

“Seller”

  

Recitals

“Steering Committee”

  

Section 3.01(a)

[DELETED]

  

[DELETED]

“Supplier”

  

Preamble

“Supplier Indemnified Party”

  

Section 11.02(a)

“Term”

  

Section 12.02

“Third Party Product”

  

Section 3.05(b)

“Third Renewal Period”

  

Section 12.02

“Warranty Service”

  

Section 10.01(b)

“Warranty Service Specifications”

  

Section 10.01(c)

[DELETED]

  

[DELETED]

ARTICLE II

SCOPE

SECTION 2.01. Oversight and Guidance. The Relationship Managers and the Steering
Committee shall have oversight and guidance responsibilities with respect to the
Parties’ performance under this APS Agreement, as more fully set forth in
Article III.

SECTION 2.02. Cooperation. The Parties hereby agree to cooperate with each other
pursuant to the terms of this APS Agreement in the development of products with

 

6



--------------------------------------------------------------------------------

Execution Copy

 

application in the Field. Such cooperation shall be directed, overseen and
guided by the Relationship Managers and the Steering Committee, in accordance
with the terms of this APS Agreement. Such cooperation shall include the
Parties’ cooperating in the following activities: (a) Pre-Clinical Development
and Clinical Development of Developmental Products; (b) Data exchange; and
(c) Education.

SECTION 2.03. Data Supply. Subject to any confidentiality or other regulatory
restriction (including HIPAA and applicable state privacy regulations), the
Purchaser agrees to provide the Supplier with reasonable access to requested
Data (including samples, if appropriate) collected and/or generated by Purchaser
in the ordinary course of Purchaser’s business by the Clinics. Such Data shall
at all times be owned by the Purchaser (and may not be resold, transferred,
shared or otherwise made available to third parties by the Supplier except with
the prior written consent of the Purchaser) and shall be subject to the
confidentiality provisions of this APS Agreement. Such Data shall be used solely
in connection with (a) assessing the performance of the Products, or the
development of New Products or Improved Products and (b) the publication of
articles and/or marketing materials based on such Data, provided the use of Data
in such articles and marketing material is anonymized and non-attributed.

SECTION 2.04. Clinical Trial Participation. The Supplier may, from time to time,
request that the Purchaser cause any Clinic to participate, to the extent
commercially reasonable, in clinical trials relating to New Products and/or
Developmental Products. The Purchaser agrees to negotiate in good faith the
terms and conditions related to such participation, including preparation of a
trial protocol to identify the types of Data to be reported.

SECTION 2.05. Sales. The Supplier and the Purchaser agree that all sales of the
Products by and between the Supplier and the Purchaser shall be subject
exclusively to the terms of this APS Agreement. Nothing in this APS Agreement is
intended nor shall it be construed as restricting the Supplier, its Affiliates
and/or licensees from selling goods or services (including the Products) to any
other Person.

SECTION 2.06. No Re-Sale. The Purchaser agrees that the Products sold under this
APS Agreement shall not be re-sold or re-marketed, directly or indirectly, by
the Purchaser, and that the Purchaser shall cause its Affiliates not to re-sell
or remarket such Products, in each case other than to dialysis centers managed
by the Purchaser.

SECTION 2.07. Access to Product Portfolio. During the Term, the Supplier shall
provide the Purchaser with access to all Supplier-manufactured products that are
approved for use in the U.S. and are commercially available for use in the
Field.

ARTICLE III

STEERING COMMITTEE

SECTION 3.01. Steering Committee. (a) Formation of Steering Committee. The
Parties shall cooperate in good faith to form a steering committee (the
“Steering

 

7



--------------------------------------------------------------------------------

Execution Copy

 

Committee”) as soon as reasonably practicable following the Closing Date. The
Steering Committee shall consist of no fewer than four (4) but no more than six
(6) members, with the Supplier and the Purchaser each designating the same
number of members. Each Party’s Relationship Manager shall be a member of the
Steering Committee. The members of the Steering Committee as of the Amended
Effective Date are set forth on Schedule A.

(b) Steering Committee Member Replacement. Either Party may at any time upon
written notice replace any member of the Steering Committee that it has
designated, including such Party’s designated Relationship Manager. In the event
a vacancy occurs in the Steering Committee, the Party that appointed the member
that has vacated its membership shall promptly designate a substitute member and
provide written notice to the other Party of such designation.

(c) Steering Committee Meetings and Responsibilities. The Steering Committee
shall meet as necessary, but at least once each during each calendar quarter, or
as otherwise agreed in writing by the Parties. The Steering Committee shall, at
a minimum:

(i) ensure each Party is performing its obligations under this APS Agreement;

(ii) coordinate the Parties’ activities relating to (A) Pre-Clinical Development
and Clinical Development of Development Products; (B) the exchange of Data, and
(C) Education;

(iii) negotiate prices for Improved Products and New Products as set forth in
Section 4.03 and Section 4.05, respectively; and

(iv) attempt in good faith to resolve any issue presented to the Steering
Committee by a Relationship Manager.

(d) Steering Committee Decisions. Each Party shall have one (1) vote on the
Steering Committee, and a quorum of the Steering Committee shall require at
least two (2) representatives from each Party. All decisions of the Steering
Committee shall be by unanimous vote and documented in a writing signed by the
Steering Committee members participating in such decision. The Steering
Committee shall not have the power to amend this APS Agreement, provided, that
the Steering Committee shall have the power to amend Exhibit 1 solely with
respect to the price of New Products or Improved Products the parties have
mutually agreed to include under this APS Agreement.

(e) Formation of Subcommittees. If and when required under this APS Agreement,
or as the Steering Committee shall determine necessary or appropriate, the
Steering Committee shall establish, appoint and oversee subcommittees in its
discretion. Each subcommittee shall meet as directed by the Steering Committee,
and shall report to the Steering Committee as requested. Any such subcommittee
shall include at least two members, and such members shall be appointed, in
equal number, by each Party’s Relationship Manager. Such representatives may,
but need not, be members of the Steering Committee.

 

8



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 3.02. Relationship Managers. In addition to the Steering Committee, each
Party shall designate an individual (each a “Relationship Manager”) who shall
serve as the primary representative to the other Party with respect to managing
the relationship of the Parties under this APS Agreement and who shall report to
the other members of the Steering Committee. The Relationship Manager for each
Party shall have overall responsibility for managing and coordinating the
performance of such Party’s obligations under this APS Agreement and for
coordination with such Party’s personnel. The Supplier Relationship Manager and
Purchaser Relationship Manager as of the Amended Effective Date are set forth on
Schedule A. The Supplier Relationship Manager and the Purchaser Relationship
Manager shall work with and make reports to each other on a regular basis, and
no less than semi-monthly, with respect to issues that arise regarding this APS
Agreement. Each Relationship Manager shall be deemed to have authority to issue,
execute, grant or provide any requests, notices or other communications required
hereunder or requested by the other Party in connection with this APS Agreement.

SECTION 3.03. Access to Managers. The Supplier shall ensure that the Purchaser
has adequate access to the Supplier Relationship Manager, and that such
Relationship Manager responds to and has sufficient time to service the
Purchaser hereunder to the reasonable satisfaction of the Purchaser. The
Purchaser shall ensure that the Supplier has adequate access to the Purchaser
Relationship Manager and that such Relationship Manager responds to and has
sufficient time to service the Supplier hereunder to the reasonable satisfaction
of the Supplier.

SECTION 3.04. Review Meetings and Progress Reports. Upon the reasonable request
of either Party’s Relationship Manager, and with reasonable notice, each Party’s
Relationship Manager, as well as appropriate additional personnel involved in
the performance of this APS Agreement, shall meet at a location mutually agreed
to by the Parties or conduct a teleconference or videoconference meeting, to
discuss this APS Agreement. At each such meeting and whenever reasonably
requested by either Party and with reasonable notice, each Party shall provide
the other Party with a written status report that identifies any problem or
circumstance encountered by the Party, or that the Party gained knowledge of
during the period since the last such status report, that may prevent or tend to
prevent the Party from completing any of its obligations under this APS
Agreement. If applicable, the Party shall identify the cause of any identified
problem or circumstance and steps taken or proposed to be taken by the Party to
remedy the problem or circumstance.

SECTION 3.05. Issue Resolution.

(a) Internal Resolution Process. In the event of any issue, controversy or claim
arising out of or relating to this APS Agreement, including any disagreement
between the Relationship Managers, the Relationship Managers shall attempt in
good faith to resolve such issue promptly. In the event that the Relationship
Managers cannot resolve any such issue within twenty (20) U.S. business days
after the matter has been brought to their attention, the Designated Executive
Officers will negotiate in good faith to resolve the dispute. In the event that
the Designated Executive Officers cannot resolve an issue, controversy or claim
arising out of or relating to this APS Agreement within twenty (20) U.S.
business days after the matter has been brought to their attention, such dispute
shall be settled by final and binding arbitration pursuant to Article XIV.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

(b) [DELETED]

(c) [DELETED]

(iii) The Medical Advisory Board shall be composed of three (3) board-certified
nephrologists to be chosen as follows: Within 30 days after the Amended
Effective Date, each party shall designate one nephrologist, and those two
nephrologists shall agree upon and designate a third nephrologist. If, within
that 30-day period, the third nephrologist is not selected, the selection of the
third nephrologist shall be referred to the Designated Executives who will have
an additional fifteen (15) days to agree and make a designation. Replacements of
any individual members of the Medical Advisory Board in the future shall occur
in a like manner as outlined above.

ARTICLE IV

PRODUCT CHANGES AND TERMINATIONS

SECTION 4.01. Material Changes. The Supplier shall provide reasonable, and in no
event less than six (6) months, prior written notice to the Purchaser when
contemplating making any Material Changes. The Purchaser shall use its
commercially reasonable efforts to review all such proposed Material Changes in
an expeditious manner, but shall incur no liability in connection with such
review or any failure to make such review, nor shall such review relieve the
Supplier from any warranty obligation or any other obligation set forth herein.
In the event that a Product undergoes a Material Change such that it becomes an
Improved Product or a New Product, its inclusion in this APS Agreement shall be
subject to Section 4.03 and Section 4.05.

SECTION 4.02. Cessation of Production. In the event that the Supplier, its
Affiliates and/or licensees decides to cease producing any Product, the Supplier
shall notify the Purchaser of its intent to withdraw such Product at least
[DELETED] before such withdrawal. Except as shown on Schedule B, the Supplier
has no current plans to withdraw any Products within [DELETED] of the Amended
Effective Date. The Purchaser will have a minimum of [DELETED] from the date of
such notice to place orders for such Product without quantity restrictions;
provided, that the Purchaser promptly tenders to the Supplier a good faith
forecast, complying with the terms of Article VIII, of the Purchaser’s
requirements and allowing a commercially reasonable lead time for the Supplier,
its Affiliates and/or licensees to produce such requirements. The Supplier, its
Affiliates and/or licensees will maintain the capability to supply agreed upon
Products, including Spare Parts, for a period to be agreed by the Parties, but
in no event less than [DELETED] after withdrawal of such Products. In addition,
after discontinuing any Product, the Supplier, its Affiliates and/or licensees
shall maintain a reasonable supply of warranty replacements therefor for the
remainder of all applicable warranty periods and an adequate supply of Spare
Parts for the reasonable expected useful life of such Product.

 

10



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 4.03. Improved Products. (a) The Supplier may, at any time, propose an
amendment to Exhibit 1 to include one or more Improved Products as a “Product”
and/or, provided that the Supplier is in compliance with Section 4.02, to remove
one or more Products from Exhibit 1. Upon the delivery of a proposed amendment
to Exhibit 1 to Purchaser in connection with the addition of an Improved
Product, the Relationship Managers shall negotiate in good faith to determine a
market price for each such Improved Product. The market price for any Improved
Product shall be based on [DELETED] following amendment of Exhibit 1 to add such
Improved Product. Upon determination of a mutually acceptable market price for
such Improved Product(s), such proposed amendment to Exhibit 1, which shall
include that market price, shall be executed by the parties.

(b) [DELETED]

(iv) If Supplier in good faith disputes or does not agree with Purchaser’s
position, then Supplier may pursue such dispute by submitting written notice,
including objective evidence that supports Supplier’s position, to the
Relationship Managers, with the ultimate determination and resolution to be made
pursuant to Section 3.05(a).

(c) If the Relationship Managers are unable to resolve the price for an Improved
Product within twenty (20) days, the issue shall be treated as specified in
Section 3.05(a), except that if the Designated Executive Officers are unable to
resolve such issue within twenty (20) U.S. business days after the matter has
been brought to their attention, or earlier at the agreement of the Parties,
Exhibit 1 shall be amended to reflect [DELETED].

(d) Notwithstanding anything to the contrary in Section 3.05(a), in the event
that Exhibit 1 has been amended pursuant to Section 4.03(c) to reflect the
[DELETED] of any Improved Product, the price of which is in dispute, either
Party may, within twenty (20) days from the date of such amendment, immediately
seek binding arbitration pursuant to Article XIV. Following a decision resulting
from such arbitration procedure, the Parties shall adjust the amounts paid prior
to such final price determination, in accordance with such determination.

(e) [DELETED]

SECTION 4.04. Developmental Products. Either Party may propose a Developmental
Product through its Relationship Manager to the other Party’s Relationship
Manager. The Relationship Managers shall in good faith consider the advisability
of establishing cooperation between the Parties with respect to the development
and commercialization of such proposed Developmental Product. Any such
cooperation shall be subject to a separate written agreement between the
Parties.

SECTION 4.05. New Products. The Purchaser and the Supplier shall negotiate in
good faith the amendment of Exhibit 1 to include one or more New Products as a
“Product” at any time and Exhibit 1 shall only be amended on the mutual
agreement of the Parties. The price being charged to the Purchaser for any New
Product shall be based on all

 

11



--------------------------------------------------------------------------------

Execution Copy

 

relevant factors including [DELETED] in respect of such New Product for the
[DELETED] to add such New Product.

SECTION 4.06. Optional Products. Notwithstanding anything in this APS Agreement
to the contrary, unless required pursuant to a binding forecast, Purchaser may,
but shall have no obligation to, purchase Optional Products from Supplier and
Supplier may, but shall have no obligation to, supply Optional Products to
Purchaser. Unless otherwise agreed to by the parties, pricing for Optional
Products shall be as set forth in Exhibit 1-A.

SECTION 4.07. [DELETED]

ARTICLE V

REGULATORY COOPERATION

SECTION 5.01. Regulatory Action. Each Party shall promptly inform the other
Party of any regulatory action of which it is aware that would materially and
adversely affect any Product in the United States.

ARTICLE VI

OWNERSHIP OF INTELLECTUAL PROPERTY

SECTION 6.01. Continuing Ownership. Each Party acknowledges that any
Intellectual Property of the other Party or its Affiliates is and shall continue
to be owned by such other Party and its Affiliates, respectively, subject only
to any licenses that may from time to time be granted by one Party to another.

SECTION 6.02. Exclusive Ownership. Any inventions, discoveries, improvements,
modifications, alterations or enhancements, including those in Developmental
Products, New Products and Improved Products that are made, conceived,
discovered or reduced to practice solely by the employees or contractors of a
Party or the employees or contractors of its Affiliates, during and in the
course of performance under this APS Agreement, together with all Intellectual
Property rights therein, shall be owned exclusively by such Party or its
Affiliates and shall be included in the Intellectual Property of such Party.

SECTION 6.03. Joint Inventions. (a) Any invention that is conceived, discovered
or reduced to practice jointly by the employees or contractors of both Parties
or their Affiliates pursuant to performance under this APS Agreement (a “Joint
Invention”), including Joint Inventions relating to Improved Products, New
Products or Developmental Products, shall be jointly owned by the Parties
without any right or duty of accounting. Expenses relating to any patent
filings, patent applications and patent grants covering Joint Inventions shall
be shared equally by each Party and the Parties agree to assist and require
their employees and contractors and their Affiliate’s employees and contractors,
if applicable, to assist in filing and prosecuting such patent applications and
securing such patent grants. If either Party elects not to monetarily support
the filing, prosecution, or maintenance of a patent application or patent on any
such Joint

 

12



--------------------------------------------------------------------------------

Execution Copy

 

Invention in any country, then that Party shall promptly notify the other Party,
who may elect to file, continue prosecution or pay maintenance at its own
expense. The non-paying Party agrees to assign all its rights, and to require
its employees and contractors and the employees and contractors of its
Affiliates, if applicable, to assign their rights in such Joint Invention,
patent application, and patent to the Party paying the expenses.

(b) In the event that a filing is made for patent protection for any Joint
Invention, the Supplier shall have the right, at its option during the
[DELETED], upon written notice to the Purchaser, to purchase the Purchaser’s
interest in each such Joint Invention. The Purchaser shall, if the Supplier
provides timely written notice of its intent to exercise such option, promptly
sell such interest to the Supplier. Each such sale shall be made at the
[DELETED], as the [DELETED] shall be agreed by the Relationship Managers,
subject to the terms of Section 3.05(a).

ARTICLE VII

PURCHASE REQUIREMENTS

SECTION 7.01. Purchase Requirements. (a) The Purchaser shall purchase, and shall
cause its Affiliates to purchase, from the Supplier, subject to the terms and
conditions of this APS Agreement at the prices set out in Exhibit 1:

(i) No less than [DELETED]% of the [DELETED] requirements of each of the
following:

 

  (A) subject to Section 7.06 and Section 7.10, Dry Concentrates [DELETED];

 

  (B) cassettes and Spare Parts for machines manufactured or marketed by
Supplier, its Affiliates and/or licensees;

 

  (C) machines that replace [DELETED];

 

  (D) dialysis or apheresis machines that do not replace [DELETED]

 

  (E) single-use dialyzers;

 

  (F) re use dialyzers;

 

  (G) subject to Section 7.06 and Section 7.10, Dry Concentrates for machines
[DELETED]; and

 

  (H) any other Product, other than Optional Products, not otherwise specified
in this Section 7.01(a)(i).

 

13



--------------------------------------------------------------------------------

Execution Copy

 

(ii) No less than [DELETED]% of the [DELETED] requirements of each of the
following:

 

  (A) subject to Section 7.06 and Section 7.10, Dry Concentrates [DELETED];

 

  (B) cassettes and Spare Parts for machines manufactured or marketed by
Supplier, its Affiliates and/or licensees;

 

  (C) machines that replace [DELETED];

 

  (D) dialysis or apheresis machines that do not replace [DELETED]

 

  (E) single-use dialyzers;

 

  (F) re use dialyzers;

 

  (G) subject to Section 7.06 and Section 7.10, Dry Concentrates for machines
[DELETED]; and

 

  (H) any other Product, other than Optional Products, not otherwise specified
in this Section 7.01(a)(ii).

(iii) No less than [DELETED]% of the [DELETED] requirements of each of the
following:

 

  (A) subject to Section 7.06 and Section 7.10, Dry Concentrates [DELETED];

 

  (B) cassettes and Spare Parts for machines manufactured or marketed by
Supplier, its Affiliates and/or licensees;

 

  (C) machines that replace [DELETED];

 

  (D) dialysis or apheresis machines that do not replace [DELETED]

 

  (E) single-use dialyzers;

 

  (F) reuse dialyzers;

 

  (G) subject to Section 7.06 and Section 7.10, Dry Concentrates for machines
[DELETED]; and

 

  (H) subject to Section 7.04, any other Product, other than Optional Products,
not otherwise specified in this Section 7.01(a)(iii).

(b) Except as otherwise permitted under this APS Agreement, the Purchaser shall
not purchase, and shall cause its Affiliates not to purchase, any product that
is a substitute for any Product.

(c) Within thirty (30) days after each calendar quarter, the Purchaser will
provide a report to each of the Relationship Managers identifying (i) the
Purchaser’s total

 

14



--------------------------------------------------------------------------------

Execution Copy

 

purchases of Products, on a Product category basis as described in paragraph
(a) above, during such calendar quarter and (ii) the quantity of such purchases
made from the Supplier. Within thirty (30) days after each calendar quarter, the
Supplier shall also provide a report to the Relationship Managers reflecting the
Supplier’s record of the Products Purchaser bought during the quarter. The
Steering Committee will review such quarterly reports at its regular meetings to
assure that the Parties’ records concur and that the Purchaser is fulfilling its
obligations under this Section 7.01 for the applicable measurement period.

SECTION 7.02. Installation; Training; Transition; Acquisitions.

(a) (i) During the Initial Term and the Automatic Renewal Period, if any, the
Supplier shall be responsible for [DELETED] of all dialysis, apheresis and
continuous renal replacement therapy machines purchased by Purchaser pursuant to
this APS Agreement. In addition, during the Initial Term and the Automatic
Renewal Period, if any, the Supplier shall be responsible for [DELETED].

(ii) During the Initial Term and the Automatic Renewal Period, if any, to the
extent commercially reasonable, the Supplier shall make available to the
Purchaser [DELETED] Supplier’s standard, customary training that it provides to
its end-user customers in order to assist the Purchaser in efficiently complying
with its obligations under this Article VII.

(iii) During the Initial Term and the Automatic Renewal Period, if any, the
Supplier shall install and certify all Water Purification Products purchased
hereunder by Clinics.

(iv) The Supplier shall provide [DELETED] to the personnel of the Purchaser as
part of the Supplier’s biomed technical training program and will enroll such
personnel in the Supplier’s regularly scheduled classes as quickly as possible
after the Effective Date. The Purchaser shall pay the Supplier for such training
[DELETED] as set out in Exhibit 1, which cost may be amended by the Steering
Committee each year during the term of this APS Agreement as part of its
responsibility for coordinating the parties’ activities relating to education;
and the Purchaser shall require [DELETED] from the Supplier on such terms.

(b) The requirements of this Article VII shall be subject to the obligations of
the Purchaser, existing at the Amended Effective Date, each of which are shown
on Schedule C and purchases under such obligations shall not be included in any
calculation made of the Purchaser’s purchase obligations pursuant to this
Article VII for the time period that such obligations are in effect. The
Supplier shall have the right to buy out any existing contracts under which the
Purchaser currently has purchasing obligations in order to more quickly
transition Products under this APS Agreement.

(c) With respect to any clinic acquired by the Purchaser subsequent to the
Effective Date, the requirements of this Article VII shall be subject to the
existing obligations of such clinic, provided that the Supplier is given prompt
notice of such existing obligations and the Supplier shall have the right to buy
out any existing contracts under which such

 

15



--------------------------------------------------------------------------------

Execution Copy

 

acquired clinic currently has purchasing obligations in order to more quickly
transition Products under this APS Agreement.

SECTION 7.03. Supplier’s Agreement to Supply. During the Initial Term, and, if
applicable, the Automatic Renewal Period, the Supplier shall supply to the
Purchaser and its Affiliates the Products to be purchased pursuant to this
Article VII, subject to the terms and conditions of this APS Agreement at the
prices set out in Exhibit 1.

SECTION 7.04. Bloodlines. Except as otherwise provided in this Section 7.04,
Purchaser agrees to purchase the applicable percentage set forth in Section 7.01
of its bloodline requirements for [DELETED] the [DELETED] and [DELETED] the
[DELETED] in the [DELETED]. In the case of the machines [DELETED], the Parties
agree that the Purchaser’s contract with [DELETED], as described in Schedule C
to this APS Agreement, has been extended until [DELETED] for the bloodlines
required for those machines. To the extent that Purchaser is not obligated under
that contract to purchase from [DELETED] its requirement for the bloodlines for
the machines [DELETED] in the [DELETED], Purchaser agrees to purchase the
applicable percentage as set forth in Section 7.01 of the remainder of such
bloodline requirements for such machines from Supplier but only if and to the
extent that Supplier’s bloodline products have been effectively modified to meet
the current technological standards agreed by the parties as confirmed by
Purchaser (the “Modified Bloodlines”). The terms of this APS Agreement with
respect to bloodlines for the [DELETED] and the [DELETED] in the [DELETED] shall
remain in effect, irrespective of the contract with [DELETED]. As provided
above, in the case of the [DELETED] and the [DELETED] in the [DELETED],
Purchaser will continue to purchase Supplier’s existing bloodlines to meet the
applicable percentage as set forth in Section 7.01 of its requirements until
such time as Modified Bloodlines are available. Thereafter, Supplier shall
replace its existing bloodlines with such Modified Bloodlines for use with the
machines [DELETED], subject to the purchase requirements of Section 7.01.
Following the expiration or termination of Purchaser’s contracts with [DELETED],
Purchaser’s requirements for the [DELETED] and the [DELETED] shall be [DELETED]
and Purchaser shall purchase the applicable percentage as set forth in
Section 7.01 of its bloodline requirements for the Clinics, including the
[DELETED], using such Modified Bloodlines with the machines [DELETED] and the
existing bloodlines with the [DELETED], each as specified on Exhibit 1 as
amended from time to time consistent with the provisions herein.

SECTION 7.05. Spare Parts. Supplier will continue to supply [DELETED] Spare
Parts to the Purchaser through [DELETED] and refurbished [DELETED] Spare Parts
shall be supplied [DELETED] for [DELETED] Spare Parts listed in Exhibit 1 to
this APS Agreement.

SECTION 7.06. [DELETED] The parties shall work together cooperatively and in
good faith to reach agreement on a [DELETED] and [DELETED], which [DELETED]
shall be no later than [DELETED] for the supply of [DELETED], none of such
products shall be deemed Products, and the parties’ respective obligations under
this Article VII with respect thereto shall terminate.

 

16



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 7.07. Safety Needles. Purchaser hereby [DELETED] Supplier [DELETED]
safety needles to Purchaser on the terms and conditions provided herein. Such
[DELETED] safety needles shall be implemented as follows:

(a) Purchaser shall provide written notice to Supplier in the event that
Purchaser [DELETED] of safety needles [DELETED]. Such notice, which shall be
provided not later than thirty (30) days prior to the proposed date that
[DELETED], such safety needles shall contain reasonable details with respect to
[DELETED] safety needles as well as [DELETED].

(b) Within such thirty (30)-day period, Supplier shall have the right to notify
Purchaser that it desires to supply Purchaser’s requirements for safety needles
[DELETED].

(c) If Supplier provides such notice to Purchaser and [DELETED], then [DELETED]
for safety needles [DELETED] and the Parties will add the alternative needles to
Exhibit 1 of the APS Agreement.

(d) If the Supplier does not meet the conditions set forth in (c) within the
thirty (30)-day period provided above, Purchaser shall have the [DELETED];
provided, however, that [DELETED] for the purchase of the safety needles from
[DELETED] during the term of the APS Agreement, [DELETED] with respect to any
safety needles required by Purchaser shall [DELETED] on the same terms as set
out in this Section 7.07.

SECTION 7.08. [DELETED]

(a) During the [DELETED] with respect to an [DELETED], the Purchaser’s purchase
requirements for such [DELETED] will [DELETED] as set forth below:

(i) [DELETED]: [DELETED]% of the Clinics’ requirements for the applicable
[DELETED].

(ii) [DELETED]: [DELETED]% of the [DELETED] requirements for the applicable
[DELETED]; [DELETED] going forward after the end of such [DELETED], [DELETED]%
of the [DELETED] and the [DELETED] requirements for the applicable [DELETED];

(iii) [DELETED]: [DELETED]% of the [DELETED] requirements for the applicable
[DELETED];

(iv) [DELETED]: [DELETED]% of the [DELETED] requirements for the applicable
[DELETED];

(v) [DELETED]: [DELETED]% of the [DELETED] requirements for the applicable
[DELETED]; and

(vi) [DELETED]: [DELETED]% of the [DELETED] requirements for the applicable
[DELETED].

Supplier agrees to [DELETED] or as a result of Seller’s Inability to Supply the
[DELETED], including [DELETED], in accordance with and pursuant to Section
[DELETED] below. Similarly, Supplier further agrees to [DELETED] as a result of
Seller’s Inability to Supply the

 

17



--------------------------------------------------------------------------------

Execution Copy

 

[DELETED] in accordance with and pursuant to Section [DELETED], to the extent
that such [DELETED] as of the date hereof.

(b) Notwithstanding Section 7.08(a) above, in the event that any of the
[DELETED], Purchaser at its sole option, shall [DELETED] and shall be [DELETED]
at any time thereafter (in which case Supplier shall be [DELETED] such
Products), [DELETED] if the [DELETED] such Products, [DELETED] (and, upon
Purchaser making [DELETED], Supplier shall be [DELETED]) as provided in
Section 7.08(b)(i) above, without waiving any or all other rights it may have in
respect of the APS Agreement and the Inability to Supply.

SECTION 7.09. [DELETED] (including [DELETED]) for [DELETED], Purchaser will use
its reasonable efforts, recognizing Purchaser’s ethical responsibilities to its
customers and their patients, [DELETED]. In addition, Purchaser will [DELETED]
of such [DELETED] and provide [DELETED]. During any [DELETED] regarding
Purchaser, Purchaser’s ability to supply products, or Purchaser’s [DELETED].
Supplier shall, at all times in the course and performance of this APS
Agreement, [DELETED]. If, following [DELETED], the [DELETED]. Purchases of any
such products permitted by this 7.09 shall be excluded from all purchase
commitment calculations.

SECTION 7.10. [DELETED] Dry Concentrate [DELETED]. Supplier has [DELETED] (such
[DELETED] product shall be referred to as the [DELETED]); such [DELETED] shall
[DELETED] and [DELETED] Purchaser’s [DELETED] as follows: The [DELETED] will
deliver [DELETED] according to Purchaser’s current prescription standard
[DELETED]. The [DELETED] is currently commercially available for purchase by
Purchaser. The [DELETED] will be priced at the same level as the existing
[DELETED]. Purchaser shall have the ability to test the [DELETED] for acceptance
for use in its Clinics. Provided that the [DELETED] meets the foregoing
specifications and the general clinical performance specifications that have
been established for the [DELETED], Purchaser may not [DELETED] in those
[DELETED] that, as of the Amended Effective Date, use the [DELETED] or other
[DELETED].

ARTICLE VIII

FORECASTS, PURCHASE ORDERS, FULFILLMENT

SECTION 8.01. Rolling Forecasts. On the Effective Date, the parties agreed upon
an initial 12-month demand forecast, in standard units of purchase, commencing
on October 1, 2005. Since the Effective Date, the Parties have developed rolling
monthly forecasts as hereinafter provided in this Section 8.01. As of the
Amended Effective Date, the Parties have agreed upon the forecast for the twelve
(12) month period ending August 31, 2007. The first and second months of each
such forecast will be binding on both parties.

(a) No later than fifteen (15) U.S. business days after the beginning of each
month following the Effective Date, the Parties shall conduct a monthly forecast
review to develop a good-faith rolling monthly national forecast for the
following twelve (12) months. At that time, the forecast for the third following
month in the relevant forecast will become

 

18



--------------------------------------------------------------------------------

Execution Copy

 

binding (i.e., if the forecast is reviewed in September, the forecast for
December becomes binding, October and November having already been made and
remaining binding), unless the Parties agree otherwise in writing. Prior to each
monthly review, the Supplier will compare the immediate past month’s forecast to
actual purchase orders received from the Purchaser. On the basis of that
comparison, the Parties will determine what corrective actions and adjustments
might be required.

(b) During each monthly forecast review, the Purchaser shall also inform the
Supplier about factors that may cause the Purchaser to purchase differently than
in the past. Examples of such factors include:

(i) A planned transition from one Product or product type to another Product or
product type (e.g., a change in Purchaser’s reuse vs. single use strategy);

(ii) A planned transition from one therapy type to another;

(iii) Plans for new clinics, acquisitions, expansions, and divestitures. The
Parties will develop a mutually agreed supply plan to address the supply
implications of such changes. These factors will be documented in the monthly
forecast review minutes. The Purchaser’s failure to disclose such factors will
release the Supplier from any obligation to respond to these conditions in a
timely manner and will obligate the Purchaser to compensate the Supplier for any
obsolescence and product disposal costs that result from the Purchaser’s failure
to disclose these factors to the Supplier.

(c) Each monthly forecast will be signed off by the Parties. If the Purchaser
fails to participate or contribute to the process, the Supplier will note that
failure in the forecast review minutes and will set the forecast based on the
Supplier’s best information. The Supplier will also notify the Purchaser in
writing that the Supplier believes that the Purchaser is not making a good-faith
effort to participate in and contribute to the forecasting process. The
Purchaser will also pay the Supplier for all obsolescence and product disposal
costs that result from forecast errors in those months that became binding when
the Purchaser failed to participate in the forecast process.

(d) Within fifteen (15) U.S. business days following the close of each calendar
quarter, the Parties will determine whether the Purchaser has actually ordered
the quantities of Products specified in the binding forecasts for such calendar
quarter. In the event actual orders did not equal or exceed the binding
forecasts for Products (by categories as defined in Section 7.04), the Seller
may invoice, and the Purchaser agrees to pay, [DELETED] percent ([DELETED]%)
[DELETED] percent ([DELETED]%) [DELETED].

SECTION 8.02. Purchase Orders. Purchase orders may be communicated from the
Purchaser to the Supplier via telephone, U.S. mail, facsimile transmission, Web
ordering or by Electronic Data Interface (“EDI”) transaction sets mutually
agreed and tested by the Supplier and the Purchaser. The Supplier is under no
obligation to use any electronic communication method that would cost the
Supplier more than the standard EDI Value Added

 

19



--------------------------------------------------------------------------------

Execution Copy

 

Network (VAN) fees typically charged in the United States market. The Supplier
is obligated to pay EDI VAN fees only for the “supplier side” of the transaction
mailbox. Purchase orders shall:

(a) be in a form mutually acceptable to the Purchaser and the Supplier;

(b) conform to the terms and conditions of this APS Agreement; and

(c) set forth the following information:

(i) the complete ‘bill to’ and ‘ship to’ address(es);

(ii) catalog number, description and quantity of Products being purchased;

(iii) price per item;

(iv) payment terms;

(v) shipping term as stated herein (i.e., F.O.B. (UCC) shipping point);

(vi) required delivery date, if desired; and

(vii) lift gate and/or inside delivery requirements, if needed.

All orders for capital equipment must be placed through a written purchase
order. All orders placed by telephone must be followed up by a written purchase
order (faxed or mailed).

SECTION 8.03. Terms of Agreement Govern. No modification or amendment to this
APS Agreement shall be effected by or result from the receipt, acceptance,
signing or acknowledgement of any purchase order hereunder, Supplier’s
quotations, invoices, shipping documents or other business forms containing
terms or conditions in addition to or different from the terms and conditions
set forth in this APS Agreement. The terms of this APS Agreement shall supersede
any provision in any purchase order, invoice or other document (including the
Supplier’s policies, practices, catalogs, brochures and the like) that is
inconsistent with the terms of this APS Agreement.

SECTION 8.04. Supply Obligations.

(a) Duty to Accept. The Supplier shall accept purchase orders from the
Purchaser, subject to the other terms and conditions of this APS Agreement, to
the extent such quantity of any Product is no more than [DELETED]% of the
quantity of such Product agreed by the Parties in the binding forecast for that
month.

(b) No Duty to Accept. The Supplier shall not be obligated to accept purchase
orders to the extent the quantity of a Product ordered exceeds the limitation in
Section 8.04(a), but shall use commercially reasonable efforts to fill orders
for quantities exceeding forecast from the Supplier’s available supplies. In the
event that the Supplier, despite the use of its commercially reasonable efforts,
is unable to supply such excess quantities to the

 

20



--------------------------------------------------------------------------------

Execution Copy

 

Purchaser, such inability to supply shall not constitute a breach of the
Supplier’s obligations under this Article VIII.

(c) Excess Supply Notice. The Supplier shall notify the Purchaser as soon as the
Supplier becomes aware that the Purchaser’s orders are exceeding forecast and
shall advise the Purchaser of the Supplier’s ability to fill any amounts of such
orders in excess of [DELETED]% of the forecast. The Purchaser shall notify the
Supplier as soon as the Purchaser becomes aware that the Purchaser’s
requirements for any Product will exceed the forecast of such Product.

SECTION 8.05. Inability to Supply.

(a) Notice. The Supplier shall provide the Purchaser with a written notice of an
Inability to Supply as promptly as practicable, but in no event more than ten
(10) days after the Supplier becomes aware of an Inability to Supply. In the
event that the Purchaser reasonably believes that an Inability to Supply exists,
the Purchaser shall provide the Supplier with written notice of such belief and
the Supplier shall respond by written notice within ten (10) days confirming or
denying such belief. In the event that Supplier does not provide a written
response within such ten (10) day period or fails to ship promptly the Products
under open purchase orders that are the subject of the claimed Inability to
Supply, the existence of such Inability to Supply shall be deemed to be
confirmed.

(b) Alternative Supply. (i) In the event of an Inability to Supply [DELETED],
the parties shall reasonably cooperate to establish an alternative supply for
those Products for which an Inability to Supply exists, including enabling the
Supplier to provide reasonable third-party substitute products.

[DELETED]

(c) [DELETED] The Supplier shall [DELETED] in connection with [DELETED].

(d) Calculations. In the event of an Inability to Supply, any purchases of
products made by the Purchaser from third parties in substitution for those
Products affected by such Inability to Supply shall be included in any
calculation made of the Purchaser’s purchase obligations pursuant to Article VII
for the time period that such Inability to Supply exists.

SECTION 8.06. Delivery.

(a) Delivery Dates. The Supplier shall make commercially reasonable efforts to
ship or cause to be shipped quantities of Product that the Supplier is obligated
to supply pursuant to Section 8.04 for delivery on the dates specified in the
Purchaser’s purchase orders submitted and accepted in accordance with this
Article VIII. All stated shipment dates are based upon timely receipt of all
necessary information from the Purchaser. Alternate delivery arrangements may be
agreed upon and must be added to this APS Agreement. If requested by the
Purchaser, the Supplier shall provide advance shipping notice in an EDI 856
transaction set.

 

21



--------------------------------------------------------------------------------

Execution Copy

 

(b) Delivery Terms.

(i) Products indicated with an asterisk (*) on Exhibit 1 will be shipped
[DELETED] of the Supplier when the shipment meets all of the criteria necessary
to allow it to be delivered by the Supplier’s Dedicated Carrier Service (“DCS”).
Those criteria are:

 

  (A) The order must include at least [DELETED] pounds of Products (including
but not limited to Products marked with an asterisk(*)) in the aggregate.

 

  (B) The destination clinic must be willing to accept the delivery schedule
guidelines that are necessary to make DCS deliveries possible.

 

  (C) Standard DCS deliveries will be made [DELETED]. If a facility cannot
accommodate such trailers from DCS, or if circumstances prevent the use of the
Supplier’s standard delivery methods, including removal and return of drums, or
if the facility schedules fewer than seven (7) receiving hours per day (when the
facility is open), the Purchaser will be responsible for incremental charges to
be reflected on the invoice. (This service is not available for shipments to
Alaska or Hawaii). In the event the Supplier’s [DELETED] of the Products
[DELETED] by an amount [DELETED] of the contract rates (i.e., cost per 100
pounds) in effect as of the Effective Date, the Supplier [DELETED], and the
[DELETED] of such [DELETED] shall be referred to as the [DELETED]); provided,
however, that the [DELETED] may not [DELETED] (as defined below) between the
[DELETED].

For products marked with an asterisk (*) on Exhibit 1, [DELETED] for all orders
that do not meet all of the above DCS criteria.

(ii) All other Products (with the exception of capital equipment, accessories,
software, spare parts and manuals) are shipped [DELETED] via surface common
carrier [DELETED]. Any extra charges for expediting, tailgate service, inside
delivery, redelivery, etc., are prepaid and added to the invoice. Capital
equipment, accessories, software, spare parts and manuals are shipped [DELETED].

(iii) All shipments are F.O.B. (UCC) the Supplier’s warehouse or manufacturing
facility in the 48 continental states of the United States via common carrier.
Notwithstanding the foregoing, Supplier shall be responsible for the [DELETED]
and shall hold Purchaser harmless from any damage, loss or expense resulting
from the [DELETED].

(iv) The Purchaser must visually inspect the shipment and notify the Supplier in
writing of any apparent irregularity within ten (10) days of receipt of

 

22



--------------------------------------------------------------------------------

Execution Copy

 

the shipment. In the absence of timely written notice, acceptance will be
conclusively presumed. In the event that Product is damaged or lost in transit,
the Purchaser may choose to:

 

  (A) file a damage or loss claim with the carrier; or

 

  (B) request refund or replacement from the Supplier. In that instance, the
Purchaser would assign to the Supplier all rights to file a claim with the
carrier.

(v) If drums are delivered into the Purchaser’s custody rather than being pumped
off into the clinic’s tanks, the Supplier reserves the right to charge the
Purchaser $[DELETED] for each lost or damaged drum. The Supplier [DELETED] the
Purchaser to pick up empty drums in conjunction with a delivery of drummed
Product. The Supplier may charge the Purchaser $[DELETED] for each lost or
damaged pallet.

(c) Pump Off. Subject to Section 7.06, the Supplier agrees to provide bulk
delivery of liquid Products at the request of, and as a service to, the
Purchaser. It is the responsibility of the Purchaser’s clinic employees to
monitor the product delivery process and ensure that the product formula
transferred into the clinic’s storage vessel(s) is correct. The Supplier will
provide delivery equipment and assistance in the transfer process but will not
be responsible for assuring that the product transferred into storage vessels at
the Clinic has the same formulas as the product label on the vessel. Neither the
Supplier nor its agents will be liable for errors in transferring product into
the clinic’s storage vessels.

SECTION 8.07. Returned Goods. Returned goods will be accepted only with prior
written authorization from the Supplier which authorization shall not be
unreasonably withheld or delayed and in accordance with such authorization.
Items must be returned freight prepaid and accompanied by the Supplier’s
Returned Goods Authorization (RGA) form. Items to be returned must be in
original cartons, have original labels, be in salable condition and are subject
to a [DELETED] percent ([DELETED]%) re-stocking charge except there will be no
such re-stocking charge and any related freight charges shall be borne by the
Supplier if the items were sent to the Purchaser in error or were damaged at the
time of receipt of such goods. Goods held over [DELETED] from the date of
invoicing, abused or custom items, chemical concentrates, and items identified
as non-returnable or that have deteriorated due to cause beyond the Supplier’s
control, may not be returned.

ARTICLE IX

PRICES; PAYMENT

SECTION 9.01. Price. Subject to the provisions of this APS Agreement, the
Supplier agrees to offer each Product for sale to the Purchaser during the
Initial Term and, if applicable, the Automatic Renewal Period, at the respective
price set forth on Exhibit 1 (with respect to any Product, the “Price”).

 

23



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 9.02. Price Amendments. Subject to Section 4.03 and Section 4.05 above,
The Steering Committee may amend Exhibit 1 to include any Price associated with
an Improved Product or a New Product.

SECTION 9.03. Payment Terms. The Supplier shall submit invoices to the Purchaser
on a ‘bill as shipped’ basis with respect to all amounts payable by the
Purchaser to the Supplier hereunder (the “Invoiced Amount”) setting out (a) the
Products shipped and (b) the aggregate amount payable hereunder for the supply
of such Products. The Purchaser shall pay the Invoiced Amount to the Supplier
within [DELETED] after the date of the relevant invoice. Interest shall be
charged on any undisputed past due amount at a rate equal to [DELETED]% per
month or the highest rate permitted by applicable Law (whichever is less).

SECTION 9.04. Taxes. Quoted prices do not include sales, use, excise or similar
taxes. The Purchaser agrees to pay promptly any and all applicable taxes,
assessments or other charges levied or assessed on or with respect to
acquisition, possession, or use of the Products, or shall reimburse the Supplier
if the Supplier has paid such taxes.

ARTICLE X

PRODUCT RELATED WARRANTIES AND COVENANTS

SECTION 10.01. Warranty. (a) Except as may be otherwise expressly set forth in
this APS Agreement, the sale of each item of the Products is subject to the
terms of the Suppliers’ standard warranty applicable to the relevant Product
(the “Product Warranties”), which the Supplier represents and warrants are the
standard warranties which have been generally provided to its customers and
which terms are attached hereto in Exhibit 2 and fully incorporated herein by
reference.

(b) Notwithstanding anything to the contrary in this APS Agreement, the
[DELETED], all of the Product Warranty services that may be required by the
Purchaser or the Clinics, with respect to any particular Product that is under a
Product Warranty (the “Warranty Service”).

(c) All Warranty Services [DELETED] shall be performed in accordance with the
instructions and specifications for such Warranty Services as provided by the
[DELETED]; following procedures exactly; using certified, calibrated test and
measurement equipment and Spare Parts; and documenting the service to procedure
(collectively, the “Warranty Service Specifications”).

(d) At the Supplier’s request, the parties shall jointly develop a procedure
that will enable the Supplier to monitor, on a continuing basis, the [DELETED]
in conformance with the Warranty Service Specifications. Except as may otherwise
be agreed in such jointly developed procedure, the Purchaser shall notify the
Supplier of a Product the Purchaser believes to be defective and the Supplier
will promptly provide the necessary Spare Parts at the Supplier’s expense. The
Purchaser will promptly return to the Supplier, at the Supplier’s expense, all
defective goods that have been replaced with Spare Parts purchased

 

24



--------------------------------------------------------------------------------

Execution Copy

 

hereunder during the Term. If the Supplier determines in good faith that the
returned goods were not really defective, the Supplier shall have the right to
charge the Purchaser for the replacement Spare Parts at the prices specified in
Exhibit 1, including shipping costs for the replacement Spare Parts, and shall
promptly return to the Purchaser, at the Purchaser’s expense, the non-defective
returned goods.

(e) In connection with [DELETED].

(f) The Supplier makes no warranty and will have no obligation for any
consumable parts or supplies or damage to the Products caused by or resulting
from abuse, misuse, neglect or any unauthorized repairs, maintenance or
alterations of the Products or any [DELETED] will void all warranties with
respect to the applicable Product. To the extent possible and applicable to the
Products, the Supplier will extend to the Purchaser all applicable warranties of
its suppliers, without recourse to the Supplier. If any Product, or any
component of a Product, is not manufactured by Supplier, Supplier hereby assigns
(to the extent assignable) to Purchaser all such manufacturer warranties, copies
of which shall be provided by Supplier to Purchaser upon request, along with a
list of the dates of manufacture of such Product.

(g) EXCEPT AS EXPRESSLY SET FORTH IN THIS APS AGREEMENT, THE SUPPLIER’S
LIABILITY FOR ANY BREACH OF THE APPLICABLE STANDARD WARRANTY AND THE REMEDIES
AVAILABLE TO THE PURCHASER OR THE CLINICS FOR CLAIMS OF BREACH THEREOF (WHETHER
SUCH CLAIMS ARE MADE IN CONTRACT OR STRICT LIABILITY OR OTHERWISE), SHALL BE
LIMITED AS SET FORTH IN THE APPLICABLE STANDARD WARRANTY. THE APPLICABLE
STANDARD WARRANTY IS EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. IN NO EVENT SHALL SUPPLIERS’ LIABILITY INCLUDE LIABILITY FOR
INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES.

SECTION 10.02. Dialyzers. Some dialyzers are labeled “For Single Use Only”. The
Purchaser hereby covenants that it will not reuse such dialyzers. The Purchaser
further covenants that it will use those dialyzers which are labeled for reuse
only in accordance with the “General Information” included with such product.

SECTION 10.03. Limitations on Use. Sales by the Supplier under this APS
Agreement are made in reliance on the Purchaser’s representation that the
Purchaser’s order is pursuant to a physician’s prescription or a legally
authorized customer’s purchase order. The Purchaser agrees that any Product
purchased from the Supplier is for use in the United States and/or authorized
United States territories only.

 

25



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE XI

REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION; INSURANCE

SECTION 11.01. Mutual Representations. (a) Each Party hereby represents and
warrants to the other Party as follows:

(i) The execution, delivery and performance of this APS Agreement by such Party
has been duly authorized by all necessary action on the part of such Party.

(ii) This APS Agreement has been duly executed and delivered by such Party and,
assuming due authorization, execution and delivery by the other Party,
constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with their respective terms, except as
enforceability may be restricted, limited or delayed by applicable bankruptcy or
other laws affecting creditors’ rights generally and except as enforceability
may be subject to general principles or equity.

(iii) A Party’s execution, delivery and performance of this APS Agreement and
the consummation of the transactions contemplated hereby does not and will not
(a) violate, conflict with or result in the breach of any provision of the
certificate of incorporation or by-laws (or similar organizational documents) of
such Party; (b) conflict with or violate any Law or governmental order
applicable to such Party or its assets, properties or businesses, or
(c) conflict with, result in any breach of, constitute a default (or event
which, with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any encumbrance on any of its outstanding shares of
common stock or preferred stock or any of the assets or properties of such Party
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
it is a Party or by which any of such Party’s shares of common stock or
preferred stock or any of the Party’s assets or properties is bound or affected.

(iv) Such Party has all rights, licenses, permits and consents necessary to
sell, purchase and use, as applicable, the Products and to perform its
obligations hereunder, and that it shall at all times comply in all material
respects with all federal, state and local laws and regulations applicable to
its business and its performance of its obligations under this APS Agreement.

(b) The Supplier represents and warrants to the Purchaser as follows:

(i) It will convey to Purchaser good and marketable title to the Products.

 

26



--------------------------------------------------------------------------------

Execution Copy

 

(ii) The Products sold by Supplier pursuant to this APS Agreement (a) shall be
manufactured in accordance with their packaging and product specification;
(b) are and shall be manufactured, handled, stored and transported in accordance
with all applicable U.S., state and local laws and regulations pertaining
thereto, including, without limitation, the Federal Food, Drug and Cosmetic Act,
as amended (the “FFDCA”) and implementing regulations and FDA-approved Good
Manufacturing Practices, and meet all specifications for effectiveness, safety
and reliability as required by the FDA; and (c) when used in accordance with the
directions on the labeling, are and shall be fit for the purposes and
indications described in the labeling.

(iii) The Products’ labeling is in compliance with all applicable laws.

(iv) No Product delivered hereunder is or will be adulterated or misbranded
within the meaning of the FFDCA, or within the meaning of any applicable state
or municipal law, or is or will be a product which may not be introduced into
interstate commerce.

(v) All Products purchased hereunder will be of the kind and quality specified
herein, and will be free of material defects in design, materials or
workmanship.

(vi) Any printed terms set forth on any Exhibits are in addition to and not in
lieu of the foregoing warranties.

(vii) To the Supplier’s knowledge, the use by Purchaser of the Products for
their intended use shall not infringe upon any ownership rights of any other
person or upon any Intellectual Property of any third party.

(viii) Supplier (A) shall not knowingly sell any counterfeit, adulterated or
misbranded Product that creates a reasonable probability that the use of, or
exposure to, the Product will cause serious adverse health consequences or
death; and (B) shall promptly notify Purchaser following its receipt of any
information that the integrity or legal status of any Product has been called
into question by any retailer, wholesaler, or state or federal authority, or
that Supplier knows or has reason to believe that any Product being sold to
Purchaser is suspected of being counterfeit, adulterated or misbranded and
Supplier knows or has reason to believe that there is a defect in the Product
that creates a reasonable probability that the use of, or exposure to, the
Product will cause serious adverse health consequences or death.

(ix) The prices reflected on Exhibit 1 on the Effective Date were [DELETED]
prior to the closing of the Stock Purchase Agreement on October 5, 2005, except
for (A) [DELETED] and (B) [DELETED].

(c) In addition, the Supplier represents and warrants to the Purchaser as
follows, and these shall be ongoing representations and warranties during the
Term and the

 

27



--------------------------------------------------------------------------------

Execution Copy

 

Supplier shall promptly notify the Purchaser of any change in the status in
respect of the following:

(i) Neither the Supplier, nor any of its Affiliates, is named on any of the
following lists: (A) HHS/OIG List of Excluded Individuals/Entities;
(B) HHS/HRSA’s Healthcare Integrity and Protection Data Bank; (C) GSA List of
Parties Excluded from Federal Programs; and (D) OFAC Terrorist Database.

(ii) Neither the Supplier, nor any of its Affiliates is under investigation or
otherwise aware of any circumstances which may result in being excluded from
participation in any federal healthcare programs.

(d) The Purchaser represents and warrants to the Supplier that its use of the
Products purchased by it pursuant to this APS Agreement shall be consistent with
the Supplier’s written instructions and specifications and shall be in
accordance with all applicable U.S., state and local laws and regulations
pertaining thereto, including, without limitation, the FFDCA and applicable
implementing regulations.

(e) All warranties granted or assigned by Supplier under this Article XI will
continue in full force and effect notwithstanding transfer of title to any
Product to or by Purchaser. All warranties shall also survive inspection,
acceptance and payment.

SECTION 11.02. Indemnification. (a) The Supplier and its Affiliates, officers,
directors, employees, agents, successors and assigns (each, a “Supplier
Indemnified Party”) shall be indemnified and held harmless by the Purchaser from
and against all losses, damages, claims, costs and expenses, interest, awards,
judgments and penalties (including reasonable attorneys’ and consultants’ fees
and expenses) actually suffered or incurred by them (hereinafter, a “Loss”),
arising out of or resulting from third party claims arising out of or resulting
from the breach of any representation, warranty, covenant or agreement made by
the Purchaser contained in this APS Agreement. The Supplier shall give the
Purchaser prompt written notice of any claim or action for which it seeks
indemnification pursuant to this Section 11.02(a) and shall allow the Purchaser
to control the defense and settlement of any such claim or action; provided,
that the Purchaser shall not have the right to bind any Supplier Indemnified
Party to any settlement agreement without the Supplier’s prior written consent,
which consent will not be unreasonably withheld or delayed. The Supplier shall
reasonably assist the Purchaser, if requested and at the Purchaser’s sole
expense, in the defense of any such claim or action.

(b) Except for Product Liability Claims, which shall be treated pursuant to
Section 11.02(c), the Purchaser and its Affiliates, officers, directors,
employees, agents, successors and assigns (each, a “Purchaser Indemnified
Party”) shall be indemnified and held harmless by the Supplier from and against
all Losses arising out of or resulting from: third party claims arising out of
or resulting from (i) the breach of (A) any representation, warranty, covenant
or agreement made by the Supplier contained in this APS Agreement or (B) any
representation or warranty in the materials furnished by the Supplier for the
Purchaser’s use, (ii) a claim or allegation that the use of the Products in
accordance with product instructions for use or supplier operator manual
infringes upon any patent, copyright, trademark, or other

 

28



--------------------------------------------------------------------------------

Execution Copy

 

intellectual property or proprietary right or trade secret of any third party,
(iii) any recall or field corrective action taken with respect to any Product,
whether voluntary or involuntary. The Purchaser shall give the Supplier prompt
written notice of any claim or action for which it seeks indemnification
pursuant to this Section 11.02(b) and shall allow the Supplier to control the
defense and settlement of any such claim or action; provided, that the Supplier
shall not have the right to bind any Purchaser Indemnified Party to any
settlement agreement without the Purchaser’s prior written consent, which
consent will not be unreasonably withheld or delayed. The Purchaser shall
reasonably assist the Supplier in the defense of any such claim or action, if
requested and at the Supplier’s sole expense.

(c) Product Liability Claims shall be governed exclusively by the provisions of
this Section 11.02(c) and, except in accordance with this Section 11.02(c),
neither Party shall seek from the other Party any indemnity or other recovery on
account of any such Product Liability Claims; provided, that nothing in this
Section 11.02(c) shall limit either Party’s liability to the other Party for
damages on account of any breach by such Party of its representations,
warranties, covenants or agreements under this APS Agreement. Purchaser
Indemnified Parties shall be indemnified and held harmless by the Supplier from
and against any and all Losses arising out of or resulting from any Product
Liability Claim, regardless of the legal theory underlying such claim, in
accordance with the following procedures:

(i) the Purchaser shall give the Supplier prompt written notice of any Product
Liability Claim, but failure to provide such prompt notice shall not relieve the
Supplier of the duty to defend or indemnify unless such failure materially
prejudices the defense of any matter;

(ii) the Parties shall negotiate in good faith to enter into a joint defense
agreement as soon as reasonably practicable after the commencement of any
Product Liability Claim. Neither Party will implead the other in any Product
Liability Claim. If both Parties are named in any Product Liability Claim,
neither Party will counter claim or cross claim the other in such Product
Liability Claim. If the Parties have not entered into a joint defense agreement
in connection with a Product Liability Claim, the Parties will allocate relative
responsibility as between the Parties through binding arbitration pursuant to
Article XIV following the conclusion of such Product Liability Claim (and such
allocation will include reasonable attorneys’ fees and other litigation costs).
No settlement or court judgment relating to a Product Liability Claim will bar
any rights of contribution of the Parties in such arbitration, and the judgment
or allocation of responsibility in any court judgment in such Product Liability
Claim shall not be binding on the Parties or arbitrators in such arbitration.

(d) Notwithstanding anything to the contrary in Section 11.02(b) and
Section 11.02(c), in no event shall (i) the Supplier have an obligation to
defend, indemnify or hold harmless the Purchaser Indemnified Parties for a Loss
to the extent that any such Loss was caused by the negligence or willful
misconduct of the Purchaser, or (ii) the Purchaser have an obligation to defend,
indemnify or hold harmless the Supplier Indemnified Parties for a Loss to the
extent that any such Loss was caused by the negligence or willful misconduct of
the Supplier.

 

29



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 11.03. Insurance. The Supplier agrees that it shall secure and maintain
in full force and effect throughout the Term (and following termination, to
cover any claims arising from this APS Agreement) commercial general liability
insurance, which includes contractual liability coverage, product liability and
workers’ compensation insurance, with limits consistent with industry standards
in the market where Supplier purchases such insurance (the “Insurance Market”).
Any limits on the Supplier’s insurance coverage shall not be construed to create
a limit on its liability with respect to its obligations hereunder. To the
extent customary in the Insurance Market, (a) the Purchaser shall be included as
an additional insured on vendor’s endorsement for product liability insurance
and (b) such policies shall provide at least thirty (30) days prior written
notice to the Purchaser of the cancellation, non-renewal or substantial
modification thereof. The Supplier shall supply certificates of insurance to the
Purchaser upon request.

SECTION 11.04. Parent Guaranty. Parent hereby agrees to severally, irrevocably,
absolutely, fully and unconditionally guaranty to the Purchaser the prompt and
complete payment and performance by the Supplier of its [DELETED]
indemnification obligations pursuant to Section 8.05(b), Section 11.02(b) and
Section 11.02(c).

ARTICLE XII

TERM AND TERMINATION

SECTION 12.01. Initial Term. This APS Agreement shall commence and be effective
as of the Effective Date and shall expire on the seventh anniversary of the
Effective Date (the “Initial Term”).

SECTION 12.02. Extension to Initial Term. No later than six (6) months before
the expiration of the Initial Term, the Parties’ duly authorized Representatives
shall negotiate in good faith with respect to a renewal of this APS Agreement
for an additional eight (8) year term (the “Extension”); provided, that if no
agreement can be reached with respect to the Extension, this APS Agreement shall
be automatically renewed and extended for three (3) additional successive
one-year periods (the first such one-year period, the “First Renewal Period”,
the second, the “Second Renewal Period”, and the third, the “Third Renewal
Period”, and all such one-year periods, together, the “Automatic Renewal
Period”, and the Initial Term together with the Extension or the Automatic
Renewal Period, as the case may be, the “Term”). If the Parties are unable to
reach agreement with respect to a renewal of this APS Agreement, the Purchaser’s
purchase commitments will [DELETED] over the three (3) year period following the
expiration of the Initial Term as follows, and will then terminate at the end of
that three (3)-year period:

(a) The first year after the expiration of the Initial Term, Purchaser’s
commitments will be [DELETED] to [DELETED]% of the [DELETED] Product
requirements, [DELETED]% of the [DELETED] Product requirements, and [DELETED]%
of the [DELETED] Product requirements;

 

30



--------------------------------------------------------------------------------

Execution Copy

 

(b) The second year after the expiration of the Initial Term, Purchaser’s
commitments will be [DELETED] to [DELETED]% of the [DELETED] Product
requirements, [DELETED]% of the [DELETED] Product requirements, and [DELETED]%
of the [DELETED] Product requirements; and

(c) The third year after the expiration of the Initial Term, Purchaser’s
commitments will be [DELETED] to [DELETED]% of the [DELETED] Product
requirements, [DELETED]% of the [DELETED] Product requirements, and [DELETED]%
of the [DELETED] Product requirements.

SECTION 12.03. Termination for Cause. (a) Notwithstanding any other provision in
this APS Agreement, either Party may, without prejudice to any other remedies
available to it at law or in equity, terminate this APS Agreement (or if
Supplier is the breaching party then Purchaser may, as an alternative to
terminating this APS Agreement, terminate its obligation to purchase the Product
or Products which gave rise to the breach, in which case Supplier shall be
relieved of its obligation to supply such Product or Products to Purchaser) in
the event that the other Party has materially breached or defaulted in the
performance of any of its material obligations or shall have materially breached
any of its representations and warranties; and (i) has not cured such breach or
default within [DELETED] after notice of the breach or default or (ii) if a cure
is not possible within [DELETED], has failed to commence and diligently continue
steps the Parties agree should result in a cure and prevent a similar subsequent
breach. Notwithstanding the foregoing, in the case of the representations and
warranties made by Supplier in Section 11.01(b)(ii)–(vi), Purchaser shall not
have a right to terminate this APS Agreement or its obligation to purchase the
Products or Products which are the subject of the breach unless such breach
(i) deprives Purchaser of the material benefits to which it is entitled under
this APS Agreement or (ii) creates a reasonable probability that the use of, or
exposure to, such Products will cause serious adverse health consequences or
death; [DELETED].

(b) [DELETED]

(c) Any termination pursuant to (a) shall become effective at the end of such
[DELETED] unless (i) the Party that has breached or defaulted (the “Breaching
Party”) cures such breach or default during such [DELETED] or (ii) if such
breach or default is not possible to cure within such [DELETED], the Breaching
Party has commenced and is diligently pursuing a mutually agreeable plan to
effect a cure or prevent a similar subsequent breach or default.

SECTION 12.04. Survival. In the event of termination of this APS Agreement, the
indemnification and confidentiality provisions of this APS Agreement shall
survive such termination for a period of one (1) year.

 

31



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE XIII

FORCE MAJEURE; HARDSHIP EVENTS

SECTION 13.01. Force Majeure. Neither Party shall be liable or in breach of any
provision of this APS Agreement for any failure or delay on its part to perform
any obligation hereof because of Force Majeure, provided that such Party shall
promptly give notice to the other Party of such occurrence and shall do all
things reasonable to eliminate the effect thereof to the extent possible. If the
Supplier is unable to supply the Purchaser’s demand for any of the Products, as
and when ordered, as a result of Force Majeure, then the following provisions
apply: (a) the Supplier agrees that it will not intentionally discriminate
against the Purchaser in the allocation of making Products available to
customers by making the Supplier’s allocation decisions, in whole or in part, on
the basis of the prices, discounts, or other financial terms of this APS
Agreement; (b) as to those Products which the Supplier is unable to supply and
the Purchaser must purchase elsewhere, the Purchaser shall be deemed to have
purchased such products from the Supplier for purposes of determining the
purchase tiers and pricing set forth on Exhibit 1; (c) the pricing and other
terms set forth in this APS Agreement shall continue to apply to all Products
that are available; and (d) the Supplier, shall give prompt notice of any
Inability to Supply.

SECTION 13.02. Hardship Events. At any time following an event that requires
either Party to incur material additional costs or suffer other materially
adverse consequences in connection with the transactions contemplated by this
APS Agreement not contemplated on the Effective Date (any such event, a
“Hardship Event”), then, at the written request of the Party suffering such
Hardship Event, made no later than thirty (30) days after such Hardship Event,
the Parties shall reasonably cooperate with each other in good faith to
negotiate with a view toward eliminating or reducing or recovering such costs or
other adverse consequences.

SECTION 13.03. Recall. In the event Supplier believes it may be necessary to
conduct a recall, field correction, market withdrawal, stock recovery, or other
similar action with respect to any Product (a “Recall”), Supplier and Purchaser
shall consult with each other as to how best to proceed, it being understood and
agreed that the final decision as to controlling the handling of any Recall
shall be in Supplier’s reasonable discretion in compliance with all applicable
law. Purchaser shall provide all reasonable assistance requested by Supplier in
the conduct of a Recall. If a Recall arises from the design or manufacture of
any Product or Supplier’s breach of its express representations, warranties or
obligations hereunder, [DELETED]. Purchaser and Supplier shall maintain records
of all sales of all Products and customers sufficient to adequately administer a
Recall for the period required by applicable law. In the event of a Recall,
neither party shall make any statement to the press or public concerning the
Recall except as required by law without first notifying the other party and
obtaining the other party’s prior approval of any such statement, which approval
shall not be unreasonably withheld.

 

32



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE XIV

ARBITRATION

SECTION 14.01. Arbitration.

(a) Scope of Arbitration. Any controversy or claim arising out of or relating to
this APS Agreement that has not been resolved pursuant to Section 3.05(a) is to
be resolved by binding arbitration.

(b) Administration of Arbitration. The arbitration is to be administered by the
American Arbitration Association and is to be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.

(c) Appointment of Arbitrators. The arbitration is to be held before a panel of
three arbitrators, each of whom must be independent of the Parties. No later
than ten (10) days after the arbitration begins, each Party shall select an
arbitrator and request the two selected arbitrators to select a third neutral
arbitrator. If the two arbitrators fail to select a third on or before the tenth
(10th) day after the second arbitrator was selected, either Party is entitled to
request the American Arbitration Association to appoint the third neutral
arbitrator in accordance with its rules. Before beginning the hearings, each
arbitrator must provide an oath or undertaking of impartiality.

(d) Scope of Arbitrators’ Authority.

(i) Interim Relief. Notwithstanding the foregoing, this Article XIV will not
preclude either Party from pursuing a court action for the sole purpose of
obtaining a temporary restraining order or a preliminary injunction, or any
other interim or provisional relief that is necessary to protect the rights or
property of that Party in circumstances in which such relief is appropriate,
provided that any other relief will be pursued through an arbitration proceeding
pursuant to this Article XIV. Each of the Parties hereby (A) submits to the
exclusive jurisdiction of any New York Court for the purpose of any court action
arising out of or relating to this APS Agreement and (B) waives any claim or
defense that the venue of any such court action in the State of New York is
improper. Any interim or provisional relief is to remain in effect until the
arbitration award is rendered or the controversy is resolved.

(ii) Punitive Damages. The arbitrators will have no authority to award punitive
damages or other damages not measured by the prevailing party’s actual damages,
and may not, in any event, make any ruling, finding or award that does not
conform to the provisions of this APS Agreement.

(iii) Awards. The award of the arbitrators in writing shall be final and binding
upon the Parties and shall not be appealed from or contested in any court. No
Party shall, in connection with any proceeding held pursuant to this Article
XIV, be required to furnish any bond. Should either Party hereto fail to appear
or

 

33



--------------------------------------------------------------------------------

Execution Copy

 

be presented at the arbitration proceedings after due notice in accordance with
the applicable rules, then the arbitrator may nevertheless render a decision in
the absence of such Party and such decision shall have the same force and effect
as if the absent Party had been present, whether or not it shall be adverse to
the interests of such Party.

(e) Time Limitation. Any arbitration proceeding under this APS Agreement must be
commenced no later than one year after the controversy or claim arose. Failure
timely to commence an arbitration proceeding constitutes both an absolute bar to
the commencement of an arbitration proceeding with respect to the controversy or
claim, and a waiver of the controversy or claim.

(f) Venue. The arbitration is to be conducted, if initiated by the Purchaser, in
Denver, Colorado, or, if initiated by the Supplier, in Los Angeles, California.

(g) Enforcement. Each Party shall submit to any court of competent jurisdiction
for purposes of the enforcement of any award, order or judgment pursuant to
arbitration, and such award, order or judgment shall be final and may be entered
and enforced in any court of competent jurisdiction.

ARTICLE XV

CONFIDENTIAL INFORMATION

SECTION 15.01. Confidential Information. Each Party agrees to hold all
Confidential Information, whether furnished before or after the date hereof,
whether oral or written, and regardless of the manner or form in which it is
furnished, in strict confidence and shall not, directly or indirectly, without
the prior written consent of the other, use or disclose to any Person, any
Confidential Information except as required to perform its obligations under
this APS Agreement and except as provided in Section 5.03(c) of the Purchase
Agreement. For purposes of this APS Agreement, “Confidential Information” shall
not include information which: (a) is or becomes generally available to the
public other than as a result of a disclosure by the Receiving Party or its
Representatives in violation of this APS Agreement or other obligation of
confidentiality, (b) was available to the Receiving Party on a non-confidential
basis prior to its disclosure by the Disclosing Party or its Representatives,
(c) was independently developed by the Receiving Party by a person or persons
that did not have access to the Confidential Information received, or
(d) becomes available to the Receiving Party on a non-confidential basis from a
Person (other than the Disclosing Party or its Representatives) who is not
prohibited from disclosing such information to the Receiving Party by a legal,
contractual or fiduciary obligation to the Disclosing Party or any of its
Representatives. The fact that certain Confidential Information may be disclosed
pursuant to this Section 15.01 shall not relieve the Receiving Party of its
obligation to otherwise maintain the confidentiality of such Confidential
Information. Each Party acknowledges that it shall be responsible for any breach
of the terms of this Article XV by it or its Representatives.

 

34



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 15.02. Required Disclosure. In the event that the Receiving Party or any
of its Representatives are requested pursuant to, or required by, Law to
disclose any Confidential Information or any other information concerning the
Disclosing Party, the Receiving Party agrees that it will provide the Disclosing
Party with prompt notice of such request or requirement in order to enable the
Disclosing Party to seek an appropriate protective order or other remedy, to
consult with the Disclosing Party with respect to the Disclosing Party taking
steps to resist or narrow the scope of such request or legal process, or to
waive compliance, in whole or in part, with the terms of this Article XV. In the
event that such protective order or other remedy is not obtained, or that the
Disclosing Party waives compliance, in whole or in part, with the terms of this
Article XV, the Receiving Party or its Representative will disclose only that
portion of the Confidential Information which the Receiving Party is advised in
writing by counsel is legally required to be disclosed and will use its
commercially reasonable efforts to ensure that all Confidential Information so
disclosed will be accorded confidential treatment.

SECTION 15.03. Return of Confidential Information. Upon the earliest to occur of
(a) the termination of this APS Agreement and (b) such time as any Confidential
Information ceases to be required by a Receiving Party, such Receiving Party
will promptly return to the Disclosing Party all Confidential Information
(including all copies or reproductions thereof in whatever form or medium,
including electronic copies) in its possession or in the possession of any of
its Representatives that was provided by such Disclosing Party, and, at its
election, either return or destroy (provided that any such destruction shall be
certified in writing to the other Party by a duly authorized Representative of
such Receiving Party) all copies or reproductions (in whatever form or medium,
including electronic copies) of all other Confidential Information prepared by
it or its Representatives. Any oral Confidential Information will continue to be
subject to the terms of this Article XV.

SECTION 15.04. Public Announcements. No party to this APS Agreement shall make,
or cause to be made, any press release or public announcement in respect of this
APS Agreement or the transactions contemplated by this APS Agreement or
otherwise communicate with any news media without the prior written consent of
the other parties, unless otherwise required by Law or applicable stock exchange
regulation, and the parties to this APS Agreement shall cooperate as to the
timing and contents of any such press release, public announcement or
communication.

ARTICLE XVI

MISCELLANEOUS

SECTION 16.01. Notice. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties hereto at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 16.01).

 

35



--------------------------------------------------------------------------------

Execution Copy

 

  (a) If to the Supplier:

Gambro Renal Products, Inc.

10810 W. Collins Avenue

Lakewood, CO 80215

Attn: Luca Chiastra

Fax: (303) 231-4923

With a copy to:

Gambro, Inc.

10810 W. Collins Avenue

Lakewood, CO 80215

Attention: General Counsel

Fax: (303) 231-4915

 

  (b) If to the Purchaser:

DaVita Inc.

15253 Bake Parkway

Irvine, CA 92618

Fax: (949) 930-6956

Attention: Senior Vice-President of Purchasing

with a copy to:

DaVita Inc.

601 Hawaii Street

El Segundo, CA 90245

Fax: 310-536-2679

Attention: General Counsel

SECTION 16.02. Entire Agreement. This APS Agreement and the Exhibits and
Schedules attached hereto and incorporated herein by reference constitute the
entire agreement of the Parties hereto with respect to the subject matter hereof
and thereof and supersede all prior agreements and undertakings, both written
and oral, between the Supplier and the Purchaser and their respective Affiliates
with respect to the subject matter hereof and thereof.

SECTION 16.03. Assignment. A Party’s obligations under this APS Agreement may
not be assigned or otherwise transferred without the prior written consent of
the other Party; provided, that either Party may (a) assign, transfer, or
delegate all or some of its obligations to an Affiliate or (b) assign or
transfer all of its obligations in connection with the transfer or sale of all
or substantially all of such Party’s assets that relate to this APS Agreement,
or in the event of a merger, consolidation, change in control or similar
corporate transaction, without such consent; provided, further, that any
assignment, transfer or delegation to an Affiliate shall not relieve such
assigning, transferring or delegating Party of its responsibilities for
performance of its obligations. The Supplier may assign its right to receive any
or all payments for Products by giving the Purchaser notice of such assignment.
This APS Agreement

 

36



--------------------------------------------------------------------------------

Execution Copy

 

shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties. Any assignment, transfer or delegation not in accordance
with these terms shall be void.

SECTION 16.04. Amendment. This APS Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, the Supplier
and the Purchaser or (b) by a waiver in accordance with Section 16.05.

SECTION 16.05. Waiver. Either Party to this APS Agreement may (a) extend the
time for the performance of any of the obligations or other acts of the other
Party, (b) waive any inaccuracies in the representations and warranties of the
other Party contained herein or in any document delivered by the other Party
pursuant hereto, or (c) waive compliance with any of the agreements of the other
Party or conditions to such Party’s obligations contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the Party to be bound thereby. Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or condition
of this APS Agreement. The failure of either Party hereto to assert any of its
rights hereunder shall not constitute a waiver of any of such rights.

SECTION 16.06. Specific Performance. (a) The Parties hereto agree that
irreparable damage would occur in the event that any provision of this APS
Agreement was not performed in accordance with the terms hereof or thereof.
Accordingly, in addition to any other right or remedy to which the Parties may
be entitled, at Law or in equity, the Parties shall be entitled to enforce any
provision of this APS Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this APS Agreement, without
posting any bond or other undertaking.

(b) The Parties acknowledge and agree that the indemnification provisions
contained hereunder shall be the sole and exclusive remedies of the Parties for
any breach by the other Party of the representations and warranties in this APS
Agreement. Each Party hereto shall take all reasonable steps to mitigate its
Losses upon and after becoming aware of any event that could reasonably be
expected to give rise to any Losses.

SECTION 16.07. Governing Law. This APS Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York. The Parties
hereto, solely for the purposes set forth in Section 14.01(d)(i),
unconditionally and irrevocably agree and consent to the exclusive jurisdiction
of, and service of process and venue in, the United States District Court for
the Southern District of New York and the courts of the State of New York
located in the County of New York, State of New York (collectively, the “New
York Courts”) and waive any objection with respect thereto, for the purpose of
any action, suit or proceeding arising out of or relating to this APS Agreement
or the transactions contemplated hereby and further agree not to commence any
such action, suit or proceeding except in any such court. The rights and
obligations of the Parties in connection with this APS Agreement and any
purchase of the Products shall not be governed by the provisions of the UCC,
except to the extent that this APS Agreement fails to address the particular
matter in issue. The United Nations Convention

 

37



--------------------------------------------------------------------------------

Execution Copy

 

on Contracts for the International Sale of Goods shall not apply in any action,
suit or proceeding arising out of or relating to this APS Agreement.

SECTION 16.08. Order of Precedence. In the event of any apparent or actual
conflicts or inconsistencies between or among the terms of this APS Agreement
and those indicated in any Exhibit, or between the terms of any Exhibits, to the
extent possible such provisions shall be interpreted so as to make them
consistent. If such reconciliation is not possible, the specific provisions of
this APS Agreement shall prevail over the Exhibits.

SECTION 16.09. Counterparts. This APS Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different Parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

SECTION 16.10. Open Records. To the extent required by law or regulation, the
Parties will make available to the Secretary of Health and Human Services, the
Comptroller General of the General Accounting Office, or their authorized
representatives, this APS Agreement and any books, documents, and records in
their possession relating to the nature and extent of the costs of any services,
hereunder for a period of four (4) years after the provision of said services.
Nothing in this paragraph is intended to waive any right either Party may have
under applicable law or regulations to retain in confidence information included
in records requested by the Secretary, the Comptroller General or their
representatives.

SECTION 16.11. Compliance with the Purchaser’s Vendor Policy. The Parties agree
to negotiate in good faith to amend this APS Agreement and/or enter into such
additional agreements to the extent reasonably necessary to protect the
confidentiality of any patient information (including any individually
identifiable health information) disclosed by the Purchaser to the Supplier
pursuant to this APS Agreement and/or to comply with the privacy and
confidentiality provisions of Purchaser’s Vendor Relations Polices and
Procedures, or any federal or state regulations or statutes related to privacy
of health information. Attached hereto as Exhibit 3 is a copy of all applicable
Vendor Relations Policies and Procedures in effect on the date hereof, and the
Supplier agrees to be bound by the requirements set forth therein. During the
term of this APS Agreement, the Purchaser shall provide the Supplier, from time
to time, with additional Vendor Relations Polices and Procedures as they become
effective, and with updates and/or additional information related to same,
[DELETED]. The Purchaser agrees that if a representative of the Supplier does
not adhere to the Purchaser’s Vendor Relations Policies and Procedures, the
Supplier will be given a reasonable opportunity for corrective action, and
absent continued nonadherence, this shall not constitute a breach of this APS
Agreement.

SECTION 16.12. Corporate Integrity Agreement. The Parties hereby acknowledge and
agree as follows:

(a) Supplier acknowledges that DVA Renal Healthcare, Inc., formerly known as
Gambro Healthcare, Inc. a wholly-owned subsidiary of Purchaser, is under a
Corporate Integrity Agreement (the “CIA”) with the Office of the Inspector
General of the Federal Department of Health and Human Services, and that such
CIA imposes various reporting and operational compliance related obligations on
Purchaser. To the extent not

 

38



--------------------------------------------------------------------------------

Execution Copy

 

otherwise set forth herein, the Supplier agrees to cooperate with the Purchaser
in compliance with the requirements of such CIA, as such requirements may apply
to performance of this APS Agreement.

(b) Supplier hereby certifies that it will comply with the terms of Purchaser’s
Corporate Compliance Program, including any training required to be provided
thereunder by Purchaser to employees and certain contractors, and Purchaser’s
Compliance Critical Concepts and policies and procedures related to compliance
with 42 U.S.C. § 1320a-7b(b) (the “Anti-Kickback Statute”) a copy of each of
which will be provided to Supplier, in each case as applicable to performance of
this APS Agreement.

(c) Supplier and Purchaser agree and certify that that this APS Agreement is not
intended to generate referrals for services or supplies for which payment may be
made in whole or in part under any federal health care program.

(d) Supplier certifies that it will abide by the terms of the Anti-Kickback
Statute in connection with performance of this APS Agreement.

SECTION 16.13. [DELETED]

 

39



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the Supplier, the Purchaser and, solely for the purpose of
Section 11.04, the Parent, have caused this APS Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

GAMBRO RENAL PRODUCTS, INC. By   /s/ Nicholas R. Mendez   Name:   Nicholas R.
Mendez   Title:   President

 

DAVITA INC. By   /s/ Dennis L. Kogod   Name:   Dennis L. Kogod   Title:  
President, West

 

GAMBRO AB By   /s/ Jan Bruneheim   Name:   Jan Bruneheim   Title:   President

 

40



--------------------------------------------------------------------------------

Execution Copy

 

SCHEDULE A

Steering Committee

 

Purchaser:   

*Relationship Manager:

  

Dennis Kogod, President West

Other Member(s):

  

Shaun Collard, VP-Clinical Operations

  

Michael Staffieri, Regional Operations Director

Supplier:   

*Relationship Manager:

  

Luca Chiastra, VP-Strategic Accounts

Other Member(s):

  

Pierre Bourgon, VP Sales & Mktg-HD Americas

  

Juan Bosch, Chief Medical Officer

 

Designated Executive Officers

 

Purchaser:

   Joe Mello, Chief Operating Officer

Supplier:

   Nick Mendez, President

 

1



--------------------------------------------------------------------------------

Execution Copy

 

SCHEDULE B

WITHDRAWN PRODUCTS

[DELETED]

[DELETED]

[DELETED]

[DELETED] will not be available from Supplier after [DELETED].

[DELETED]

 

1



--------------------------------------------------------------------------------

Execution Copy

 

SCHEDULE C

EXISTING OBLIGATIONS

 

1. Supply Agreement

May 5, 2004 Effective Date

Term: May 5, 2004 – [DELETED]

Requirement: [DELETED]

[DELETED]

DaVita Inc.

 

2. Agreement

December 22, 2003 Effective Date

Term length: December 22, 2003 – [DELETED]

Requirement: [DELETED]

Term length: December 22, 2003 – [DELETED]

Requirements: [DELETED]

[DELETED]

DaVita Inc.

 

1



--------------------------------------------------------------------------------

Execution Copy

 

SCHEDULE D

[DELETED]

[DELETED]

 

1



--------------------------------------------------------------------------------

Execution Copy

 

SCHEDULE E

[DELETED]

[DELETED]

 

1



--------------------------------------------------------------------------------

Execution Copy

 

SCHEDULE F

MEDICAL ADVISORY BOARD MEMBERS

[To be added within 30 days of the Amended Effective Date]

 

1



--------------------------------------------------------------------------------

Execution Copy

 

SCHEDULE G

[DELETED]

[DELETED]

 

1



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT 1

PRODUCTS AND PRODUCT PRICES

PHOENIX EQUIPMENT

& ACCESSORIES

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    PKG
QTY    EACH
PRICE   EXTENDED
PRICE 6023006700    Phoenix Dialysis System    EA    1    [DEL]   [DEL] 3980411
   CD Operator Manual Phoenix 3.33    EA    1    [DEL]   [DEL] 6980411    CD
Operator Manual for Phoenix    EA    1    [DEL]   [DEL] 6980197    Paper
Operator’s Manual Phoenix 3.33    EA    1    [DEL]   [DEL] 6980197    Paper
Operator’s Manual for Phoenix    EA    1    [DEL]   [DEL] 6978449    CCA CNet
Kit for Phoenix    EA    1    [DEL]   [DEL] DIACLEAR    Diaclear Ultrafilter   
CS    12    [DEL]   [DEL] 6969901    ADR Tray (for back of Phoenix)    EA    1
   [DEL]   [DEL] 6959423    Concentrate Tray, Slanted    EA    1    [DEL]  
[DEL] 6958821    Inlet Water Filter    EA    1    [DEL]   [DEL] 6961031   
Dialysate Sampling Connector    EA    1    [DEL]   [DEL] 6972053    Sterilant
Suction Rod    EA    1    [DEL]   [DEL] 6972079    Bicarbonate Suction Rod    EA
   1    [DEL]   [DEL] 6972061    Acid/Acetate Suction Rod    EA    1    [DEL]  
[DEL] 6975213    Blood Pressure Cuff, Child, Latex Free    EA    1    [DEL]  
[DEL] 6975221    Blood Press Cuff Small Adult Latex Free    EA    1    [DEL]  
[DEL] 6975239    Blood Press Cuff Med Adult Latex Free    EA    1    [DEL]  
[DEL] 6975247    Blood Press Cuff Large Adult Latex Free    EA    1    [DEL]  
[DEL] 6975254    Blood Pressure Cuff Thigh Latex Free    EA    1    [DEL]  
[DEL]

CENTRYSYSTEM 3 ACCESSORIES

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    PKG
QTY    EACH
PRICE   EXTENDED
PRICE 333201000    Single Needle System for C3    EA    1    [DEL]   [DEL]
333250000    Waste Handling Option for C3    EA    1    [DEL]   [DEL] 333411000
   Blood Pressure Cuff, Med. Adult    EA    1    [DEL]   [DEL] 333411001   
Blood Pressure Cuff, Small Adult    EA    1    [DEL]   [DEL] 333411002    Blood
Pressure Cuff, Large Adult    EA    1    [DEL]   [DEL] 333411003    Blood
Pressure Cuff, Child    EA    1    [DEL]   [DEL] 333411004    Blood Pressure
Cuff, Thigh    EA    1    [DEL]   [DEL]

 

1



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    PKG
QTY    EACH
PRICE   EXTENDED
PRICE 333500000    BiCart Assembly – C3    EA    1    [DEL]   [DEL] 333400003   
Blood Pressure Monitor    EA    1    [DEL]   [DEL] 333650000    Extended Wheel
Base Assy    EA    1    [DEL]   [DEL] 333003000    CentryNet Machine Kit    EA
   1    [DEL]   [DEL] 333004022    CentryNet Software 2.2    EA    1    [DEL]  
[DEL] 333004122    CentryNet Software Kit 2.2    EA    1    [DEL]   [DEL]
333023015    CentryNet VGA Monitor    EA    1    [DEL]   [DEL] 333024022   
CentryNet Controller 2.2    EA    1    [DEL]   [DEL] 333580030    VSI 3.0
Software Kit    EA    1    [DEL]   [DEL]

HD DISPOSABLE PRODUCTS

 

PRODUCT CODE

  

PRODUCT DESCRIPTION

  

UOM

   PKG
QTY   

EACH PRICE

  

EXTENDED PRICE

   ACID AND BICARBONATE            

AC-10XX-4 ST

   Acid Concentrate 1 gallon    CS    4    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-10XX-D ST

   Acid Concentrate 55 gal drum    DR    1    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-24XX-4 ST

   Acid Concentrate 1 gallon    CS    4    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-24XX-D ST

   Acid Concentrate 55 gal drum    DR    1    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-2201-D

   Ac Conc 2k/3ca 45x, 2 Acetic    DR    1    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-2409-D

   Ac Conc 2k/2.5ca 45x, 2 Acetic    DR    1    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-2411-D

   Ac Conc 1k/2.5ca 45x, 2 Acetic    DR    1    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

 

2



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT CODE

  

PRODUCT DESCRIPTION

   UOM    PKG
QTY   

EACH PRICE

  

EXTENDED PRICE

AC-2412-D

   Ac Conc 2k/2ca 45x, 2 Acetic    DR    1    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-2419-D

   Ac Conc 3k/2.5ca 45x, 2 Acetic    DR    1    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-2419-4

   Ac Conc 3k/2.5ca 45x, 2 Acetic    CS    4    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-2412-4

   Ac Conc 2k/2ca 45x, 2 Acetic    CS    4    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-2411-4

   Ac Conc 1k/2.5ca 45x, 2 Acetic    CS    4    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-2409-4

   Ac Conc 2k/2.5ca 45x, 2 Acetic    CS    4    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

AC-2401-4

   Ac Conc 2k/3ca 45x, 2 Acetic    CS    4    * (See acid concentrate pricing,
below)    * (See acid concentrate pricing, below)

BICART-10

   BiCart Bicarbonate Cartridge    CS    10    [DEL]    [DEL]

BICART1150

   BiCart Cartridge 1150 gram    CS    6    [DEL]    [DEL]

BICART CAPS

   BiCart Caps    BX    100    [DEL]    [DEL]

BP-001-15

   Bicarbonate Powder    CS    4    [DEL]    [DEL]

BP-001-2.5

   Bicarbonate Powder    CS    20    [DEL]    [DEL]

BP-001-25-C

   Bicarbonate Powder    CS    2    [DEL]    [DEL]

BP-002-15

   Bicarbonate Powder    CS    4    [DEL]    [DEL]

BP-002-2.1

   Bicarbonate Powder    CS    20    [DEL]    [DEL]

BP-002-25-C

   Bicarbonate Powder    CS    2    [DEL]    [DEL]    DIALYZERS            

003504000A

   CS 100HG HF Dialyzer    CS    24    [DEL]    [DEL]

POLYFLUX 17R

   17R Reuse Dialyzer HF Synthetic    CS    16    [DEL]    [DEL]

POLYFLUX 21R

   21R Reuse Dialyzer HF Synthetic    CS    16    [DEL]    [DEL]

POLYFLUX 24R

   24R Reuse Dialyzer HF Synthetic    CS    16    [DEL]    [DEL]

POLYFLUX6L

   6L Dialyzer LF Synthetic    CS    16    [DEL]    [DEL]

 

3



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT CODE

  

PRODUCT DESCRIPTION

   UOM    PKG
QTY    EACH
PRICE   EXTENDED
PRICE

POLYFLUX6LR

   6LR Lowflux Reuse Dialyzer    CS    16    [DEL]   [DEL]

POLYFLUX8L

   8L Dialyzer LF Synthetic    CS    16    [DEL]   [DEL]

POLYFLUX8LR

   8LR Lowflux Reuse Dialyzer    CS    16    [DEL]   [DEL]

POLYFLUX10L

   10L Dialyzer LF Synthetic    CS    16    [DEL]   [DEL]

POLYFLUX10LR

   10LR Lowflux Reuse Dialyzer    CS    16    [DEL]   [DEL]

POLYFLUX140H-A

   140H Dialyzer Synthetic Single Use    CS    24    [DEL]   [DEL]

POLYFLUX170H-A

   170H Dialyzer Synthetic Single Use    CS    24    [DEL]   [DEL]

POLYFLUX210H-A

   210H Dialyzer Synthetic Single Use    CS    24    [DEL]   [DEL]    BLOOD SETS
          

003409400

   Blood Cartridge Single Needle Gamma    CS    10    [DEL]   [DEL]

003409410

   Blood Cartridge Sngl Needle PrimeLine    CS    10    [DEL]   [DEL]

003410500

   Blood Cartridge    CS    15    [DEL]   [DEL]

003410710

   Blood Cartridge with Prime Line and Injection Port    CS    15    [DEL]  
[DEL]

003411500

   Blood Cartridge Ext Patient Lines    CS    15    [DEL]   [DEL]

003412500

   Blood Cartridge Pediatric    CS    15    [DEL]   [DEL]

003414500

   Blood Cartridge Ext Dialyzer Lines    CS    15    [DEL]   [DEL]

003422500

   Blood Cartridge, Small Volume    CS    5    [DEL]   [DEL]

003429500

   Blood Cartridge SNC Conversion Kit    CS    5    [DEL]   [DEL]

018430501

   QuickSet 6mm Post Pump w/Art Ch    CS    16    [DEL]   [DEL]

018440501

   QuickSet 6mm No Art Ch    CS    16    [DEL]   [DEL]

009445601

   QuickSet 8mm No Art Ch    CS    16    [DEL]   [DEL]

009558601

   QuickSet 8mm PrePump Art Ch    CS    16    [DEL]   [DEL]

009559601

   QuickSet 8mm PostPump Art Chr    CS    16    [DEL]   [DEL]

009566601

   QuickSet 8mm PrePmp Pillow Post Art    CS    16    [DEL]   [DEL]

S-194C

   Single Needle Set    CS    50    [DEL]   [DEL]    OTHER PRODUCTS           

CA-7000

   Acetic Acid Sol 5% (4 x 1 gal jugs)    CS    4    [DEL]   [DEL]

CA-7400

   Bleach 6 X 1 gallon jugs    CS    6    [DEL]   [DEL]

SP-4051

   Salt Pellets 40# Bag    EA    1    [DEL]   [DEL]

220615050

   Neck Insert Assembly    CS    50    [DEL]   [DEL]

TIPSTOP

   Compression Bandage    BX    96    [DEL]   [DEL]

003700000

   Recirculation Adaptor    CS    100    [DEL]   [DEL]

105382

   Small Blue Box    BX       [DEL]   [DEL]

105400

   Large Blue Box    BX    1    [DEL]   [DEL]

105479

   Transport Sleeve    CS    50    [DEL]   [DEL]

105661

   Blood Culture Kit    CS    6    [DEL]   [DEL]

 

4



--------------------------------------------------------------------------------

Execution Copy

 

*ACID CONCENTRATE

 

Product
Code

  

Product Description

   UOM    Price   UOM    Price

AC 24XX

   55 Gallon Drummed Concentrate    DR    [DEL]     

AC 10XX

  

55 Gallon Drummed Concentrate

   DR    [DEL]     

AC 24XX

  

One Gallon Jugged Concentrate

   CS
(4 jugs)    [DEL]   Jug    [DEL]

AC 10XX

  

One Gallon Jugged Concentrate

   CS
(4 jugs)    [DEL]   Jug    [DEL]

INTENSIVE CARE EQUIPMENT & ACCESSORIES

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    PKG
QTY    EACH
PRICE   EXTENDED
PRICE 9662065   

PrismaFlo Blood/Fluid Warmer

   EA    1    [DEL]   [DEL] 9662032C   

Prismatherm II Blood Warmer

   EA    1    [DEL]   [DEL] 6041347   

TPE KIT Software for Prisma

   EA    1    [DEL]   [DEL] G99009301   

Prismatherm II Mounting Block

   EA    1    [DEL]   [DEL] 4521118   

Operators Manual for PrismaTherm II

   EA    1    [DEL]   [DEL] 97708100   

Thermal Sleeve for PrismaTherm II

   EA    1    [DEL]   [DEL] PREPCOMP   

PREP Comprehensive Course

   EA    1    [DEL]   [DEL] PREPSA   

PREP Skills Assessment Course

   EA    1    [DEL]   [DEL]

INTENSIVE CARE DISPOSABLE PRODUCTS

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   UOM    PKG
QTY    EACH
PRICE   EXTENDED
PRICE

8353415

  

Prisma M60 Post Dilution Set

   CS    4    [DEL]   [DEL]

8353402

  

Prisma M60 Pre Dilution Set

   CS    4    [DEL]   [DEL]

8353486

  

Prisma M100 PreWarm Set

   CS    4    [DEL]   [DEL]

8353490

  

Prisma M100 Post/Warm Set

   CS    4    [DEL]   [DEL]

8399050

  

Prisma HF 1000 Pre Dilution Set

   CS    4    [DEL]   [DEL]

SP-375

  

Prisma 5-L Effluent Bag

   CS    40    [DEL]   [DEL]

SP-127

  

Y Connector Accessory

   CS    25    [DEL]   [DEL]

SP-C13

  

Spike Adaptor Accessory

   CS    75    [DEL]   [DEL]

C765

  

Adsorba Extension Line

   CS    32    [DEL]   [DEL]

 

5



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    PKG
QTY    EACH
PRICE   EXTENDED
PRICE SKN-601    Adsorba 150C Pediatric Cartridge    EA    1    [DEL]   [DEL]
SKN-602    Adsorba 300C Cartridge    EA    1    [DEL]   [DEL] 6054351   
PrismaSate BK0/3.5    CS    2    [DEL]   [DEL] 6054352    PrismaSate BGK2/0   
CS    2    [DEL]   [DEL] 6054355    PrismaSate BGK4/0    CS    2    [DEL]  
[DEL] 6054356    PrismaSate BGK4/2.5    CS    2    [DEL]   [DEL] 6032635A   
SP401 Prisma Extension Line    CS    20    [DEL]   [DEL] 99607250    Micropur
Tablets    CS    10    [DEL]   [DEL] 018082000    RS-232 Conn Assy Kit for
Prisma    EA    1    [DEL]   [DEL] 8320001    Prisma TPE 2000 Set    CS    4   
[DEL]   [DEL] 6032403    Multibag Connect Adaptor Assy    CS    75    [DEL]  
[DEL]

INTENSIVE CARE PRISMAFLEX EQUIPMENT AND DISPOSABLE PRODUCTS

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    EACH
PRICE   EXTENDED
PRICE 6023014700    PRISMAFLEX SYSTEM    EA    1    [DEL]   [DEL] 8353510   
PRISMAFLEX M60 SET    CS    4    [DEL]   [DEL] 8353520    PRISMAFLEX M100 SET   
CS    4    [DEL]   [DEL] 8399030    PRISMAFLEX HF1000 SET    CS    4    [DEL]  
[DEL] 8399040    PRISMAFLEX HF1400 SET    CS    4    [DEL]   [DEL] SP-418    9
Liter Effluent Bag    CS    30    [DEL]   [DEL] S-660-C    Prismaflex Y
connector    CS    50    [DEL]   [DEL] SP-414    PRISMAFLEX 5-LITER BAG    CS   
50    [DEL]   [DEL] 339100102    PRISMAFLEX TECH TRNG CLASS    EA    1    [DEL]
  [DEL]

[DELETED]

[DELETED]

PHOENIX® SPARE PARTS

Purchaser’s price for Phoenix Spare Parts [DELETED] from the following list
prices:

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE
USED 6040695   

H. D. Bpm

   EA    1    [DEL]   Phoenix 6040927   

Kit, Central Concentrate Kit

   EA    1    [DEL]   Phoenix
Accessory

 

6



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE
USED 6040984   

Phoenix/Inn Cwp Adapter Kit

   EA    1    [DEL]   Phoenix 6041271   

Tech Card (Pcmcia)

   EA    1    [DEL]   Phoenix 6041370   

Tool, Hexagonal Wrench

   EA    1    [DEL]   Phoenix 6041438   

Single Needle Kit

   EA    1    [DEL]   Phoenix
Accessory 6041461   

Conn. Kit Test Points Conn Kit

   EA    1    [DEL]   Phoenix 6904056   

Tube 2x5,5 Silicone 10pk

   CS    10    [DEL]   Phoenix 6911572   

Buzzer 24v Dc

   EA    1    [DEL]   Phoenix 6918155   

Silicone Tube 5x9 10pk

   CS    10    [DEL]   Phoenix 6923601   

Shutter Assembly

   EA    1    [DEL]   Phoenix 6936280   

Tube 6x12 Silicone 10 Pk

   CS    10    [DEL]   Phoenix 6939730   

6 Pole Fem Term On Board Conn

   CS    50    [DEL]   Phoenix 6942239   

Fuse Holder Cap, Pwr Supp 2pk

   CS    2    [DEL]   Phoenix 6942684   

Push Button Sw-Ultrafil Bl Det

   EA    1    [DEL]   Phoenix 6943195   

F. Conn. 4 Poles (Mod Ii) 10pk

   CS    10    [DEL]   Phoenix 6943617   

F. Conn. 2 Poles (Mod Ii) 10pk

   CS    10    [DEL]   Phoenix 6944151   

M Conn 2poles (Modu Ii) 10 Pk

   CS    10    [DEL]   Phoenix 6944185   

M Terminal (Modu Ii) 10 Pk

   CS    10    [DEL]   Phoenix 6945240   

F. Conn. 6 Poles (Mod Ii) 10pk

   CS    10    [DEL]   Phoenix 6946065   

Ph Probe Gasket 5pk

   CS    5    [DEL]   Phoenix 6946198   

Opto Triac 45a

   EA    1    [DEL]   Phoenix 6946719   

Ph Holder Nut 2pk

   CS    2    [DEL]   Phoenix 6946750   

Ph Probe Mnt W/Tie Wrap 5pk

   CS    5    [DEL]   Phoenix 6946925   

Oring, Water Filter 10pk

   CS    10    [DEL]   Phoenix 6947295   

Led Green, Hep&Bld Pump,Power

   CS    10    [DEL]   Phoenix 6947998   

Oring, 2-008, Male Conc Conn 10pk

   CS    10    [DEL]   Phoenix 6948087   

Optical Flow Sw Assy (Lfp,Lfd)

   EA    1    [DEL]   Phoenix 6948574   

Fuse T 0,80a 5x20 250v 10pk

   CS    10    [DEL]   Phoenix 6948582   

Fuse T 3, 15a 5x20 250v 10pk

   CS    10    [DEL]   Phoenix 6948590   

Fuse T 6, 3a 5x20 250v 10pk

   CS    10    [DEL]   Phoenix 6948996   

Connector, Type B Male

   EA    1    [DEL]   Phoenix 6949572   

Orings, Conc. Conn. Kit

   EA    1    [DEL]   Phoenix 6950521   

Sterilant Male Conn. Yellow

   EA    1    [DEL]   Phoenix 6950570   

Quick Connector Water Filter

   EA    1    [DEL]   Phoenix 6950737   

Check Valve (Silicon) Ow11

   EA    1    [DEL]   Phoenix 6950745   

Heparin Syringe Carriage

   EA    1    [DEL]   Phoenix

 

7



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE
USED 6951651   

Oring, 2-014, Level Sensors 10pk

   CS    10    [DEL]   Phoenix 6952220   

O Ring 5-612 Silicone 10 Pk

   CS    10    [DEL]   Phoenix 6952238   

Filter 5pk

   CS    5    [DEL]   Phoenix 6952709   

Micro 68hc11

   EA    1    [DEL]   Phoenix 6953210   

Fuse T 2,50a 5x20 250v 10pk

   CS    10    [DEL]   Phoenix 6954259   

Ph Board

   EA    1    [DEL]   Phoenix 6954291   

Type A Sp Male Conn

   EA    1    [DEL]   Phoenix 6955686   

Heparin Stepp.Motor Board

   EA    1    [DEL]   Phoenix 6955777   

Dc Timer

   EA    1    [DEL]   Phoenix 6955793   

Fuse T O,10a 5x20 250v 10 Pk

   CS    10    [DEL]   Phoenix 6955926   

Connector, “L” 6x5 6x5 Silicone 5 Pk

   CS    5    [DEL]   Phoenix 6955934   

Connector,Str,Silicone 5 Pk

   CS    5    [DEL]   Phoenix 6955942   

T Connector (Silcone) 5pk

   CS    5    [DEL]   Phoenix 6955975   

Bld Ir Led Assy (M)

   EA    1    [DEL]   Phoenix 6955983   

Bld Photodiode Assy (M)

   EA    1    [DEL]   Phoenix 6955991   

Dc Motor Drive Board P1p2

   EA    1    [DEL]   Phoenix 6956007   

Dc Motor Drive Board Pc

   EA    1    [DEL]   Phoenix 6956411   

Fuse Tt 0.25a 5x20 250v 2pk

   CS    2    [DEL]   Phoenix 6956726   

Head Pump (P1/P2)

   EA    1    [DEL]   Phoenix 6956734   

Head Pump (Pc)

   EA    1    [DEL]   Phoenix 6956833   

Main Switch (15a)

   EA    1    [DEL]   Phoenix 6956866   

Wheel, Phonic Wheel P1/P2

   EA    1    [DEL]   Phoenix 6956932   

No Return Valve (White)

   EA    1    [DEL]   Phoenix 6956940   

Uf Burette Assy

   EA    1    [DEL]   Phoenix 6956957   

Reducer, Regulator (R2)

   EA    1    [DEL]   Phoenix 6957013   

Ultrafilter Mounting Clip

   EA    1    [DEL]   Phoenix 6957054   

Level Detector Assy

   EA    1    [DEL]   Phoenix 6957351   

Transformer

   EA    1    [DEL]   Phoenix 6957369   

Ni-Cd Battery

   EA    1    [DEL]   Phoenix 6957377   

Power Supply

   EA    1    [DEL]   Phoenix 6957724   

Cuff, Bpm Child (10-19 Cm)

   EA    1    [DEL]   Phoenix
Accessory 6957732   

Cuff, Bpm Small Adult (18-26 Cm)

   EA    1    [DEL]   Phoenix
Accessory 6957740   

Cuff, Bpm Medium (25-35 Cm)

   EA    1    [DEL]   Phoenix
Accessory 6957765   

Cuff, Bpm Large Adult (33-47 Cm)

   EA    1    [DEL]   Phoenix
Accessory

 

8



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE USED 6957773   

Bld Electromagnet (M)

   EA    1    [DEL]   Phoenix 6957872   

Bpm Adjustment Kit

   EA    1    [DEL]   Phoenix 6957971   

Bld Vessel

   EA    1    [DEL]   Phoenix 6957989   

Bld Assy (M)

   EA    1    [DEL]   Phoenix 6958698   

Bicart Oring 2.4x9.3(10 Pr Pk)

   CS    10    [DEL]   Phoenix 6958789   

Main Switch (20a)

   EA    1    [DEL]   Phoenix 6958821   

Filter, Inlet Water

   EA    1    [DEL]   Phoenix
Accessory 6959050   

Pump Assy Pc

   EA    1    [DEL]   Phoenix 6959068   

Pump Assy P1-P2

   EA    1    [DEL]   Phoenix 6959175   

Board Extractor

   EA    1    [DEL]   Phoenix 6959423   

Tray, Concentrate (Slanted)

   EA    1    [DEL]   Phoenix
Accessory 6959514   

Twin Wheel

   EA    1    [DEL]   Phoenix 6959589   

Alarm Led Board (R/Y)

   EA    1    [DEL]   Phoenix 6959720   

Reducer, Regulator (R1)

   EA    1    [DEL]   Phoenix 6959779   

Pump Spring Kit

   EA    1    [DEL]   Phoenix 6959787   

Conn., Water Supply/Drain Conn Kit

   EA    1    [DEL]   Phoenix 6960033   

Tubing, Tube D. 8x14 (Reinf Inlet) 10pk

   CS    10    [DEL]   Phoenix 6960041   

Metallic Clip 10 Pk

   CS    10    [DEL]   Phoenix 6960108   

Break Shoe 2pk

   CS    2    [DEL]   Phoenix 6960116   

Pneumatic Spring

   EA    1    [DEL]   Phoenix 6960132   

Oring, 2-021 R1 And R2 10 Pk

   CS    10    [DEL]   Phoenix 6960157   

Push Button (Hemoscan)

   EA    1    [DEL]   Phoenix 6960538   

Extender Pcb Eurocard-D

   EA    1    [DEL]   Phoenix 6960546   

Extender Pcb Eurocard

   EA    1    [DEL]   Phoenix 6960645   

Pump, Gear Pump, Clear Cover

   EA    1    [DEL]   Phoenix 6960942   

P2 Pump Calibration Tool

   EA    1    [DEL]   Phoenix 6960967   

Heparin Optical Sensor

   EA    1    [DEL]   Phoenix 6960991   

Alarm Leds Cover

   EA    1    [DEL]   Phoenix 6961015   

Door Gasket 2 Per Pack

   CS    2    [DEL]   Phoenix 6961031   

Conn., Dialysate Sampling Conn.

   EA    1    [DEL]   Phoenix
Accessory 6961056   

Heparin Stepper Motor

   EA    1    [DEL]   Phoenix 6961064   

Concentrate Tank Tray

   EA    1    [DEL]   Phoenix Sn
Ph1075/Lower 6961072   

Cover, Inlet Water Filter

   EA    1    [DEL]   Phoenix

 

9



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE
USED 6961098   

Flow Switch Glass Tube

   EA    1    [DEL]   Phoenix 6961106   

Heater Relay

   EA    1    [DEL]   Phoenix 6961114   

Vibration Damping Kit

   EA    1    [DEL]   Phoenix 6961130   

Fuse 10 Per Pack

   CS    10    [DEL]   Phoenix 6961148   

P.S. Mother Board

   EA    1    [DEL]   Phoenix 6961155   

P.S. +24 Board

   EA    1    [DEL]   Phoenix 6961163   

P.S. Service Board

   EA    1    [DEL]   Phoenix 6961171   

P.S. Pfc Board

   EA    1    [DEL]   Phoenix 6961189   

Oring Mounting Tool

   EA    1    [DEL]   Phoenix 6961239   

Restriction I.D. 1

   EA    1    [DEL]   Phoenix 6961247   

Restriction I.D. 1.7 5 Pk

   CS    5    [DEL]   Phoenix 6961288   

Oring, 2-007 Acid/Bicarb Inj Probe 10 Pk

   CS    10    [DEL]   Phoenix 6961353   

Silicone Spray

   EA    1    [DEL]   Phoenix 6961395   

L Conn. I.D. 5x6,5 (Sil) 5pk

   CS    5    [DEL]   Phoenix 6961403   

“-” Conn. I.D. 5x6,5 (Sil) 5pk

   CS    5    [DEL]   Phoenix 6961767   

Regulator, Stainless Steel Shutter R2

   EA    1    [DEL]   Phoenix 6962039   

Pump Insert 5 Per Pack

   CS    5    [DEL]   Phoenix 6962054   

Stepper Motor (H Pump)

   EA    1    [DEL]   Phoenix 6962062   

Flexible Coupling (H)

   EA    1    [DEL]   Phoenix 6962245   

Heparin Pump Seeger 5pk

   CS    5    [DEL]   Phoenix 6962450   

2 Way Valve Body (Peek)

   EA    1    [DEL]   Phoenix 6962468   

2 Way Solenoid Valve (Peek)

   EA    1    [DEL]   Phoenix 6962476   

2 Way Valve Magnet (Am)

   EA    1    [DEL]   Phoenix 6962484   

3 Way Valve Body (Peek)

   EA    1    [DEL]   Phoenix 6962492   

3 Way Solenoid Valve (Peek)

   EA    1    [DEL]   Phoenix 6962500   

3 Way Valve Magnet (Am)

   EA    1    [DEL]   Phoenix 6962559   

Deflector 5pk

   CS    5    [DEL]   Phoenix CAP82573   

Heat Exchanger

   EA    1    [DEL]   Phoenix 6963268   

Pole, Iv Pole Adjustable

   EA    1    [DEL]   Phoenix 6963391   

Short “L” Conn. (Silicone) 5pk

   CS    5    [DEL]   Phoenix 6963839   

Board, Hd Bpm Board Assy

   EA    1    [DEL]   Phoenix 6964191   

I/O Selection Part B Gal

   EA    1    [DEL]   Phoenix 6964209   

I/O Selection Part A Gal

   EA    1    [DEL]   Phoenix 6964449   

Plug (Peek Valve) 5 Per Pack

   CS    5    [DEL]   Phoenix 6964613   

Fixture, Valve Rebuild

   EA    1    [DEL]   Phoenix 6964712   

Oring, 2-112 Fem Dial Conn (Silicone) 10pk

   CS    10    [DEL]   Phoenix

 

10



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE USED 6965107   

Power Supply New Conn. Kit

   EA    1    [DEL]   Phoenix 6965537   

Sterilant Tank Assy (M)

   EA    1    [DEL]   Phoenix 6965578   

Concentrate Injector

   EA    1    [DEL]   Phoenix 6965891   

Stepper Eight Board

   EA    1    [DEL]   Phoenix 6965925   

Bubble Trap Btp-Bt2

   EA    1    [DEL]   Phoenix 6965933   

Bubble Trap Bt1

   EA    1    [DEL]   Phoenix 6965990   

G. Pump Motor 15w (P1-P2)

   EA    1    [DEL]   Phoenix 6966006   

G. Pump Motor 20w (Pc)

   EA    1    [DEL]   Phoenix 6966097   

Phonic Wheel D.5

   EA    1    [DEL]   Phoenix 6966394   

Faston Contact Kit 10pk

   CS    10    [DEL]   Phoenix 6966493   

Univ. Pump Step Eight

   EA    1    [DEL]   Phoenix 6966519   

Uf Burette Sub-Assy

   EA    1    [DEL]   Phoenix 6966527   

Sterilant Tank Sub-Assy

   EA    1    [DEL]   Phoenix 6966576   

Cuff, Bpm Thigh (46-66 Cm)

   EA    1    [DEL]   Phoenix
Accessory 6966584   

Universal Pump Insert 10pk

   CS    10    [DEL]   Phoenix 6966634   

“L” Conn. I.D.8x6, 5 (Sil) 5pk

   CS    5    [DEL]   Phoenix 6966642   

“T” Conn I.D. 8x6,5 (Sil) 5pk

   CS    5    [DEL]   Phoenix 6966931   

Screw Kit For Panels

   EA    1    [DEL]   Phoenix 6966980   

Tubing, Silicone Tube D. 3x6(Concentrate)

   CS    10    [DEL]   Phoenix 6967137   

Pressure Transducer

   EA    1    [DEL]   Phoenix 6967335   

Pedal, Brake Pedal

   EA    1    [DEL]   Phoenix Sn
Ph1075/Lower 6967384   

Kit, Hd Bpm Pneumatic Kit

   EA    1    [DEL]   Phoenix 6967426   

Pump, Hd Bpm Pump

   EA    1    [DEL]   Phoenix 6967772   

Carrier 1 Board (Main)

   EA    1    [DEL]   Phoenix 6967863   

Check Valve, Ow1, Ow4, Ow5, Ow12

   CS    4    [DEL]   Phoenix 6967871   

T Conn I.D. 5x6 5x6x5

   CS    5    [DEL]   Phoenix 6967988   

Switch, Press Sw Assy 760mmhg(Swp1)

   EA    1    [DEL]   Phoenix 6967996   

Switch, Press Sw Assy 380mmhg(Swp)

   EA    1    [DEL]   Phoenix 6968036   

Cable, Hd Bpm Cable

   EA    1    [DEL]   Phoenix 6968192   

Eprom Bioslave (U32)

   EA    1    [DEL]   Phoenix 6968267   

Diascan Probe

   EA    1    [DEL]   Phoenix 6968507   

Driving Magnet Pos. T

   EA    1    [DEL]   Phoenix 6968747   

Lvds-Tx Board

   EA    1    [DEL]   Phoenix

 

11



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE
USED 6968754   

Lvds-Rx-Sh Board

   EA    1    [DEL]   Phoenix 6968804   

Mother Board

   EA    1    [DEL]   Phoenix 6968945   

Ethernet Interface Board

   EA    1    [DEL]   Phoenix 6969059   

Blood Pump Board

   EA    1    [DEL]   Phoenix 6969091   

Smart Card Adaptor Board

   EA    1    [DEL]   Phoenix 6969109   

Blood Slave Board

   EA    1    [DEL]   Phoenix 6969125   

Hydraulic Slave Board

   EA    1    [DEL]   Phoenix 6969141   

Protective Slave Board

   EA    1    [DEL]   Phoenix 6969232   

Whu-Conn. Sensors Board

   EA    1    [DEL]   Phoenix 6969240   

Blood Pump Hall Sensors Board

   EA    1    [DEL]   Phoenix 6969521   

Connector Diod Kit

   CS    5    [DEL]   Phoenix 6969539   

Board, Venous Clamp Driver

   EA    1    [DEL]   Phoenix 6969604   

Ph6 Probe Kit

   EA    1    [DEL]   Phoenix 6969687   

Self-Lubricating Spacer

   CS    10    [DEL]   Phoenix 6969711   

Cd Rom Driver

   EA    1    [DEL]   Phoenix 6969729   

Rotor Replacing Kit

   EA    1    [DEL]   Phoenix 6969802   

Thermistor Probe (Short Cab)

   EA    1    [DEL]   Phoenix 6969810   

Thermistor Probe (Long Cable)

   EA    1    [DEL]   Phoenix 6969828   

Diascan Thermistor Probe

   EA    1    [DEL]   Phoenix 6969844   

Heparin Pump (10/20 Cc)

   EA    1    [DEL]   Phoenix 6969851   

Heparin Pump (20/30 Cc)

   EA    1    [DEL]   Phoenix 6969869   

Syringe Holder (10/20 Cc)

   EA    1    [DEL]   Phoenix 6969877   

Syringe Holder (20/30 Cc)

   EA    1    [DEL]   Phoenix 6969885   

Tubes, Preformed Tubes Kit(Hard Pvc)

   EA    1    [DEL]   Phoenix 6969901   

Tray, Adr Tray (Back Of Machine)

   EA    1    [DEL]   Phoenix
Accessory 6969935   

Blood Pump Keyboard

   EA    1    [DEL]   Phoenix 6969943   

Heparin Pump Keyboard

   EA    1    [DEL]   Phoenix 6969976   

Red/Blue Fem Dial Conn Kit

   EA    1    [DEL]   Phoenix 6970149   

Heater Cartridge Kit

   EA    1    [DEL]   Phoenix 6970164   

Heater Assy (115v-1400w)

   EA    1    [DEL]   Phoenix 6970180   

Dc/Dc 24/12v Power Supply

   EA    1    [DEL]   Phoenix 6970198   

Bleach/Sterilant Conn Kit

   EA    1    [DEL]   Phoenix 6970255   

Clip (Heater)

   EA    1    [DEL]   Phoenix 6970271   

Inverter Cxa0217

   EA    1    [DEL]   Phoenix 6970289   

Touch Screen Controller

   EA    1    [DEL]   Phoenix 6970388   

Smart Card Interface

   EA    1    [DEL]   Phoenix

 

12



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE  

WHERE

USED

6970438   

Thermal Resistance Pt100

   EA    1    [DEL]   Phoenix 6970446   

Compound Kit

   EA    1    [DEL]   Phoenix 6970453   

Venturi Tube (Who)

   EA    1    [DEL]   Phoenix 6971022   

Universal Syringe Carriage

   EA    1    [DEL]   Phoenix 6971055   

Bioslave Board

   EA    1    [DEL]   Phoenix 6971089   

Board, Rs-485 Cnet Cca

   EA    1    [DEL]   Phoenix
Accessory 6971105   

Bpm Upgrade Kit

   EA    1    [DEL]   Phoenix 6971188   

Cwp Inlet Connector

   EA    1    [DEL]   Phoenix 6971204   

Dialysate Hose Retrofit Kit

   EA    1    [DEL]   Phoenix 6971683   

Cuff Holder Rods

   EA    1    [DEL]   Phoenix 6971725   

Power Cable Kit

   EA    1    [DEL]   Phoenix 6971733   

Drain Tube

   EA    1    [DEL]   Phoenix 6971758   

Gal Hydraulic/Blood Ic37

   EA    1    [DEL]   Phoenix 6971766   

Gal Protective Ic17

   EA    1    [DEL]   Phoenix 6971774   

Gal Bioslave U43

   EA    1    [DEL]   Phoenix 6971782   

Gal Bioslave U44

   EA    1    [DEL]   Phoenix 6971857   

Kit, Amp Modification Kit

   EA    1    [DEL]   Phoenix
Accessory 6971956   

Blood Pump Rotor

   EA    1    [DEL]   Phoenix 6971964   

Blood Pump Cover Gray

   EA    1    [DEL]   Phoenix 6971972   

Blood Pump Cover Latch

   EA    1    [DEL]   Phoenix 6972020   

Log Book, Phoenix

   EA    1    [DEL]   Phoenix 6972046   

Dialyzer Rubber Bumpers

   CS    2    [DEL]   Phoenix 6972053   

Suction Rod, Sterilant

   EA    1    [DEL]   Phoenix
Accessory 6972061   

Suction Rod, Acid/Acetate

   EA    1    [DEL]   Phoenix
Accessory 6972079   

Suction Rod, Bicarbonate

   EA    1    [DEL]   Phoenix
Accessory 6972087   

Log Book Holder

   EA    1    [DEL]   Phoenix 6972200   

Blood Pump Keyboard Ret Kit

   EA    1    [DEL]   Phoenix 6972400   

Eprom Bioslave Phoenix

   EA    1    [DEL]   Phoenix 6972483   

Pedal, Brake Pedal

   EA    1    [DEL]   Phoenix Sn
Ph1076/Higher 6972491   

Concentrate Tank Tray Slanted

   EA    1    [DEL]   Phoenix Sn
Ph1076/Higher 6972509   

Concentrate Tank Tray

   EA    1    [DEL]   Phoenix Sn
Ph1076/Higher

 

13



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE
USED 6972566   

Door Latch

   EA    1    [DEL]   Phoenix 6972624   

Phoenix Ill. Spare Part List

   EA    1    [DEL]   Phoenix 6972665   

Crate, Empty

   EA    1    [DEL]   Phoenix 6972673   

Smart Card Cover Phoenix

   EA    1    [DEL]   Phoenix 6972780   

Smart Card Guide Phoenix

   EA    1    [DEL]   Phoenix 6972947   

Cover, Who

   EA    1    [DEL]   Phoenix 6972962   

Cap, Who Connector

   CS    5    [DEL]   Phoenix 6973028   

Dty Monitor Kit

   EA    1    [DEL]   Phoenix 6973085   

Connector, Reduction Connector

   CS    4    [DEL]   Phoenix 6973143   

Pump Crank Clip Kit

   EA    1    [DEL]   Phoenix 6973150   

Clamp, Arterial Clamp Assy

   EA    1    [DEL]   Phoenix 6973184   

Hydraulic Cover Kit Phoenix

   EA    1    [DEL]   Phoenix 6973200   

Arterial Clamp Plug

   EA    1    [DEL]   Phoenix 6973226   

Crank Pin Kit

   EA    1    [DEL]   Phoenix 6973242   

Inlet Water Tube

   EA    1    [DEL]   Phoenix 6973259   

Cwp H2o Filter

   EA    1    [DEL]   Phoenix 6973267   

Cwp Pressure Reducer

   EA    1    [DEL]   Phoenix 6973275   

Cwp 2 Way Valve

   EA    1    [DEL]   Phoenix 6973309   

Molded Who Kit

   EA    1    [DEL]   Phoenix 6973333   

Tubes Kit,Performed Tubes Kit

   EA    1    [DEL]   Phoenix 6973341   

Select Push Button

   EA    1    [DEL]   Phoenix 6973374   

White Main Keyboard

   EA    1    [DEL]   Phoenix 6973416   

Locking Cap

   EA    1    [DEL]   Phoenix 6973424   

Clamp Damper Kit, Snc Clamp

   EA    1    [DEL]   Phoenix 6973432   

Switching Power Supply

   EA    1    [DEL]   Phoenix 6973440   

Lead Battery 12v 7a

   EA    1    [DEL]   Phoenix 6973481   

Tdk Inverter Cabling

   EA    1    [DEL]   Phoenix 6973507   

Peristaltic Pump Coupling

   EA    1    [DEL]   Phoenix 6973564   

Overtemperature Board 115v

   EA    1    [DEL]   Phoenix 6973606   

Clean Dialysate By-Pass

   EA    1    [DEL]   Phoenix 6973648   

Oring, Swp1 Press Sw 10pk Phx

   CS    10    [DEL]   Phoenix 6973663   

Oring, 2-011

   CS    10    [DEL]   Phoenix 6973655   

Oring, 2-005

   CS    10    [DEL]   Phoenix 6973671   

Oring, Water Panel In-Out 10pk

   CS    10    [DEL]   Phoenix 6973689   

Oring, Male Disinfectant Conn

   CS    10    [DEL]   Phoenix 6973812   

Top Tray

   EA    1    [DEL]   Phoenix 6973838   

Clip, Top Tray Clip

   EA    1    [DEL]   Phoenix

 

14



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE USED 6973846   

Holder, Power Cable Holder

   EA    1    [DEL]   Phoenix 6974026   

Cd,Service Manual Maint, Phnx

   EA    1    [DEL]   Phoenix 6974109   

Sn Chamber Holder

   EA    1    [DEL]   Phoenix 6974141   

Restrictor, Degassing

   EA    1    [DEL]   Phoenix 6974166   

Bicart Holder W/Univ Arm

   EA    1    [DEL]   Phoenix 6974174   

Clip, Bicart Arms Clip

   EA    1    [DEL]   Phoenix 6974273   

Pib Board

   EA    1    [DEL]   Phoenix 6974299   

Grease, Silicon Grease 100gr Tube

   EA    1    [DEL]   Phoenix 6974380   

Pressure Sensor Kit

   EA    1    [DEL]   Phoenix 6974554   

Holder, Filter Holder

   EA    1    [DEL]   Phoenix 6974562   

Cable, Lvds Rx Tx Cable

   EA    1    [DEL]   Phoenix 6974570   

Antistatic Twin Wheels

   CS    4    [DEL]   Phoenix 6974836   

Manual, Operators Paper Copy

   EA    1    [DEL]   Phoenix
Accessory 6974950   

Flash Protective

   EA    1    [DEL]   Phoenix 6974968   

Flash Blood

   EA    1    [DEL]   Phoenix 6974976   

Flash Hydraulic

   EA    1    [DEL]   Phoenix 6974984   

Flash Bioslave

   EA    1    [DEL]   Phoenix 6974992   

Cd Upgrading Sw 3.25.0

   EA    1    [DEL]   Phoenix 6975015   

Spike, Upper Spike Per Univ Arm

   EA    1    [DEL]   Phoenix 6975023   

Spike, Lower Spike Per Univ Arm

   EA    1    [DEL]   Phoenix 6975031   

Spike, Lower Spike Univ Arm

   EA    1    [DEL]   Phoenix 6975049   

Smart Keyboard Interface

   EA    1    [DEL]   Phoenix 6975114   

Kit, Connector Locking Kit

   EA    1    [DEL]   Phoenix 6975148   

Wire, Copper Wire Skein

   EA    1    [DEL]   Phoenix 6975155   

Spike, Upper Spike Univ Arm

   EA    1    [DEL]   Phoenix 6975186   

Solution, Stabilant 22 Solution

   EA    1    [DEL]   Phoenix 6975197   

Moulded Abd

   EA    1    [DEL]   Phoenix Sn
Ph6900/Higher 6975213   

Cuff, Child (10-19cm) Latex Free

   EA    1    [DEL]   Phoenix
Accessory 6975221   

Cuff, Small Adult(18-26cm) Latex Free

   EA    1    [DEL]   Phoenix
Accessory 6973239   

Cuff, Medium Adult (25-35cm) Latex Free

   EA    1    [DEL]   Phoenix
Accessory 6975247   

Cuff, Large Adult (33-47cm) Latex Free

   EA    1    [DEL]   Phoenix
Accessory 6975254   

Cuff, Thigh (46-66cm)

   EA    1    [DEL]   Phoenix
Accessory

 

15



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE USED 6975395   

Silicon, Compound

   EA    1    [DEL]   Phoenix 6975403   

Cd-Rom, Schematics

   EA    1    [DEL]   Phoenix 6975429   

Dasco Abd Patient Sensor

   EA    1    [DEL]   Phoenix Sn
Ph6900/Higher 6975585   

Hydraulic Circuit Flowpath Poster

   EA    1    [DEL]   Phoenix 6975692   

Board, Pc104 Pentium Board

   EA    1    [DEL]   Phoenix 6975726   

Probe Assy Kit, Acetate

   EA    1    [DEL]   Phoenix 6975734   

Probe Assy Kit, Bicarb

   EA    1    [DEL]   Phoenix 6975775   

Resistor, Damping Resistor

   EA    1    [DEL]   Phoenix 6975783   

Cd, Software 3.25.2

   EA    1    [DEL]   Phoenix 6975825   

Flash Bioslave

   EA    1    [DEL]   Phoenix 6975833   

Cd-Rom Adapter

   EA    1    [DEL]   Phoenix 6975924   

Door, Abd Door

   EA    1    [DEL]   Phoenix 6975973   

Filter, Toroidal Elec. Filter

   EA    1    [DEL]   Phoenix 6975999   

Holder, Filter Holder Assy

   EA    1    [DEL]   Phoenix 6976005   

Oring, Abd Assy

   CS    10    [DEL]   Phoenix 6976013   

Switch, Main Switch Protection Ph

   CS    10    [DEL]   Phoenix 6976021   

By-Pass Protection

   CS    10    [DEL]   Phoenix 6976161   

Cable, Rs 232 Touch Screen Cable

   EA    1    [DEL]   Phoenix 6976153   

Cable, Ps2 Smart Keyboard Cable

   EA    1    [DEL]   Phoenix 6976211   

Conn Kit, Male Dialysate Connector Kit

   EA    1    [DEL]   Phoenix 6976229   

Tool, Octagonal Nut

   EA    1    [DEL]   Phoenix 6976245   

Battery Back Up Old Rack

   EA    1    [DEL]   Phoenix
Accessory 6976252   

Pressure Coupling

   EA    1    [DEL]   Phoenix 6976278   

Conn., Conc Conn Red Carter 1

   EA    1    [DEL]   Phoenix 6976286   

Conn., Conc Conn Red Carter 2

   EA    1    [DEL]   Phoenix 6976294   

Conn., Conc Conn Blue Carter 3

   EA    1    [DEL]   Phoenix 6976302   

Conn., Conc Conn Yellow Carter

   EA    1    [DEL]   Phoenix 6976310   

Conn., Conc Conn White Carter

   EA    1    [DEL]   Phoenix 6976328   

Conn., Conc Conn Blue Carter B

   EA    1    [DEL]   Phoenix 6976393   

Crank, Blood Pump Crank

   EA    1    [DEL]   Phoenix 6976336   

Conn., Power Supply Conn. 14 Pin

   EA    1    [DEL]   Phoenix 6976443   

Board, Lvds-Rx Board 3.3v

   EA    1    [DEL]   Phoenix 6977086   

Board, Lvds-Tx Board 3.3v

   EA    1    [DEL]   Phoenix 6977193   

Battery Back Up - Switching Ps

   EA    1    [DEL]   Phoenix
Accessory

 

16



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE
USED 6977219   

Venous Clamp Assy

   EA    1    [DEL]   Phoenix 6977235   

Tubes, Central Conc Tubes

   EA    1    [DEL]   Phoenix 6977334   

Cd Operator Manual

   EA    1    [DEL]   Phoenix
Accessory 6977466   

Gear Pump Nipple Phoenix

   EA    1    [DEL]   Phoenix 6977474   

Cable, Pressure Sensor Phx

   EA    1    [DEL]   Phoenix 6977490   

Meter, Flow Aichi New

   EA    1    [DEL]   Phoenix 6977540   

Flash Compact Flash 128mb

   EA    1    [DEL]   Phoenix 6977557   

Sdram Sodimm 128mb

   EA    1    [DEL]   Phoenix 6977565   

Magnetic Buzzer Kit

   EA    1    [DEL]   Phoenix 6977573   

Port, Dialysate Sampling Port

   EA    1    [DEL]   Phoenix 6977581   

Microswitch

   EA    1    [DEL]   Phoenix 6977599   

Orings Kit

   EA    1    [DEL]   Phoenix 6977615   

Conn., Type A Female

   EA    1    [DEL]   Phoenix 6977623   

Tubes Retro Fit Kit

   EA    1    [DEL]   Phoenix 6977649   

Inverter Gh10

   EA    1    [DEL]   Phoenix 6977672   

Conn., Type B Female

   EA    1    [DEL]   Phoenix 6977680   

Conn., Sterilant Female

   EA    1    [DEL]   Phoenix 6977847   

Cable,Cd-Rom-Pc104 Ribbon Phx

   EA    1    [DEL]   Phoenix 6977854   

Tool, Grease Dispenser

   EA    1    [DEL]   Phoenix 6977870   

Cable, Trans Ps J37 (Old) Phx

   EA    1    [DEL]   Phoenix 6977888   

Cable, Switching Ps J37(New)

   EA    1    [DEL]   Phoenix 6977953   

Jumper +5vb/+5vd

   EA    1    [DEL]   Phoenix 6977987   

Kit, Conc. Connector

   EA    1    [DEL]   Phoenix 6977995   

Cd Rom Service Manual

   EA    1    [DEL]   Phoenix 6978233   

Buzzer, Magnetic Buzzer

   EA    1    [DEL]   Phoenix 6978241   

Tool, Tube Cutter Tool

   EA    1    [DEL]   Phoenix 6978266   

Tool, Silicon Cntt. Tool

   EA    1    [DEL]   Phoenix 6978373   

Valve, Safety Valve Kit

   EA    1    [DEL]   Phoenix 6978381   

Container, Ph Probe Container

   EA    1    [DEL]   Phoenix 6978597   

Manual, Service

   EA    1    [DEL]   Phoenix 6978795   

Cd Sw Upgrading 3.33.3

   EA    1    [DEL]   Phoenix 6979033   

Tubes, Ultrafilter Tubes

   EA    1    [DEL]   Phoenix 6979017   

Tubing Harness

   EA    1    [DEL]   Phoenix 6979041   

Insulation Heater Assy

   EA    1    [DEL]   Phoenix 6979058   

Display Frame

   EA    1    [DEL]   Phoenix 6979090   

Cable, Lvds Tx-Pc Flat Cabel

   EA    1    [DEL]   Phoenix

 

17



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE   

PRODUCT DESCRIPTION

   UOM    QTY
PER
CASE    LIST
PRICE   WHERE
USED 501438000   

Cap Assy, Clear Adr Disinfect

   EA    1    [DEL]   Phoenix
Accessory 501510000   

Cap Assy, Yellow Adr, Bleach

   EA    1    [DEL]   Phoenix
Accessory 515000200   

Cap Assy, Red 38mm Acid Gal Jug

   CS    10    [DEL]   Phoenix 515001200   

Cap Assy, Blue 63mm 10 Liter Jug

   CS    10    [DEL]   Phoenix 515002200   

Cap Assy, Red 63mm Acid 10 Liter Jug

   CS    10    [DEL]   Phoenix 515003000   

Jug Assy, Acid 10 Liter

   EA    1    [DEL]   Phoenix 515004000   

Jug Assy, Bicarb 10 Liter

   EA    1    [DEL]   Phoenix 515005000   

Container, Phoenix Transporter

   EA    1    [DEL]   Phoenix
Accessory 515006200   

Adapter, Bicarb Cent. Conc W/O

   CS    10    [DEL]   Phoenix 515007200   

Adapter, Acid Cent. Conc W/O

   CS    10    [DEL]   Phoenix 515008000   

Port, Sample Port, Dialysis

   EA    1    [DEL]   Phoenix 9800981700   

Blood Pump Rotor Occl Test

   EA    1    [DEL]   Phoenix 9800981800   

Blood Circuit Testing Tool

   EA    1    [DEL]   Phoenix K12755001   

Tool, Withdrawing Tube

   EA    1    [DEL]   Phoenix

CENTRYSYSTEM SPARE PARTS

Purchaser’s price for Centrysystem Spare Parts [DELETED] from the following list
prices:

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST PRICE/
PACK   WHERE USED

500007001

   Switch, Flow, 160 Cc/Min    1    [DEL]   Cs3,Bicart

500008000

   O-Ring, 1.171 I.D. X .139    2    [DEL]   Cs3 (Defoamer
Acc) Center)

500009000

   O-Ring, 3.359 I.D. X .139    1    [DEL]   Cs3 (Defoamer
Acc Cannister
Cov)

500011000

   Kit, Hardware    1    [DEL]   Cs3 (Defoamer
Acc)

500015200

   Fuse, 1 Amp 250 V    10    [DEL]   Cs3(Dp Cca)

500030001

   Regulator, Back Press.18 Psi    1    [DEL]   Cs3(Prv3)

500047030

   Cca, Rs-485 Adapter, Cnet    1    [DEL]   Cnet Conroller
(Quatech)

500055001

   Regulator, Back Press. 8 Psi    1    [DEL]   Cs3 (Prv 1,2)

500055016

   Regulator, Prv1-2    1    [DEL]   Cs3 Plus

 

18



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE
USED

500055040

   Prv 4/5, Regulator, Back Pres    1    [DEL]   Cs3

500055060

   Prv 6, Regulator, Back Pres    1    [DEL]   Cs3

500060000

   Cable, Kit, To Wall    1    [DEL]   Cs3 W/Cnet

500061000

   Cca, Interface    1    [DEL]   Cs3 W/Cnet

500061000r

   Cca, Interface    1    [DEL]   Cs3
Refurbished

500061100

   Cca, Centrynet Interface    1    [DEL]   Cs3 W/Cnet

500062000

   Kit, Wall Attach Kit    1    [DEL]   Cs3 W/Cnet

500063000

   Termination Assembly    1    [DEL]   Cs3 W/Cnet

500064000

   Cable Kit, Pc To Wall Cable Kit    1    [DEL]   Cs3 W/
Cnet,Network
Controller

500065000

   Manual, Cnet Ntwrk Ad    1    [DEL]   Cs3 W/
Cnet,Network
Controller

500066022

   Manual, Cnet 2.2 Operat    1    [DEL]   Cs3 W/Cnet

500067000

   Cable Kit, Interface,Centry    1    [DEL]   Cs3 W/Cnet

500068200

   Cap Kit, Centrynet    5    [DEL]   Cs3 W/Cnet

500069200

   Label Kit, Warning    25    [DEL]   Cs3 W/Cnet

500070000

   Adapter, Pc To Wall    1    [DEL]   Cs3 W/Cnet,
Network
Controller

500071200

   Faceplate, W/ Label    5    [DEL]   Cs3 W/Cnet

500072000

   Cable, Power, Cnet Cca    1    [DEL]   Cs3 W/Cnet

500073000

   Cable, Signal, Cnet Cca    1    [DEL]   Cs3 W/Cnet

500074000

   Kit, Hardware, Cnet    1    [DEL]   Cs3 W/Cnet

500075000

   Cable, Elim Plug    1    [DEL]   Cnet

500113200

   Battery, 9 Volt Alkaline    4    [DEL]   Cs3

500128200

   Brush Assy, Blood Pump    2    [DEL]   Cs3

500134000

   Cap, Acetate Jug Assy    1    [DEL]   Cs3

500139200

   Cap, Conc Jug W/O Holes    4    [DEL]   All 10L
Concentrate
Containers
(Without Holes)

500140200

   Lens, Central Alarm, Green    4    [DEL]   Cs3

500141200

   Lens, Central Alarm, Red    4    [DEL]   Cs3

500142200

   Lens, Central Alarm, Yellow    4    [DEL]   Cs3

500212200

   Clamp, Hose, Dialyzer Line    8    [DEL]   Cs3

500232200

   Connector, Elec Female    2    [DEL]   Cs3

500233200

   Connector, Bicarb, Jug    4    [DEL]   Cs3 (Orange)

500241000

   Cord Assy, 115 Volt Power    1    [DEL]   Cs3

 

19



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

500246000

   Crank, Pump Hand    1    [DEL]   Cs3

500251000

   Extender, Drain Line    1    [DEL]   Cs3

500255000

   Filter Assy    1    [DEL]   Cs3

500259200

   Stop Cock, 3-Way W M Ll    10    [DEL]   Cs3

500263200

   Fuse, 2 Amp    10    [DEL]   Cs3

500265200

   Fuse, 3-Amp, Slo Blo    10    [DEL]   Cs3

500309200

   Holder, Fuse    4    [DEL]   All Equipment
W/Fuses

500315000

   Hose, Supply, Water, Kit    1    [DEL]   Cs3 (10 Ft Of
Hose)

500335200

   Tubing, 95” Roll Of 1/8    1    [DEL]   Cs3 (Silastic)

500335400

   Tubing, 1200” Roll Of 1/8    1    [DEL]   Cs3 (Silastic)

500365200

   Lamp, Front Panel Switch    10    [DEL]   Cs3

500365400

   Lamp, Front Panel Switch    100    [DEL]   Cs3

500434000

   Plug, 125v Power    1    [DEL]   All 125v
Equipment (Hosp
Grade)

500436000

   Port Assy, Sampling, Clear    1    [DEL]   Cs3 (Clear, 6 Psi)

500437000

   Port Assy, Sampling, White    1    [DEL]   Cs3 (White 12
Psi)

500462000

   Rectifier, Bridge    1    [DEL]   Cs3

500465010

   Relay, Solid State, Univ    1    [DEL]   Cs3

500538000

   Switch, Micro    1    [DEL]   Cs3(Act Lever)

500551000

   Transistor, 2n5883    1    [DEL]   Cs3

500564200

   Tubing, 165” Roll Of 3/16    1    [DEL]   Cs3+F138
(165”Roll)

500564400

   Tubing, 3/16 Sil 1200” Rl    100    [DEL]   Cs3(1200”Roll,
Bulk)

500566000

   Tool, Trimpot    1    [DEL]   All Equipment

500571200

   Valve, Check, Air Pump    4    [DEL]   Cs3

500574000

   Varistor, High Voltage    1    [DEL]   Cs3 (Universal)

500575201

   Washer, Dialysate Hose Con    8    [DEL]   Cs3

500576200

   Filter/Washer, Fine    4    [DEL]   Cs3 (158
Micron)

500576400

   Filter/Washer, Fine    50    [DEL]   Cs3 (158 Micron,
Bulk-Pak)

500585000

   Ph Electrode    1    [DEL]   Cs3

500586000

   Kit, Block & Cap Kit, Ph Probe    1    [DEL]   Cs3 (With O-
Rings)

500604200

   Fuse, 1 Amp Slo-Blo    10    [DEL]   Snc,Cs3 (Lv
Machines)

 

20



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE
USED

500623200

   Connector, Acetate    2    [DEL]   Acet Container
Assy (Straight)

500624200

   Connector, Acetate    2    [DEL]   Acet Container
Assy
(W/Sidearm)

500652000

   Cap Assy, Bicarb Container    1    [DEL]   Cs3 (Orange)

500715000

   Grease, Vacuum    1    [DEL]   Cs3

500766200

   Fuse, 3 Amp    10    [DEL]   Cs3, Sns
(1/4""X 1
1/4"")

500796200

   Fuse, 5 Amp    10    [DEL]   Cs3

500823200

   Tape, Teflon 600”    1    [DEL]   Cs3

500835000

   Container, Acid    1    [DEL]   Cs3

500836000

   Hose Assy, To Psfc    1    [DEL]   Cs3 (Pressure
Switch)

500872200

   Locking Tie, Small    100    [DEL]   All Equipment
(Cable Ties)

500891600

   Grip Ring Assortment Kit    1    [DEL]   Cs3

500892200

   Locking Tie, Large    50    [DEL]   All Equipment
(Cable Ties)

500904400

   Tubing, 1/4 Id Tygon 600”    50    [DEL]   Cs3

500919200

   O-Ring, Acid/Bicarb    20    [DEL]   Cs3 (Male
Connector)

500928000

   Ic, Analog To Digital Conv    1    [DEL]   Snc (Us),Cs3

500932600

   Standoff Assortment Kit    1    [DEL]   Snc, Cs3r

500959200

   O-Ring, Male, Chem Conn(Lg)    15    [DEL]   Cs3

500961200

   Fuse, 6 Amp    10    [DEL]   Cs3

500972200

   Tubing, Tygn 062 X .31 20’    1    [DEL]   Cs3 (Vacuum
Regulator)

501000002

   Tube, Crt W/Video Cca    1    [DEL]   Cs3 (With
Video Display
Cca)

501000200

   Brushholder    4    [DEL]   Cs3

501000501

   Kit, Acdr Relocation Brack    1    [DEL]   Cs3

501000502

   Kit, Wire, Interconnect, Htr    1    [DEL]   Cs3

501001001

   Bottle, Vinegar    1    [DEL]   As Needed

501002002

   Cca, Crt Regulator    1    [DEL]   Cs3

501003001

   Light Assy, Central Alarm    1    [DEL]   Cs3 (Red/
Yellow/Green)

501004200

   Lamp, 14v,Type 382    5    [DEL]   Cs3

501005001

   Fan, Cooling, Dc    1    [DEL]   Cs3(New
Style
Requiring
Resistor
Removal On
Master

 

21



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501006001

   Meter, Hour, Digital    1    [DEL]   Cs3 - New
Style
Meter,Digital

501007050

   Cca, Crt Monitor    1    [DEL]   Cs3

501008005

   Switch Assy, Mstr,W/Chts/Bp    1    [DEL]   Cs3 (Does
Not Include
Inserts)

501010000

   Container, Acetate, 10 Lit    1    [DEL]   Cs3
(Concentrate)

501010005

   Container, Acetate, 10 Lit, Ce    1    [DEL]   Cs3

501011000

   Kit, Cca Connector    1    [DEL]   Cs3

501011201

   Tee, Barbed, 3/16”    4    [DEL]   Cs3 W/Bicart

501012001

   Sensor Assy, Cond Probe    1    [DEL]   Cs3

501013201

   Union, 1/4 X 1/4 Chevron    4    [DEL]   Cs3 (Conn.
W/Luer
Lock)

501017005

   Power Supply    1    [DEL]   Cs3 (Original
Hydraulics
Only)

501017005r

   Power Supply Refurbished    1    [DEL]   Cs3 (Original
Hydraulics
Only)

501018100

   Kit, #4-40 X 1/4 Screws    20    [DEL]   Cs3

501018600

   Kit, C3 Hardware    1    [DEL]   Cs3

501019000

   Cover, Central Alarm    1    [DEL]   Cs3 (Light
Assembly)

501023201

   Seal, Panel    2    [DEL]   Cs3

501024203

   Valve, Check Valve    4    [DEL]   Cs3

501025000

   Kit, Drain Line    1    [DEL]   Cs3,
Defoamer
Acc.

501025012

   Cca, Blood Handling    1    [DEL]   Cs3

501025012r

   Cca, Blood Handling    1    [DEL]   Cs3
(Refurbished)

501027005

   Rotor Assy, Blood Pump    1    [DEL]   Cs3

501027005r

   Rotor Assy, Blood Pump    1    [DEL]   Cs3
(Refurbished)

501028001

   Cover, Blood Pump    1    [DEL]   Cs3

501029200

   O-Ring, Blood Pump Rotor    8    [DEL]   Cs3

501030001

   Cover, Uabd    1    [DEL]   Cs3
(Ultrasonic
Air Bubble
Det)

501031002

   Uabd, Transducer Assy    1    [DEL]   Cs3

501032000

   Defoamer Canister, Assy    1    [DEL]   Cs3

501032200

   Spring, Blood Tubing Clamp    3    [DEL]   Cs3 (Header)

 

22



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501033000

   Actuator, Bladder    1    [DEL]   Cs3
(Actuator)

501034201

   O-Ring, Transducer Port    8    [DEL]   Cs3

501035000

   Clamp Assy, Heparin Syringe    1    [DEL]   Cs3

501036002

   Transducer, A/V Pressure    1    [DEL]   Cs3 (Arterial/
Venous
Pressure)

501038000

   Holder Assy, Dialyzer    1    [DEL]   Cs3

501039001

   Clamp, Syringe    1    [DEL]   Cs3

501040000

   Tool, Spacer, Gear Pump    1    [DEL]   Cs3

501040200

   Clip, Spring, Wing Clamp    6    [DEL]   Cs3

501041001

   Release Assy, Hep Pump    1    [DEL]   Cs3 (Heparin
Pump)

501042001

   Motor Assy, Heparin Pump    1    [DEL]   Cs3

501043002

   Switch Assy, Heparin Pump    1    [DEL]   Cs3 (Limit)

501044005

   Pump Assy, Heparin    1    [DEL]   Cs3

501044005r

   Pump Assy, Heparin    1    [DEL]   Cs3
(Refurbished)

501045003

   Block, Bypass Assy W/Switch    1    [DEL]   Cs3

501047001

   Solenoid Assy, Clamp    1    [DEL]   Cs3 (With
White
Connector)

501047002

   Solenoid Assy, Clamp Sns    1    [DEL]   Cs3 (Sns)

501049001

   Switch, Main Power    1    [DEL]   Cs3

501050200

   Connector, Acetate, Male    4    [DEL]   Cs3 (Brown)

501051001

   Port Assy, Rinse, Acetate    1    [DEL]   Cs3 (Brown)

501052000

   Container, Bicarb, 10 Lit    1    [DEL]   Cs3
(Concentrate)

501052005

   Container, Bicarb, 10 Lit, Blue    1    [DEL]   Cs3

501053000

   Plug, Option    1    [DEL]   Cs3

501054215

   Heat Exchanger Assy    1    [DEL]   Cs3

501054215r

   Heat Exchanger Assy    1    [DEL]   Cs3
(Refurbished)

501055016

   Chamber H/D    1    [DEL]   C3,Cs3 Plus

501055016r

   Chamber H/D    1    [DEL]   C3,Cs3 Plus
(Refurbished)

501056001

   Heater Element, Enhanced    1    [DEL]   Cs3

501058002

   Switch, Flow, 200 Cc/Min    1    [DEL]   Cs3 (Fs3)

501059001

   Chamber Assy, Mixing    1    [DEL]   Cs3

501059001r

   Chamber Assy, Mixing    1    [DEL]   Cs3
(Refurbished)

501061200

   Connector, 1/8mnpt X 1/4ba    4    [DEL]   Cs3

 

23



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501062000

   Port Assy, Sample Bicarb    1    [DEL]   Cs3 (Yellow) (18 Psi)

501062016

   Port Assy, Bicarb    1    [DEL]   Cs3 Plus

501063200

   Filter, Diaph Pump, 130 Mic    3    [DEL]   Cs3

501064001

   Pump Assembly, Air    1    [DEL]   Cs3

501065011

   Cca, Uf Cca    1    [DEL]   Cs3 (Blue Covered
Bld)

501065011r

   Cca, Uf Cca Refurbished    1    [DEL]   Cs3 (Blue Covered
Bld)

501067000

   Valve, Solenoid,2-Way, No    1    [DEL]   Cs3 (V3 Dump)

501067000r

   Valve, Solenoid,2-Way, No    1    [DEL]   Cs3 (V3 Dump)
(Refurbished)

501068000

   Solution, 7 Ph Standard    10    [DEL]   Ph Troubleshooting
Kit(Refill)

501068200

   Buffer, 8.25 Ph    10    [DEL]   Cs3

501069001

   Balance Chamber Assy    1    [DEL]   Cs3 (Orig. Hyd Only)

501069001r

   Balance Chamber Assy    1    [DEL]   Cs3 (Orig. Hyd Only)
(Refurbished)

501073200

   Seal, Valve    4    [DEL]   Cs3 (Seal For Bal.
Cham. Valve)

501074002

   Transistor, Gp Driver    1    [DEL]   Cs3

501074016

   Transistor, Driver    1    [DEL]   Cs3 Plus

501079002

   Transducer, Dial Press    1    [DEL]   Cs3 (Pdo/Pdi)

501081004

   Blood Leak Det (Blue Cover)    1    [DEL]   Cs3 (Blue Covered)

501081004r

   Blood Leak Det (Blue Cover)    1    [DEL]   Cs3 (Blue
Covered)(Refurbished)

501085200

   Connector, Acid, Male    4    [DEL]   Cs3(Purple)

501086016

   Pump Assy, Gp3    1    [DEL]   Cs3 Plus

501087000

   Rectifier, Bridge    1    [DEL]   Cs3,Snc

501088200

   Seal, Silicone O-Ring Seal    10    [DEL]   Cs3 (Green)

501090002

   Maint Kit Port Inlet Uf    1    [DEL]   Cs3

501090100

   Kit, Can-Do Kit, Bicarb Pump    1    [DEL]   Cs3 (Dpb, Dpa)

501090101

   Maint Kit Port Outlet Uf/Dp    1    [DEL]   Cs3

501090110

   Pump Head Assy, Concent    1    [DEL]   Cs3 (Acrylic Head W/
Ports)

 

24



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501092200

   Fuse, 15 Amp, F509,510    10    [DEL]   Cs3

501093200

   Fuse, 8 Amp, F511, 512    10    [DEL]   Cs3

501093890

   Container, Ship Pwr Supply    1    [DEL]   Cs3

501095001

   Cca, Blood Handling    1    [DEL]   Cs3 Control Panel

501095001r

   Cca, Blood Handling    1    [DEL]   Cs3 Control
Panel(Refurbished)

501096200

   Fitting, Barbed Union    8    [DEL]   Cs3 (3/16x3/16)

501097005

   Cca, Power Monitor W/P.M.F    1    [DEL]   Cs3, Orig
Hydraulic’s

501097005r

   Cca, Power Monitor W/P.M.F    1    [DEL]   Cs3, Orig Hyd
(Refurbished)

501099000

   Kit, Fuse Block    1    [DEL]   Cs3

501100000

   Container, Bleach, 10 Lit    1    [DEL]   Cs3 (Yellow)

501101000

   Fitting, Bulkhead    1    [DEL]   Cs3 (Fluid
Ground)

501102000

   Connector, Acdr, Male    1    [DEL]   Cs3 (Yellow)

501103000

   Connector, Acetate, Jug    1    [DEL]   Cs3 (Jug, Brown)

501104001

   Connector, Acdr, Clear, Jug    1    [DEL]   Cs3 (Clear,
Disinfect)

501105000

   Connector, Acdr, Jug    1    [DEL]   Cs3 (Bleach,
Yellow)

501107001

   Connector, Acdr, Male    1    [DEL]   Cs3 (Disinfect,
Clear)

501108001

   Port Assy, Rinse, Acdr    1    [DEL]   Cs3 (Yellow)

501109002

   Port Assy, Acdr, Rinse, Clear    1    [DEL]   Cs3 (Clear)

501110001

   Port Assy, Rinse, Bicarb    1    [DEL]   Cs3

501111002

   Port Assy, Rinse, Acid    1    [DEL]   Cs3 (Purple)

501111201

   Kit, Red, Acid Connectors    10    [DEL]   Cs3

501111202

   Kit, Blue, Bicarb, Connector    10    [DEL]   Cs3

501111203

   Kit, Clear, Disinfect Conn    10    [DEL]   Cs3

501111204

   Kit, Acetate, Conn, White    10    [DEL]   Cs3

501112000

   Capacitor, 120000 Mfd    1    [DEL]   Cs3 (Filter)

501113000

   Capacitor, 10000 Mfd    1    [DEL]   Cs3 (Filter)

501114000

   Capacitor, 72000 Mfd    1    [DEL]   Cs3 (Filter)

501115000

   Capacitor, 36000 Mfd    1    [DEL]   Cs3 (Filter)

501116009

   Cca, Power Conversion    1    [DEL]   Cs3 (Orginal
Hydraulics)

501116009r

   Cca, Power Conversion    1    [DEL]   Cs3 (Org Hyd)
(Refurbished)

 

25



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501118001

   Switch, Bld Pmp Door,Old    1    [DEL]   Cs3 (Old Style)

501118002

   Switch, Bld Pmp Door,New    1    [DEL]   Cs3 (New Style)

501119100

   Pres. Regulator, Prv    1    [DEL]   Cs3

501119100r

   Pres. Regulator, Prv    1    [DEL]   Cs3
(Refurbished)

501120000

   Solution, 4 Ph Standard    10    [DEL]   Refill For Ph
Calibration Kit

501121001

   Caster, Swivel Plate    1    [DEL]   Cs3 (Swivel
Plate)

501122001

   Axle, Wheel Assy    1    [DEL]   Cs3 (Wheels)
Rear

501126024

   Tray, Uf Drip    1    [DEL]   Cs3 (Original
Hydraulics)

501127000

   Container, Disinfect, 10 Lit    1    [DEL]   Cs3

501128200

   Fuse, 12 Amp    10    [DEL]   Cs3

501129200

   Fuse, 2 Amp Slo -Blo    10    [DEL]   Cs3

501130200

   Fuse, 0.25 Amp (F507, 508)    10    [DEL]   Cs3

501131010

   Cca, Bhd Driver    1    [DEL]   Cs3

501131010r

   Cca, Bhd Driver    1    [DEL]   Cs3
(Refurbished)

501132004

   Switch, Flow, 34 Cc/Min    1    [DEL]   Cs3 (Fsa & Fsb)

501133200

   Fitting, Barbed T    4    [DEL]   Cs3 (Barbed)

501134201

   Connector, Barbed    4    [DEL]   Cs3 (Barbed
Tubing Reducer)

501139001

   Heat Sink, Bld Pump Drive    1    [DEL]   Cs3 (Driver)

501140002

   Cca, Alarm Monitor    1    [DEL]   Cs3

501141003

   Switch Assy, Bld Handling    1    [DEL]   Cs3 (Control
Switch, W/O
Label Inserts)

501142000

   Cca, Blood Pump Hall Sensor    1    [DEL]   Cs3

501143010

   Switch, Optical (Narrow)    1    [DEL]   Cs3

501144200

   Fuse, 0.5 Amp (F506)    10    [DEL]   Cs3

501145000

   Adapter, Dialyzer Hldr,Ppd    1    [DEL]   Cs3 (Holder,Ppd)

501146001

   Relay, 12vdc    1    [DEL]   Cs3, Power
Board

501147001

   Cca, Overvoltage    1    [DEL]   Cs3 (Orginal
Hydraulics)

501148000

   Connector, 7 Pin (Buchanan)    1    [DEL]   Cs3

501149000

   Connector, 10 Pin (Buchanan)    1    [DEL]   Cs3

 

26



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501157157

   Kit, Astr Eproms Ver 15.7    1    [DEL]   Cs3

501160200

   Fitting, Straight Gp1    1    [DEL]   Cs3

501164001

   Block, Bypass    1    [DEL]   Cs3

501165200

   O-Ring, Chamber    6    [DEL]   Cs3

501166200

   Band, Vee    2    [DEL]   Cs3

501167001

   Shield, Splash    1    [DEL]   Cs3 (Diaphragm
Pump)

501168000

   Connector, 12 Pin Buchanan    1    [DEL]   Cs3

501169200

   Fuse, Thermo    2    [DEL]   Cs3 Diaphragm
Pump

501170010

   Anvil Plate/Base Assy    1    [DEL]   Cs3

501172002

   Hose Assy, To Dialyzer    1    [DEL]   Cs3

501173002

   Hose Assy, From Dialyzer    1    [DEL]   Cs3

501174200

   Pin, Blood Pump Door    10    [DEL]   Cs3

501175220

   Connector, O-Ring Assy    2    [DEL]   Cs3 (Cartridge)

501176200

   Ic, Novram, X2210    2    [DEL]   Cs3

501177200

   Ic, Ram, Battery Ver 9-12    2    [DEL]   Cs3

501178000

   Ph Circuit Troubleshooting    1    [DEL]   Cs3 (Ph Circuit)

501181000

   Thermistor    1    [DEL]   Cs3

501183003

   Header, Guide Assy    1    [DEL]   Cs3(Long)

501184202

   Valve, Check, Acdr Kit    4    [DEL]   Cs3

501185022

   Manual, Operator, English    1    [DEL]   Cs3

501186000

   Ic, Master Control,U15,Ver 15    1    [DEL]   Cs3

501186001

   Manual, Operator, English Ce    1    [DEL]   Cs3

501189000

   Clamp, Front Panel Conn.    1    [DEL]   Cs3 (1ea-
Acet,Bicarb,&
Acid)

501190200

   Sleeve, Iv Pole    3    [DEL]   Cs3

501192200

   Connector, Bicarb, Male    4    [DEL]   Cs3(Orange)

501193200

   Pin, Knurled    4    [DEL]   Cs3(Rel Assy)

501194001

   Cable Assy, Transducer    1    [DEL]   Cs3(Pressure
Transducer+F389)

501195000

   Cap Assy, Bleach    1    [DEL]   Cs3

501196000

   Cap Assy, Disinfectant    1    [DEL]   Cs3

501197000

   Manual, Bi-Cart Service Ad.    1    [DEL]   Cs3

501198000

   Ic, Master Control,U17,Ver 15    1    [DEL]   Cs3

501199200

   Seal, 0-Ring,Silicone    2    [DEL]   Cs3 (Heat
Exchanger)

 

27



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501200000

   Rtv, Silastic Adhesive    1    [DEL]   Cs3

501201000

   Relay, Bld Handling Dr.    1    [DEL]   Cs3,Cca

501202200

   Clamp, Hose    4    [DEL]   Cs3(Dialyzer
Hose Clamp)

501203200

   Tubing, Heat Shrink    1    [DEL]   All Equipment

501204200

   Gasket Kit, Prep. Module    1    [DEL]   Cs3 Module

501205200

   Kit, Restraint, Power Switch    4    [DEL]   Cs3

501206201

   Diaphragm, Prv, Santoprene    6    [DEL]   Cs3

501207000

   Ic, Mas, Mon, U57, Ver 15    1    [DEL]   Cs3

501208000

   Cable, Communication    1    [DEL]   Cs3 (Original
Hydraulics)

501210200

   Strapping Kit    1    [DEL]   Strapping Kit
For All
Equipment

501211005

   Pump Assy, Blood    1    [DEL]   Cs3

501211005r

   Pump Assy, Blood    1    [DEL]   Cs3
(Refurbished)

501212005

   Holder, Cartridge,Cs3    1    [DEL]   Cs3

501212005r

   Holder, Cartridge,Cs3    1    [DEL]   Cs3
(Refurbished)

501212010

   Kit, Dowel Pin Kit    1    [DEL]   Cs3

501214005

   Cca, A/V Clamps    1    [DEL]   Cs3, Snc

501214005r

   Cca, A/V Clamps    1    [DEL]   Cs3, Snc,
Refurbished

501215000

   Kit, Refurb Kit, Gear Pump    1    [DEL]   Cs3(Ver 9)

501215010

   Kit, Refurb Kit, Gp Head, Gp1    1    [DEL]   Cs3

501215020

   Kit, Refurb Kit, Gp Head, Gp2    1    [DEL]   Cs3

501215030

   Kit, Refurb Kit, Gp Head, Gp3    1    [DEL]   Cs3

501216001

   Pumphead, Gear, Run-In    1    [DEL]   Cs3(Req Ver.9-
11,Gp1)

501216016

   Pumphead, Gp1    1    [DEL]   Cs3 Plus

501217000

   Valve Assy, W/O, Sol Nc    1    [DEL]   Cs3

501217016

   Pumphead, Gp2    1    [DEL]   Cs3 Plus

501217200

   Neck Insert, Acid Jug    10    [DEL]   Cs3 (Jug,Purple)

501218009

   Manual, Service    1    [DEL]   Cs3 (W
Schematics)

501218016

   Pumphead, Gp3    1    [DEL]   Cs3 Plus

501219000

   Ic, Mas, Mon, U58, Ver 15    1    [DEL]   Cs3

501220100

   Label, Insert, English    1    [DEL]   Cs3 (Master,Bld
Pump & Acdr Pl)

501221001

   Bracket, Ph Probe    1    [DEL]   Cs3 (Holder/
Protector)

 

28



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE
USED

501222200

   Tee, Barbed, 1/4”    4    [DEL]   Cs3

501225000

   Tool Kit, Sns Retrofit    1    [DEL]   Cs3

501229200

   Connector, Flanged    10    [DEL]   Cs3

501232000

   Kit, +25 Volt Bus    1    [DEL]   Cs3

501233010

   Cca, Dial Prep    1    [DEL]   Cs3

501233010r

   Cca, Dial Prep    1    [DEL]   Cs3
(Refurbished)

501233016

   Cca, Dial Prep Ver 16    1    [DEL]   Cs3 Plus

501233016r

   Cca, Dial Prep Ver 16    1    [DEL]   Cs3 Plus
(Refurbished)

501234000

   Ic, Eprom, Bh, Con, Ver 15    1    [DEL]   Cs3

501234016

   Ic, Eprom, Bh, Con    1    [DEL]   Cs3 Plus

501235000

   Who, Field, Config. Kit    1    [DEL]   Cs3

501238000

   Ic, Eprom, Bh, Mon,Ver 15    1    [DEL]   Cs3

501238016

   Ic, Eprom, Bh, Mon, Ver 16    1    [DEL]   Cs3 Plus

501243000

   Ic, Eprom, Uf, Con, Ver 15    1    [DEL]   Cs3

501243016

   Ic, Eprom, Uf, Con, Ver 16    1    [DEL]   Cs3 Plus

501244000

   Ic, Eprom, Uf, Mon, Ver 15    1    [DEL]   Cs3

501244016

   Ic, Eprom, Uf, Mon, Ver 16    1    [DEL]   Cs3 Plus

501245001

   Cartridge, Pressure Test    1    [DEL]   Cs3 (Pressure
Test Set A/
V)

501246000

   Kit, Ssr Screws    1    [DEL]   Cs3

501248000

   Ic, Dpc,Ver-15,W/O Bicrt    1    [DEL]   Cs3

501249222

   Connector, Transducer    2    [DEL]   Cs3

501251000

   Motor, Blood Pump Door    1    [DEL]   Cs3(Sn 1000
And Above)

501252201

   Diaphragm, Chamber, Balance    2    [DEL]   Cs3

501253001

   Housing, Chamber, Balance    1    [DEL]   Cs3, W/O
Hall
Sen,Val,Brt

501253001r

   Housing, Chamber, Balance    1    [DEL]   Housing,
Chamber,
Balance

501254000

   Regulator, Vacuum    1    [DEL]   Cs3,Cs3r

501255200

   Screw, Panel Screw    10    [DEL]   Cs3

501258200

   Cap, Chemical Jug    4    [DEL]   Cs3 (With
Holes)

501259200

   Rollers, Blood Pump    2    [DEL]   Cs3

501260000

   Inductor, Flyback Converter    1    [DEL]   Cs3

501261000

   Bracket, Dump Valve    1    [DEL]   Cs3

 

29



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501262000

   Transducer, By-Pass Tubing    1    [DEL]   Cs3

501264160

   Option Prg Ver 16, Kit Retro    1    [DEL]   Cs3

501265001

   Header, Guide Assy    1    [DEL]   Cs3(Early
Models)

501266200

   Label, Acid    10    [DEL]   Cs3

501267200

   Label, Bicarb    10    [DEL]   Cs3

501268200

   Label, Bicarb, Blue    10    [DEL]   Cs3

501270001

   Door Assy, Bp    1    [DEL]   Cs3 (W/O
Rotr,Motr,
Linear Actr)

501272001

   Cca, Bpm Interface    1    [DEL]   Bpm, Cs3

501272001r

   Cca, Bpm Interface    1    [DEL]   Bpm, Cs3
(Refurbished)

501273000

   Kit, Bpm Pump, Air    1    [DEL]   Bpm

501274000

   Fitting, Luer, Female Ss Bp    1    [DEL]   Bpm

501275000

   Tubing, W/Fittings, Bpm Cuff    1    [DEL]   Bpm

501278000

   Ic, Dpm,Ver-15,W/O Bicart    1    [DEL]   Cs3

501282200

   Cap, Gear Pump    3    [DEL]   Cs3

501283000

   Holder, Bicart    1    [DEL]   Cs3

501284000

   Ic, Dpc,W/Bicart    1    [DEL]   Cs3

501284016

   Ic, Dpc,W/Bicart    1    [DEL]   Cs3 Plus

501285200

   Tubing, Clamp    10    [DEL]   Who

501286000

   Ic, Dpm,W/Bicart    1    [DEL]   Cs3

501286016

   Ic, Dpm,W/Bicart    1    [DEL]   Cs3 Plus

501287000

   Cca, Bicart    1    [DEL]   Cs3

501288000

   Kit, Refurb Kit, Uf Pump    1    [DEL]   Cs3

501289000

   Maint Kit Port Inlet Dp    1    [DEL]   Cs3

501290200

   Boot, Who    6    [DEL]   Who

501291200

   Venturi, Who    2    [DEL]   Who

501300000

   Valve Assy, Who Rinse Arm    1    [DEL]   Who

501301000

   Port Assy, Bypass    1    [DEL]   Cs3

501302200

   Connector, Bicart, 3/16”    4    [DEL]   Cs3(W/Luer,
Pb)

501304000

   Plate, Cavity, Gear Pump    1    [DEL]   Cs3

501309000

   Kit, Esd Suppression    1    [DEL]   Cs3

501318000

   Fuse, 6 Amp, Slo-Blo    10    [DEL]   Cs3

501321000

   Plunger, Pull-Ring    1    [DEL]   Cs3

501322000

   Log Book Equipment    1    [DEL]   All
Equipment

501325000

   Motor, Gear Pump    1    [DEL]   Cs3

501326200

   Connector, Y, 3/16    4    [DEL]   Cs3

 

30



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501336000

   Kit, Filter Removal    1    [DEL]   Cs3

501337200

   Module, Bh Cca Air Pump Drive    30    [DEL]   Cs3

501338000

   Relay, Bld Handling Dr.    1    [DEL]   Cs3

501339000

   Kit, Filter Removal    1    [DEL]   Cs3

501340000

   Kit, Dia Multi Holder    1    [DEL]   Cs3 - Alpha
Dialyzers

501341000

   Crank, Ext. Blood Pump Crank    1    [DEL]   Cs3

501342000

   Gasket, Bp Con P, Blank    1    [DEL]   Cs3

501343000

   Skirt, Right Side    1    [DEL]   Cs3 (As Viewed
From Frt Of
Mach)

501344000

   Skirt, Left Side    1    [DEL]   Cs3 (As Viewed
From Frt Of
Mach)

501345000

   Connector, Hansen, Male    1    [DEL]   Cs3

501346000

   Kit, Who Rinse Arm    1    [DEL]   Cs3

501348001

   Motor Assy, Blood Pump Tes    1    [DEL]   Cs3

501348001r

   Motor Assy, Blood Pump Tes    1    [DEL]   Cs3
(Refurbished)

501350100

   Kit, Diode    1    [DEL]   Cs3

501350200

   Ic, Serial Interface    2    [DEL]   Cs3

501351200

   Kit, Ic,Battery Ram    2    [DEL]   Cs3 (Ver 14 And
Above Only)

501352000

   Kit, Stopcock Removal, Air    1    [DEL]   Cs3

501353000

   Kit, Modification, Ufc Cca    1    [DEL]   Cs3 (Conts Blue
Bld, Sftwr &
Inst)

501355000

   Kit, Bld Verification    1    [DEL]   Cs3

501356000

   Ic, Eprom, Uf Mon, Blu Bld    1    [DEL]   Cs3 (Needed
With Blue Bld)

501357000

   Kit, Bld Verification (Black)    1    [DEL]   Cs3(Black Bld)

501358000

   Kit, Bld Verification (Blue)    1    [DEL]   Cs3(Blue Bld)

501360000

   Kit, Power Brd. Modif.    1    [DEL]   Cs3

501361000

   Switch Assy, Membrane    1    [DEL]   Cs3

501366000

   Lubricant, Silicone    1    [DEL]   Cs3

501368000

   Panel, A, Fluid Sys    1    [DEL]   Cs3(No
Components)

501369000

   Panel, B, Fluid Sys    1    [DEL]   Cs3(No
Components)

501371002

   Kit, Adaptor, Bleach Inject    1    [DEL]   Cs3

 

31



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501373200

   Kit, Retrofit Exp. Master    2    [DEL]   Cs3

501373400

   Kit, Retrofit Exp. Master    10    [DEL]   Cs3

501374000

   Cca, Expanded Master    1    [DEL]   Cs3

501374000r

   Cca, Expanded Master    1    [DEL]   Cs3
(Refurbished)

501376200

   Brush Cap, Bld Pump Mtr    4    [DEL]   Cs3

501400002

   Clamp, Dual Line Clamp Assy    1    [DEL]   Cs3(Sns)Dual
Line

501401001

   Chamber Holder, Sns    1    [DEL]   Cs3(Sns)Dual
Chamber Holder

501402000

   Clip, Chamber Holder    1    [DEL]   Cs3(Sns)
(Expansion
Chamber)

501403030

   Pm Kit, Cs3 Level 1    1    [DEL]   Cs3

501404030

   Pm Kit, Cs3 Level 2    1    [DEL]   Cs3

501404030r

   Pm Kit, Cs3 Level 2    1    [DEL]   Cs3
(Refurbished)

501414200

   O-Ring, Column, Bicart    20    [DEL]   Cs3

501415200

   Tubing, Bicart Arms    10    [DEL]   Cs3

501416200

   Spring, Tubing Bicart    2    [DEL]   Cs3

501417000

   Spike, Lower, Bicart    1    [DEL]   Cs3

501418000

   O-Ring, Mount, Bicart    1    [DEL]   Cs3

501419000

   Clip, Snap-Clip, Bicart    1    [DEL]   Cs3

501420001

   Button, Blue, Bicart Arm    1    [DEL]   Cs3

501421000

   Housing, Bicart    1    [DEL]   Cs3

501424001

   Nipple, Bypass, Bi-Cart    1    [DEL]   Cs3

501425000

   Spike, Upper, Bicart    1    [DEL]   Cs3

501427000

   Bumper, Bi-Cart    1    [DEL]   Cs3

501427200

   Bumper, Bi-Cart    20    [DEL]   Cs3 (Multi-Pack)

501428000

   Backplate, Bicart W/Nipple    1    [DEL]   Cs3

501429000

   Backplate, Bicart W/O Nipple    1    [DEL]   Cs3

501430000

   Kit, Pri To Vi Hp Hose    1    [DEL]   Cs3

501431000

   Bicart Holder Hinge    1    [DEL]   Cs3

501438000

   Cap Assy, 38mm, Actril 1gl Jug    1    [DEL]   Cs3 (Clear)

501439200

   Label, Bicart Hl (32 Pr Sheet)    1    [DEL]   Cs3

501446200

   Cap, Male Luer Lock, White    25    [DEL]   Cs3

501447010

   Modified Bicarb Cal Instr    1    [DEL]   Cs3

501447200

   Modified Bicarb Cal Kit    40    [DEL]   Cs3

501448001

   Manual, Operator, C3+    1    [DEL]   Cs3 Plus

 

32



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501449200

   Tape, Teflon    2    [DEL]   Cs3

501459200

   Clips, Canoe Bpm    8    [DEL]   Cs3

501469000

   Kit, Rectus Plug    1    [DEL]   Cs3

501470003

   Kit, Calibration Kit    1    [DEL]   Cs3

501476000

   Container, 63mm Neck    1    [DEL]   Accessory

501479000

   Kit, Bpm Cuff Converter    1    [DEL]   Cs3

501479200

   Kit, Bpm Cuff Converter    25    [DEL]   Cs3

501480000

   Fitting, Junction Fitting Bpm    1    [DEL]   Cs3, Blood
Pressure Monitor

501481001

   Valve, Check Valve, Bpm Tsted    1    [DEL]   Cs3

501482000

   Velcro Strip, Cuff Holder    1    [DEL]   Cs3-Bpm Model

501483000

   Holder, Cuff Holder, Bpm    1    [DEL]   Cs3-Bpm Model

501484200

   Filter, Bp Pump    2    [DEL]   Cs3-Bpm Model

501485004

   Blood Pressure Monitor Lv    1    [DEL]   Cs3

501485004r

   Blood Pressure Monitor Lv    1    [DEL]   Cs3
(Refurbished)

501486000

   Kit, Bpm Cuff Connector    1    [DEL]   Cs3

501486200

   Kit, Bpm Cuff Connector    25    [DEL]   Cs3

501494000

   Kit, Bpm Cuff Connector    1    [DEL]   Cs3

501500000

   Kit, Uabd Test    1    [DEL]   Tool, Cs3

501510000

   Cap, Bleach, 1 Gal Jug    1    [DEL]   Cs3 (Yellow)

501511000

   Kit, 1c Kit, Dynamic Ram    1    [DEL]   Cs3

501528000

   Support, Rear Shelf    1    [DEL]   Cs3

501532000

   Switch, Membrane, Bicart    1    [DEL]   Cs3 W/Bicart

501533001

   Regulator, Downstream    1    [DEL]   Cs3 W/Bicart

501534200

   Elbow, 1/8 Barbed    10    [DEL]   Cs3 W/Bicart

501543000

   Kit, Bicart Tubg. Change    1    [DEL]   Cs3 W/Bicart

501544000

   Panel, Overlay Acdr    1    [DEL]   Cs3

501545000

   Panel, Front Overlay Blank    1    [DEL]   Cs3

501546016

   Kit, Master Eproms    1    [DEL]   Cs3 Plus

501550000

   Kit, Field Mod.Kit, Mon.Filt    1    [DEL]   Cs3 (Original
Hydraulics)

501551001

   Cca, Dialysate Prep Intrcn    1    [DEL]   Cs3

501551001r

   Cca, Dialysate Prep Intrcn    1    [DEL]   Cs3
(Refurbished)

501552000

   Regulator, Volt.Assembly    1    [DEL]   Cs3 (Gp2)

501553200

   Kit, Ap Test Upgr, Bh, Cca    30    [DEL]   Cs3

501554000

   Housing, Who Cs3    1    [DEL]   Cs3

501555000

   Housing, Rinse Arm Assy    1    [DEL]   Cs3 Who

 

33



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501555000r

   Housing, Rinse Arm Assy    1    [DEL]   Cs3 Who
(Refurbished)

501556200

   Rings, Who Rinse Arm Valve    6    [DEL]   Cs3

501557200

   O-Ring, Who Rinse Arm, Valve    6    [DEL]   Cs3

501560000

   Kit, Xtra Str Disinf Ver 15.5    1    [DEL]   Cs3

501561000

   Kit, Xtra Str Disinf Ver 15.5    1    [DEL]   Cs3

501570200

   Software, Bpm    5    [DEL]   Cs3

501584200

   Cap, 38mm 1 Gal Jug    10    [DEL]   Cs3

501602001

   Transformer Assy    1    [DEL]   Cs3

501603006

   Cca, Power Board Cca    1    [DEL]   Cs3, Repack

501603006r

   Cca, Power Board Cca    1    [DEL]   Cs3, Repack
(Refurbished)

501604000

   Bracket, Mntng, Bicarb Pump    1    [DEL]   Cs3

501605000

   Bracket, Diaphragm Pump    1    [DEL]   Cs3

501606000

   Base, Uf Pump    1    [DEL]   Cs3,Cs3r
(Ultrafiltration)

501607000

   Balance Chamber Assy    1    [DEL]   Cs3r (Repackaged
Version Only)

501607000r

   Balance Chamber Assy    1    [DEL]   Cs3r (Refurbished
Repacked Ver)

501608000

   Cca, Hall Effect.    1    [DEL]   Cs3

501609000

   Valve, Solenoid, 2-Way, Nc    1    [DEL]   Cs3

501609000r

   Valve, Solenoid, 2-Way, Nc    1    [DEL]   Cs3 (Refurbished)

501610001

   Condo Cell W/Therm.    1    [DEL]   Cs3,Cs3r (W/Therm
(Mc1,Cc2,Mc2)

501611001

   Valve Assy, Bypass, 3-Way    1    [DEL]   Cs3,Cs3r(Solenoid)-
Ord Brkts Sep

501612002

   Air, Sep,Assy    1    [DEL]   Cs3,Cs3r

501612002r

   Air, Sep,Assy    1    [DEL]   Cs3,Cs3r
(Refurbished)

501614000

   Pump, Gear, Burned In    1    [DEL]   Cs3, Gp1-Version
9-11 Only

501615000

   Pump, Diaph. Acid, A/C/Bicarb    1    [DEL]   Cs3,Cs3r(Acid/
Acetate/Bicarb)

501615000r

   Pump, Diaph. Acid, A/C/Bicarb    1    [DEL]   Cs3,Cs3r
(Refurbished)

 

34



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501616000

   Bracket, Mntng, Bypass Valve    1    [DEL]   Cs3

501617000

   Pump, Diaphragm, Uf    1    [DEL]   Cs3,Cs3r
(Ultrafiltration)

501617000r

   Pump, Diaphragm, Uf    1    [DEL]   Cs3,Cs3r
(Refurbished)

501617016

   Pump, Uf (Nonthermal Fuse)    1    [DEL]   Cs3 Plus

501617016r

   Pump, Uf (Nonthermal Fuse)    1    [DEL]   Cs3 Plus
(Refurbished)

501621001

   Condo Cell W/O Therm.    1    [DEL]   Cs3,Cs3r (Cc1)

501623001

   Cable, Ribbon Communication    1    [DEL]   Cs3r
(Communications)

501628016

   Motor, Gp1 &2, Cs3+    1    [DEL]   Cs3 Plus

501630000

   Panel, Back    1    [DEL]   Cs3

501631000

   Panel, Right Side    1    [DEL]   Cs3

501632000

   Panel, Left Side    1    [DEL]   Cs3

501701000

   Harness, Dc Power, Replc.    1    [DEL]   Cs3 (Repack)

501702000

   Harness, Ac Power, Replc.    1    [DEL]   Cs3 (Repack)

501703000

   Capacitor, 8med, 660vac    1    [DEL]   Cs3

501704000

   Cable, Clamps, Repack    1    [DEL]   Cs3 (Repack)

501705000

   Connector, 10 Pole Socket    1    [DEL]   Cs3

501706000

   Connector, 10 Pole Plug    1    [DEL]   Cs3

501707000

   Rf Cap/Term.Block Assy.    1    [DEL]   Cs3 (Repack)

501708000

   Restrictor Assy    1    [DEL]   Cs3 (Diaphragm)
470hm, 50w, Rpk.

501709200

   Seal, Sample Port    6    [DEL]   Cs3

501710000

   Cable, Heater Power, Rpk.    1    [DEL]   Cs3

501711200

   Fitting, Pres, Xducer    6    [DEL]   Cs3

501712000

   Power Adapter, Lv    1    [DEL]   Cs3

501715200

   O-Ring, Dialyzer Connector    10    [DEL]   Cs3 (Silicone)

501716200

   O-Ring, Dialyzer Connector    10    [DEL]   Cs3 (Viton)

501717200

   Fitting, Swivel, Fltr Hs    4    [DEL]   Cs3 (158 Micron
Filter Housing)

501719000

   Float, Retaining Disc    1    [DEL]   Cs3

501720200

   Elbow, M 1/8’ Npt X Barb    4    [DEL]   Cs3

501721200

   Kit, Gnd Strap Kit    4    [DEL]   Cs3 Repack

501722000

   Cover, Top    1    [DEL]   Cs3

501723000

   Holder, Plate Dial Hldr    1    [DEL]   Cs3

501726200

   Elbow, 3/16 Inch Barb X 1/8    4    [DEL]   Cs3

 

35



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE
USED

501727200

   Elbow, 1/4 Inch Barb X 1/8    4    [DEL]   Cs3

501731000

   Blood Pres Monitor, Re-Work Kit    1    [DEL]   Bpm

501731200

   Blood Pres Monitor, Re-Work Kit    10    [DEL]   Bpm

501740000

   Connector, Dialyzer (Red)    1    [DEL]   Cs3

501740200

   Connector, Dialyzer (Red)    10    [DEL]   Cs3

501741000

   Connector, Dialyzer (Blue)    1    [DEL]   Cs3

501741200

   Connector, Dialyzer (Blue)    10    [DEL]   Cs3

501752000

   Kit, Cam, Clamp Assy    1    [DEL]   Cs3

501752200

   Kit, Cam, Clamp Assy    10    [DEL]   Cs3

501753000

   Clamp Assy, Blood Tubing    1    [DEL]   Cs3(4
Position
Line
Clamp)

501753200

   Clamp Assy, Blood Tubing    10    [DEL]   Cs3(4
Position
Line
Clamp)

501760200

   Nose Occluding, Line    1    [DEL]   Cs3

501761200

   Adapter, 10cc Syringe    4    [DEL]   Cs3

501762000

   Standoff, A/V, W/Nose    1    [DEL]   Cs3

501763000

   Base, Clamp, Snc    1    [DEL]   Cs3

501764000

   Cap, Anvil Plate, Snc, 38mm    1    [DEL]   Cs3

501780000

   Tool, 065 To 095 Go/No Go    1    [DEL]   Tool

501800000

   Tubing, Who Heat Shrink 36    1    [DEL]   Who
(36"",Clear)

501801000

   Bracket, Heat Exchng    1    [DEL]   Cs3
(Original
Hydraulics)

501802001

   Pole, Iv    1    [DEL]   Cs3

501803200

   Tubing, Uf Pump, Tygon    5    [DEL]   Cs3 (5--4""
Sections)

501804200

   Mount, Thermistor Cell    4    [DEL]   Cs3

501805000

   Harness, Dc Power Dist.    1    [DEL]   Cs3
(Original
Hydraulics)

501806000

   Harness, Ac Power    1    [DEL]   Cs3
(Original
Hydraulics)

501807000

   Cable, Ribbon, Bhc Panel    1    [DEL]   Cs3

501808000

   Cable, Ribbon, Bh Driver    1    [DEL]   Cs3

501811000

   Cap, Mixing, H/D    1    [DEL]   Cs3

501812000

   Ic, Master Pia, 68a21    1    [DEL]   Cs3

501813001

   Ic, Mast, Exp, U20, Con, Pld    1    [DEL]   Cs3

501814001

   Ic, Mas, Exp, U53, Mon, Pld    1    [DEL]   Cs3

501815000

   Ic, Mas. 6803 Processor    1    [DEL]   Cs3

501816000

   Ic, Bh/Uf Inst.Amp    1    [DEL]   Cs3

501818000

   Ic, Dpc,Ver.14 W/O Bicart    1    [DEL]   Cs3

 

36



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE
USED

501819000

   Ic, Dpm,Ver.14,W/O Bicart    1    [DEL]   Cs3

501820000

   Ic, Eprom, Uf, Con, Ver 14    1    [DEL]   Cs3

501821000

   Ic, Eprom, Uf, Mon, Ver 14    1    [DEL]   Cs3

501822000

   Ic, Eprom, Bh, Con, Ver,14    1    [DEL]   Cs3

501824000

   Ic, Master Control ,U15,Ver 14    1    [DEL]   Cs3

501825000

   Ic, Master Control,U17,Ver 14    1    [DEL]   Cs3

501826000

   Ic, Mas, Mon, U57, Ver 14    1    [DEL]   Cs3

501827000

   Ic, Mas, Mon, U58, Ver 14    1    [DEL]   Cs3

501852200

   Bushing, Drainline, Feedthr    5    [DEL]   Cs3

501853000

   Bezel, Master Panel    1    [DEL]   Cs3

501854000

   Gasket, Master Crt Bezel    1    [DEL]   Cs3

501855200

   Cap, End, W/O Nipple    5    [DEL]   Cs3

501856200

   Cap, End, With Nipple    10    [DEL]   Cs3

501857200

   Restrictor Set    5    [DEL]   Cs3 W/Who

501859000

   Panel, Acdr, With Overlay    1    [DEL]   Cs3

501860000

   Clamp, Blood Pump Motor    1    [DEL]   Cs3

501860016

   Cable, Uf Pump    1    [DEL]   Cs3 Plus

501861200

   Screw, Nylon,Bh Cca    10    [DEL]   Cs3

501862200

   O-Ring, Prv Locking    10    [DEL]   Cs3

501863200

   Tubing, Uf Drip Tray 5/16    6    [DEL]   Cs3

501864200

   Tubing, 1/8 Id Tygon    9    [DEL]   Cs3

501865016

   Top Assy Hd Chamber    1    [DEL]   Cs3

501865016r

   Top Assy Hd Chamber    1    [DEL]   Cs3
(Refurbished)

501865200

   Kit, Tubing, Air Pump    4    [DEL]   Cs3

501866200

   Kit, Upgrade Kit, Bhcca    30    [DEL]   Cs3(30
Machines)

501867200

   Fitting, 1/16 X 3/16    10    [DEL]   Cs3

501868000

   Shield, Pwr, Sup, Splash    1    [DEL]   Cs3

501869000

   Lamp, Neon    1    [DEL]   Cs3

501870000

   Power Adapter Assy, Lv    1    [DEL]   Cs3

501872200

   O-Ring, Heater Element    10    [DEL]   Cs3

501874200

   Valve, Air Pump Burron    4    [DEL]   Cs3

501875200

   Valve, Air Pmp Bleeder    4    [DEL]   Cs3

501876000

   Kit, Fitting Kit, Air Pump    1    [DEL]   Cs3

501877200

   Plug, A/V Xducer Plug W/Nut    4    [DEL]   Cs3

501879200

   Spring, A/V Cart Clamp    4    [DEL]   Cs3

501880000

   Plate, B.C. Mount, Bracket    1    [DEL]   Cs3

 

37



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE USED

501881000

   Terminal Block, Heater    1    [DEL]   Cs3

501882200

   Clamp, Acdr Inlet Hose    10    [DEL]   Cs3

501884200

   Label, Acetate    10    [DEL]   Cs3

501884205

   Label, Acetate, White    10    [DEL]   Cs3

501885200

   Label, Bleach    10    [DEL]   Cs3

501886200

   Label, Disinfect    10    [DEL]   Cs3

501888000

   Gasket, Master Ctrl Panel    2    [DEL]   Cs3

501889000

   Ic, Bp Disp Pan Driver    1    [DEL]   Cs3

501890000

   Display, 7-Seg, Bh    1    [DEL]   Cs3, Control
Panel

501892000

   Button, Heparin Syringe    1    [DEL]   Cs3

501894200

   Bracket, Bal. Cham. Mount    4    [DEL]   Cs3

501895200

   Clip, Wire    10    [DEL]   Cs3

501897200

   Screw, Thumb W/Spacer    4    [DEL]   Cs3

501899000

   Plate, Base Mounting    1    [DEL]   Cs3

501900155

   Ic, Master Control C-Net V15.5    1    [DEL]   Cs3

501900156

   Ic, Master Control C-Net V15.6    1    [DEL]   Cs3

501900200

   Block, Terminal, 3 Pin    2    [DEL]   Cs3

501901000

   Cap, Air Separator    1    [DEL]   Cs3

501902200

   Bushing, Drp Tray Drain    10    [DEL]   Cs3

501903000

   Connector, 6 Pin Buchan    1    [DEL]   Cs3

501904000

   Connector, 5 Pin Buchan    1    [DEL]   Cs3

501907001

   Kit, Opt Switch Upgrade    1    [DEL]   Cs3

501908200

   O-Ring, Diap. Pump Ports    16    [DEL]   Cs3 (2
Pumps)

501915000

   Switch, Opt(Wide) Retrofit    1    [DEL]   Cs3

501916000

   Switch, Opt (Wide), Kit    1    [DEL]   Cs3

501920200

   Mounting Support, Uabd    2    [DEL]   Cs3

501921200

   Fitting, Elbow 3/16 Barbed    6    [DEL]   Cs3

501924000

   Line Clamp, Venous    1    [DEL]   Cs3

501924000r

   Line Clamp, Venous    1    [DEL]   Cs3
(Refurbished)

501925001

   Video, Who    1    [DEL]   Cs3

501941200

   Shield, Flexible, Bicart Hldr    4    [DEL]   Cs3

501942200

   Spring, Tube Hldr, Bicart Hldr    8    [DEL]   Cs3

501978000

   Switch, Flow, 125 Cc/Min    1    [DEL]   Cs3 (Fs4)

501983200

   Connector, Ppl,.25tb X .25mpt    4    [DEL]   Cs3

501984200

   Connector, Ppl,.38tb X .50mpt    4    [DEL]   Cs3

501985200

   Connector, Ppl,.38tb X .38mpt    4    [DEL]   Cs3

 

38



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE
USED

501986200

   Connector, Ppl,.38tb X .50fpt    4    [DEL]   Cs3

501987200

   Connector, Ppl,.38tb X .25fpt    4    [DEL]   Cs3

501988200

   Connector, Ppl,.50tb X .38mpt    4    [DEL]   Cs3

501989200

   Connector, Ppl,.50tb X .50mpt    4    [DEL]   Cs3

501990200

   Connector, Ppl,.25tb X .25fpt    4    [DEL]   Cs3

501991200

   Connector, Ppl,.50tb X .25mpt    4    [DEL]   Cs3

501992200

   Elbow, 90,Ppl,.25pt X .25m    4    [DEL]   Cs3

501993200

   Elbow, 90, Ppl, 38tb X .38m    4    [DEL]   Cs3

501994200

   Elbow, 90, Ppl, 38tb X .25m    4    [DEL]   Cs3

501995200

   Elbow, 90,Ppl,.50tb X .38m    4    [DEL]   Cs3

501996200

   Elbow, 90,Ppl,.25tb X .12m    4    [DEL]   Cs3

501997200

   Elbow, 90,Ppl,.50tb X .50m    4    [DEL]   Cs3

501998200

   Elbow, 90,Ppl,.25tb X .25m    4    [DEL]   Cs3

502053000

   Cable Assy, J203-J232    1    [DEL]   Cs3

502054000

   Cable Assy, Air Pump    1    [DEL]   Cs3

502060200

   Grill, Fan    4    [DEL]   Cs3

502061000

   Cover, Lwr Flap Bicart    1    [DEL]   Cs3

502062000

   Faceplate, Top Latch    1    [DEL]   Cs3

502063000

   Housing, Lower Bicart    1    [DEL]   Cs3

502064000

   Housing, Upper Bicart    1    [DEL]   Cs3

502067000

   Cable, Vsi Communications    1    [DEL]   Vsi

502068000

   Cable Assy, Vsi P.C. Cable Assy    1    [DEL]   Vsi

502069000

   Power Connection Assy    1    [DEL]   Cs3

502070000

   Adapter, Y Power Cable Assy    1    [DEL]   Cs3

502110001

   Manual, Clean & Disinfect    1    [DEL]   Cs3

502210000

   Bypass Block Clamp    1    [DEL]   Cs3

502250000

   Cylinder Grad. 1000 Ml    1    [DEL]   Tool

502313000

   Support, Rear Shelf    1    [DEL]   Cs3

502422200

   Tubing, Tyg. Tub. Uf Pmp, Rep    10    [DEL]   Cs3

502442200

   Mount, Hard Bhd Cca    16    [DEL]   Cs3

502512000

   Plate, Balance Chamber    1    [DEL]   Cs3
(Repack)
Mounting
Plate

502513200

   Fitting, Y 3/16 X 3/16 X3/16    4    [DEL]   Cs3

502514000

   Cable, Ribbon Signal, Bpm    1    [DEL]   Cs3

502515000

   Cable, Power, Bpm    1    [DEL]   Cs3

502516200

   O-Ring, Washer Ss, Bh    8    [DEL]   Cs3

502522000

   Kit, Card Guide    1    [DEL]   Cs3

502524000

   Cable, Bicart    1    [DEL]   Cs3
(Bicart
Cca To
Molex)

 

39



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST
PRICE/PACK   WHERE
USED

502525000

   Cable, Bicart    1    [DEL]   Cs3 (Molex
To Dp
Inter)

502527000

   Cable, Heparin Pump    1    [DEL]   Cs3

502551000

   Transformer    1    [DEL]   Cs3(Orginal
Hydraulics)

502601200

   Label, Who Housing    5    [DEL]   Cs3

502602200

   Label, Who Pm    5    [DEL]   Cs3

502902200

   Spring, Bicart Push Button    2    [DEL]   Cs3

502905200

   Spring, Who Rinse Arm    2    [DEL]   Cs3

504040200

   Plunger Rinse Port, (Sm)    10    [DEL]   Cs3

504043000

   Shield, Uf/Dp Cca Brkt    1    [DEL]   Cs3

504084200

   Nipple, Lower Bicart    5    [DEL]   Cs3

504422200

   O-Ring, Bp Rotor    8    [DEL]   Cs3

504440200

   Fitting, Male Luer    10    [DEL]   Cs3

504442200

   Clip, Spring, Exp, Chamber    2    [DEL]   Cs3

504443200

   Screw, Hex,1/4 20 X 1/2    10    [DEL]   Cs3

504444200

   Washer, Flat, 1/4”    25    [DEL]   Cs3

504445200

   Connector, Bicarb, Male    4    [DEL]   Cs3(Blue
W/Oring)

504905200

   Connector, Acid, Male    4    [DEL]   Cs3(Red,
W-Oring)

504906200

   Fitting, Vingar Bottle    4    [DEL]   Cs3

504910200

   Clamp, Conn. Frt, Pnl, Red    4    [DEL]   Cs3

504911200

   Clamp, Conn. Frt, Pnl, White    4    [DEL]   Cs3

504912200

   Clamp, Conn. Frt, Pnl, Blue    4    [DEL]   Cs3

504913200

   Connector, Acetate, Male    4    [DEL]   Cs3(White,
W-Oring)

504914200

   Plug, Poly, Water Sup Hs    6    [DEL]   Cs3

505100054

   Bracket Assy, Prv4 & Prv5    1    [DEL]   Cs3

512000160

   Kit, Opts Prog Ver 16    1    [DEL]   Cs3

512001001

   Kit, Cnet Test    1    [DEL]   Cnet, Test
Set,
Complete

512002000

   Cable, Ext. Cnet    1    [DEL]   Cnet

512003000

   Simulator, Cnet    1    [DEL]   Cnet

512004000

   Receiver, Cnet, Test Set    1    [DEL]   Cnet

512005000

   Driver, Cnet    1    [DEL]   Cnet, Test
Set

512006001

   Ifu, Cnet Tester    1    [DEL]   Cnet

512007000

   Adapter, Null-Modem Rs485    1    [DEL]   Cnet

 

40



--------------------------------------------------------------------------------

Execution Copy

 

PRISMA SPARE PARTS

Purchaser’s price for Prisma Spare Parts [DELETED] from the following list
prices:

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST PRICE  

WHERE

USED

6041057

   Hook, Double, Scale Prisma    1    [DEL]   Prisma

6968994

   Illustrated Parts List    1    [DEL]   Prisma

6969299

   Cca, Detector    1    [DEL]   Prisma

6969307

   Cca, Power Distribution    1    [DEL]   Prisma

6969315

   Cca, Monitor    1    [DEL]   Prisma

6969323

   Cca, Driver    1    [DEL]   Prisma

6969331

   Analog, Cca    1    [DEL]   Prisma

6969349

   Cca, Controller    1    [DEL]   Prisma

6969356

   Cca, Arps    1    [DEL]   Prisma

6969497

   Overlay Prisma English    1    [DEL]   Prisma

6970321

   Transducer, Presseru Arps    1    [DEL]   Prisma

6970339

   Cover, Scale    1    [DEL]   Prisma

6970347

   Pump, Roller Assm, Air    1    [DEL]   Prisma

6970354

   Hardware, Air Pump Roller    1    [DEL]   Prisma

6970461

   Cd, Service Manual, V3.05    1    [DEL]   Prisma

6970479

   Cd, Operator Manual, V3.05    1    [DEL]   Prisma

6970495

   Label, Tpe Option    10    [DEL]   Prisma

6970537

   Power Connector Kit, Filtered    1    [DEL]   Prisma

6970669

   Manual, Operator, Ro2.14, Prisma    1    [DEL]   Prisma

6970677

   Label, Warning Kit    1    [DEL]   Prisma

6970685

   Addendum, Ops 2.13 Or 3.03    1    [DEL]   Prisma

6970883

   Manual, Service    1    [DEL]   Prisma

6971063

   Uabd Transducer Assy    1    [DEL]   Prisma

6971410

   Scale Assy    1    [DEL]   Prisma

6971428

   Harness, Pwr, Ana-Scale    1    [DEL]   Prisma

6971717

   Manual, Service, V3.04/3.05 Tpe    1    [DEL]   Prisma

6972145

   Software, R02_15_A    1    [DEL]   Prisma

6972178

   Software, R02_15_A3    1    [DEL]   Prisma

6972186

   Label, Warning Kit    1    [DEL]   Prisma

6972244

   Software, Upgrade R2.14a To R2.15a    1    [DEL]   Prisma

6975056

   Seals, Pressure Pod    6    [DEL]   Prisma

6975064

   Pm Kit, Prisma    1    [DEL]   Prisma

018089000

   Base Assy, Prisma    1    [DEL]   Prisma

 

41



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST PRICE  

WHERE

USED

018089100

   Column, Prisma    1    [DEL]   Prisma

588001002

   Rotor Assy, Prisma    1    [DEL]   Prisma

588008000

   Motor Assembly, Prisma    1    [DEL]   Prisma

588009001

   Linear Actuator, Prisma    1    [DEL]   Prisma

588010660

   Software Ver.R02_13_A2    1    [DEL]   Prisma

588010662

   Software Ver.R02_13_A    1    [DEL]   Prisma

588011001

   Heparin Pump Assy, Prisma    1    [DEL]   Prisma

588013000

   Heparin Pump Motor Assy,Prisma    1    [DEL]   Prisma

588018000

   Blood Leak Detector Assembly    1    [DEL]   Prisma

588026000

   Cca, Rotor Switch    1    [DEL]   Prisma

588032000

   Bracket, Arps Mounting    1    [DEL]   Prisma

588033000

   Base, Arps Mounting    1    [DEL]   Prisma

588035000

   Speaker Assy, Prisma    1    [DEL]   Prisma

588036000

   Fan Assy, Prisma    1    [DEL]   Prisma

588060000

   Pressure Pod Assembly    1    [DEL]   Prisma

588065000

   Motor Assembly, Arps    1    [DEL]   Prisma

588100000

   Harness, Pwr Supply    1    [DEL]   Prisma

588101000

   Harness, Pwr, Hour Mtr    1    [DEL]   Prisma

588102000

   Harness, Pwr, Montor    1    [DEL]   Prisma

588104000

   Harness, Pwr, Driver    1    [DEL]   Prisma

588105000

   Harness, Signal, Controller    1    [DEL]   Prisma

588106000

   Harness, Signal, Analog    1    [DEL]   Prisma

588107001

   Harness, Driver Signal    1    [DEL]   Prisma

588108000

   Harness, Signal, Pwr Fail    1    [DEL]   Prisma

588109000

   Harness, Signal, Display    1    [DEL]   Prisma

588110000

   Harness, Power, Clamp    1    [DEL]   Prisma

588111000

   Harness, Signal, Clamp    1    [DEL]   Prisma

588112000

   Caster, 3” Dia, Non-Locking    1    [DEL]   Prisma

588113000

   Caster, 3” Dia, Locking    1    [DEL]   Prisma

588114002

   Power Supply Assy Prisma    1    [DEL]   Prisma

588115000

   Display, Electrolum    1    [DEL]   Prisma

588116000

   Switch, Touchscreen    1    [DEL]   Prisma

588117000

   Overlay, Touchscreen    1    [DEL]   Prisma

588118001

   Scale Calibration Weight, Kit    1    [DEL]   Prisma

588119000

   Shelf, Calibration Weight    1    [DEL]   Prisma

588120000

   Hook, Scale    1    [DEL]   Prisma

588121000

   Harness, Signal, Touchscreen    1    [DEL]   Prisma

588122200

   Thumbscrew, Nyl, 6-32    10    [DEL]   Prisma

 

42



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST PRICE  

WHERE

USED

588123600

   Label, Scale, Set    1    [DEL]   Prisma

588124000

   Tool, Cca Removal    1    [DEL]   Prisma

588125000

   Test Pressure Pod Assy    4    [DEL]   Prisma

588126000

   Ic, Xilinx, Fpga, Xc303op-C8    1    [DEL]   Prisma

588127100

   Ic, Prom, Serial Conf.    1    [DEL]   Prisma

588130600

   Connector, Tubing Kit    1    [DEL]   Prisma

588131000

   Ic, Ser/Par Port 16c552    1    [DEL]   Prisma

588133000

   Ic, Prom, Motor    1    [DEL]   Prisma

588134000

   Ic, Microproc, 80c188    1    [DEL]   Prisma

588135200

   Clip, Tubing, 3/16    10    [DEL]   Prisma

588136200

   Label, Mfg, Prisma    10    [DEL]   Prisma

588137100

   Power Cord, Domestic Pris    1    [DEL]   Prisma

588137200

   Clamp, Cord Kit    1    [DEL]   Prisma

588138000

   Harness, Detector ,Power    1    [DEL]   Prisma

588139200

   Tubing, Arps Pump Header    5    [DEL]   Prisma

588142001

   Ic, 120ons1386ram    1    [DEL]   Prisma

588143000

   Sram 62256, 120    1    [DEL]   Prisma

588144000

   Grommet, Edge, Prisma    1    [DEL]   Prisma

588145200

   Tubing, Arps,.031id,12"    10    [DEL]   Prisma

588146000

   Return Pinch Valve Assy    1    [DEL]   Prisma

588147000

   Switch Syrnge Pump Eot    1    [DEL]   Prisma

588149000

   Latching Carriage Plate A    1    [DEL]   Prisma

588150000

   Loader Bearing Assy    1    [DEL]   Prisma

588151000

   Harness, Signal, Detector    1    [DEL]   Prisma

588152000

   Connector, Primary Power    1    [DEL]   Prisma

588153000

   Harness, Signal, Pressure    1    [DEL]   Prisma

588155000

   Harness, Power, Arps    1    [DEL]   Prisma

588156000

   Harness, Signal, Arps    1    [DEL]   Prisma

588157000

   Harness, Powerj1-J4    1    [DEL]   Prisma

588158000

   Clamp, Power Cord Domestic    1    [DEL]   Prisma

588159000

   Harness, Powerj2-J5    1    [DEL]   Prisma

588160000

   Pump Housing    1    [DEL]   Prisma

588161200

   Seal, Pump    4    [DEL]   Prisma

588162200

   O-Ring, Pump Shaft    4    [DEL]   Prisma

588166000

   Rotor Wrench Prisma    1    [DEL]   Prisma

588169000

   Container, Prisma Field Shippin    1    [DEL]   Prisma

588450100

   Tape, Copper Foil, 1.75 Wi    1    [DEL]   Prisma

588460000

   Guide, Rs232 Programmers    1    [DEL]   Prisma

 

43



--------------------------------------------------------------------------------

Execution Copy

 

PRODUCT
CODE

  

PRODUCT DESCRIPTION

   QTY/
PACK    LIST PRICE  

WHERE

USED

500577200

   Fastner Kit, Front Panel    2    [DEL]   Prisma

504727000

   Retainer Assy, Door W/Bushing    1    [DEL]   Prisma

WATER PURIFICATION PRODUCTS

 

Product No.

  

Description

   UOM    Pkg Qty    Each
Price    Extended
Price

WT6177701

   Filter Kit, 5 Micron    EA    1    [DEL]    [DEL]

WT15510903

   Gac Filter 10"    EA    1    [DEL]    [DEL]

WT15515303

   Filter, 10" Bb Gac (Bituminous)    EA    1    [DEL]    [DEL]

WT15515503

   Filter, Cc-10 Gac Carbon Petr    EA    1    [DEL]    [DEL]

WT15516243

   Filter, .5 Mic, 9  3/4" Cbc-10    EA    1    [DEL]    [DEL]

WT15524903

   Filter 20" BB GAC    EA    7    [DEL]    [DEL]

WT15535743

   Filter 10" Bb 50/5 Micron    EA    1    [DEL]    [DEL]

WT15535843

   Filter Bb 50/5 Mic 20" D/P    EA    1    [DEL]    [DEL]

WT50107

   Filter, .05 Mic, 10" E/P 119-Fin    EA    1    [DEL]    [DEL]

WT50208

   Filter, .05mic, 20", E/P, 119fin    EA    1    [DEL]    [DEL]

WT811900

   Chlorine Reagent Test Strips    EA       [DEL]    [DEL]

WT811902

   DPD Chlorine Test Strip W/Colorwheel    EA       [DEL]    [DEL]

WT811903

   Dpd Chlorine Test Kit Refills    EA       [DEL]    [DEL]

WT811905

   Residual Peroxide Reagent Test Strips    EA       [DEL]    [DEL]

WT811906

   Peracetic Acid Reagent Test Strips    EA       [DEL]    [DEL]

WT811909

   Feed Water/Rinse Water Reagent Test Strips    EA       [DEL]    [DEL]

WTFCO18B

   Micron Filter .2 MIC 5"    EA    1    [DEL]    [DEL]

WTFP0210E

   Filter, .2 Mic, 10"    EA    1    [DEL]    [DEL]

WTFP0220E

   Filter, .2 Mic, 20"    EA    1    [DEL]    [DEL]

WTFPN021CGS

   Filter, .2 Micron, 10", Vent    EA    1    [DEL]    [DEL]

WTOS1229398

   Membrane Element, [DELETED]    EA    1    [DEL]    [DEL]

WTP0005PR2

   Filter, .5 Mic, Bag    EA    1    [DEL]    [DEL]

WTP0050PR2

   Filter, 5 Mic, Bag    EA    1    [DEL]    [DEL]

WTS7625

   Filter,10" Pcf1-10 Mb Fda Di    EA    1    [DEL]    [DEL]

WTWP5BB97P

   Filter, 5 Mic, 10", Wound Poly    EA    1    [DEL]    [DEL]

WTWPX10BB97P

   Filter,10 Mic,10" Wound Poly    EA    1    [DEL]    [DEL]

WT811912

   Chlorine Control Tablets    BX    50    [DEL]    [DEL]

WT811911

   Test Kit, Hardness Low Range    BX    300    [DEL]    [DEL]

WT811913

   Peroxide Control Tablets    BX    50    [DEL]    [DEL]

 

44



--------------------------------------------------------------------------------

Execution Copy

 

Product No.

  

Description

   UOM    Pkg Qty    Each
Price    Extended
Price

WTTBC5A20

   Filter 5 Mic 20" Spun Poly    EA    1    [DEL]    [DEL]

WTTBC5A10

   Filter 5 Mic 10" Spun Poly    EA    1    [DEL]    [DEL]

WT15500243

   FILTER, 9 3.4", PAC/CELLULOSE    EA    1    [DEL]    [DEL]

WTTBC1A20

   Filter 1 Mic 20" Spun Poly    EA    1    [DEL]    [DEL]

WTTB5A200608

   Filter 5 Mic 20" Spun Poly    EA    1    [DEL]    [DEL]

WTTBC5A30

   Filter 5 Mic 30" Spun Poly    EA    1    [DEL]    [DEL]

WTTBC5A99

   Filter 5 Mic 9 7.8"    EA    1    [DEL]    [DEL]

WT7002502A020SPD

   Filter Zetapor 20" 222 Flat    EA    1    [DEL]    [DEL]

WT7000301A020SPD

   Filter, Zetapor, 10" 222, Fin    EA    1    [DEL]    [DEL]

WT7002501A020SPD

   Filter Zetapor 10" 222, Flat    EA    1    [DEL]    [DEL]

WTFC15517043

   Filter, 10", Bb, Cbc    EA    1    [DEL]    [DEL]

WT811916

   Stericheck Bicarb PH Test Strip    CS       [DEL]    [DEL]

WTFCR0F2020

   Filter 0" DOE 20 Micron    EA    1    [DEL]    [DEL]

WTFCWN020S2

   Filter 20" 222 0.2 micron    EA    1    [DEL]    [DEL]

WTFCWN120S2

   Filter 20" 119 0.2 Micron    EA    1    [DEL]    [DEL]

WTFCR002001

   Filter 20" 222 1 Micron    EA    1    [DEL]    [DEL]

WTFCWN010S2

   Filter 10" 222 0.2 Micron    EA    1    [DEL]    [DEL]

WTFCR0N0901

   Filter 10" DOE 1 Micron    EA    1    [DEL]    [DEL]

WTFCWNF09S2

   Filter 10" DOE 0.2 Micron    EA    1    [DEL]    [DEL]

WTFCWNF10S2

   Filter 10" DOE 0.2 Micron    EA    1    [DEL]    [DEL]

WT01425125975

   Filter, Cbc, Bb, 9.75", +1    EA    1    [DEL]    [DEL]

WT0125012520

   Filter, Cbc, 20", Matrikx +1    EA    1    [DEL]    [DEL]

107364

   WRO-300*    EA    1    [DEL]    [DEL]

WT6187001

   Pre-treatment Kit    EA    1    [DEL]    [DEL]

WT01425125975

   Replacement filter cartridge    EA    1    [DEL]    [DEL]

WTHCEN12073

   Service Manual    EA    1    [DEL]    [DEL]

 

* The WRO-300 is shipped with a user’s manual, laminated user help cards and a
user training video

Because central water systems must be designed to meet the individual
requirements of each clinic and its particular architectural design and water
quality, each central water treatment system must be priced for the specific
installation. The parties have developed models involving a component checklist
and a sizing sheet to be used in conjunction with a water system component price
list from a spreadsheet to automatically calculate the cost of a specific
installation for each of the new Water Purification Products and [DELETED]
systems. The parties hereby acknowledge delivery and receipt of the documents
titled “DaVita Component and

 

45



--------------------------------------------------------------------------------

Execution Copy

 

Water System Pricing”, dated October 3, 2005 for the [DELETED] system and agree
that the water component price lists set forth on such documents set forth the
prices to be charged by Supplier under this Agreement in conjunction with the
installation of such central water treatment systems (without constituting
specifications for any particular installation).

WATER SYSTEM SPARE PARTS

Purchaser’s price for Water system spare parts [DELETED] from the following list
prices:

 

Product Code

  

Product description

   qty/pack    List Price

BX6001237378

   DIALYZER CONNECTOR    1    [DEL]

FR230086

   DIALYZER HOLDER    1    [DEL]

WT1110573

   HOUSING, 20"    1    [DEL]

WT1157184

   HOUSING ASSY W/FITTING &CLAMPS    1    [DEL]

WT150072

   HOUSING, VENT, 10"    1    [DEL]

WT2510710

   ELBOW, 25MM, PS    1    [DEL]

WT2650047

   PEX TOOL KIT QUICK & EASY    1    [DEL]

WT2650050

   CONN 25 Q & E, MODIFIED    1    [DEL]

WT2650054

   CONN, 25MM, Q&E, [DELETED]    1    [DEL]

WT2650055

   RING, 25MM, Q&E, [DELETED]    1    [DEL]

WT2650061

   HEAD 25MM PEX EXPANDER    1    [DEL]

WT2650150

   BRACKET, SS TRUNKING T    1    [DEL]

WT2650200

   PLATE, MOUNTING, CHASE TEE    1    [DEL]

WT2670103

   BUZZER, [DELETED]    1    [DEL]

WT2670104

   FRAME, BUZZER, [DELETED]    1    [DEL]

WT2670116

   INDICATION PANEL, -H WALL [DELETED]    1    [DEL]

WT2680009

   SUPPLY LINE, PHNX, PEX    1    [DEL]

WT2850F01

   HEAD, FLECK 2850 MULTI-MEDIA    1    [DEL]

WT2850S01

   HEAD, FLECK 2850 SOFTENER    1    [DEL]

WT2AB2

   BOOSTER PUMP, CONTROLLER    1    [DEL]

WT2SVB1G2E0

   PUMP, BOOSTER, VS, 2HP    1    [DEL]

WT30GREUSE02

   TANK, 30 GAL REUSE    1    [DEL]

WT4H514563

   PUMP, CH 12-30    1    [DEL]

WT4J554565

   CHI4-50 PUMP - BUBE SEAL    1    [DEL]

WT5002S515

   BALL VALVE SPEARS    1    [DEL]

WT54001

   VALVE, TEMP, MIXING    1    [DEL]

 

46



--------------------------------------------------------------------------------

Execution Copy

 

Product Code

  

Product description

   qty/pack    List Price

WT5467010

   REGULATOR,1 INCH HAYWOOD    1    [DEL]

WT60GREUSE

   TANK, 60 GAL REUSE    1    [DEL]

WT63414

   COUPLER, SS,  3/4" x  3/4" FNPT    1    [DEL]

WT6905G100

   FLOAT SWITCH    1    [DEL]

WTA4000

   RESIN, NA ACID, 1 CU/FT BAG    1    [DEL]

WTA4073X

   RESIN, TANEX, 1 CU/FT DRUM    1    [DEL]

WTA5110750

   BEND-FORMER, 25MM, 90 DEG, [DELETED]    1    [DEL]

WTA7002A

   SAND, .44-.55MM (50 LB BAG)    1    [DEL]

WTA7005A

   FLINT GRAVEL,1/8"X1/16#-50 LB    1    [DEL]

WTA7006A

   GRAVEL, 1/4" X 1/8", 50LB BAG    1    [DEL]

WTA7050

   ANTHRACITE#, .6-.8MM(50 LB BAG    1    [DEL]

WTA708050

   GARNET, #12, 50 LB BAG    1    [DEL]

WTA708650

   GARNET #50, 50 LB BAG    1    [DEL]

WTBRINE02

   BRINE TANK (24" X 50")    1    [DEL]

WTBRINE18X4001

   BRINE TANK, 18 X 40    1    [DEL]

WTCIPKIT01

   REVERSE OSMOSIS CLEANING SYS.    1    [DEL]

WTCW0R00

   BOX ASY, CHASE, [DELETED], 0 REG    1    [DEL]

WTCW1R00

   BOX ASY, CHASE, [DELETED], 1 REG    1    [DEL]

WTCW2R00

   BOX ASSY, CHASE, [DELETED], 2 REG    1    [DEL]

WTCW3R00

   BOX, ASY, CHASE, [DELETED], 3 REG    1    [DEL]

[DELETED]

   LABEL, [DELETED] HOT WARNING    1    [DEL]

WTD5007

   RISER TUBE W/STACK DISTRIBUTOR    1    [DEL]

WTDI753II

   DI MONITOR    1    [DEL]

WTDILBL00

   LABEL, DI BYPASS    1    [DEL]

WTDU25M

   UNION, 25MM SS COMPRESSION    1    [DEL]

WTEFSPRINGPK00

   SPRING, ENDOTOXIN FILTER    1    [DEL]

WTENDODUPLEX01

   KIT, ENDO, DUPLEX W/O HOUSING    1    [DEL]

WTENDOKIT01

   KIT, SS, DUPLEX CONNECTOR    1    [DEL]

WTENDOSHELSIMP01

   HOUSING, ENDOTOXIN, SS, SHELCO    1    [DEL]

WTENDOSIMPLEX01

   KIT, ENDO, SIMPLEX W/O HOUSING    1    [DEL]

 

47



--------------------------------------------------------------------------------

Execution Copy

 

WTENDOTRIPLEX01

   KIT, ENDO, TRIPLEX W/O HOUSING    1    [DEL]

WTFC150578

   BRACKET, ENDO FILTER, USF    1    [DEL]

WTFILTERREPLAB

   LABEL, FILTER REPLACE(250/RL)    1    [DEL]

WTGAUGELABKIT

   LABEL KIT, GAUGE    1    [DEL]

WTGSGJ25

   SWITCH, PRESSURE, PUMP CONTROL    1    [DEL]

WTHOFA20H2008GQRLP

   FIBERGLASS WALL MOUNT CLOSURE    1    [DEL]

WTJCL1240

   CARBON GAC 1 CU FT BAG    1    [DEL]

WTK1K2K3MANL01

   MANIFOLD, SS, LH, DI    1    [DEL]

WTK1K2K3MANR02

   MANIFOLD, SS, RH, DI    1    [DEL]

WTK4512309

   CONTROLLER, DRAIN FLOW 12GPM    1    [DEL]

WTK4512310

   CONTROLLER, DRAIN FLOW 15GPM    1    [DEL]

WTK4512311

   CONTROLLER, DRAIN FLOW 25GPM    1    [DEL]

WTK4513629

   CONTROLLER, DRAIN FLOW 20GPM    1    [DEL]

WTK4513640

   CONTROLLER, DRAIN FLOW 30 GPM    1    [DEL]

WTK4516858

   CONTROLLER, DRAIN FLOW 10GPM    1    [DEL]

WTKITCAD01

   COLLECTION ASSISTING DEVICE    1    [DEL]

[DELETED]

   COLLECTION ASSIST DEVICE, [DELETED]    1    [DEL]

[DELETED]

   COLLECTION ASSIST DEVICE    1    [DEL]

[DELETED]

   COLLECT ASSIST DEVICE, [DELETED] REU    1    [DEL]

WTL1L2MANL00

   MANIFOLD,SS,LH, L1L2    1    [DEL]

WTL1L2MANR01

   MANIFOLD, SS, RH, L1L2    1    [DEL]

WTLABCARBDATA

   CARBON TANK DATA LABEL    1    [DEL]

WTLABESI

   ELECTRICAL SAFETY INSPECT.LAB    1    [DEL]

WTLABMMDATA01

   MMDF DATA LABEL    1    [DEL]

WTLABOS

   PURPOSE SHEET, ORGANIC SCAV    1    [DEL]

WTLABPIPELEG

   LABEL, PIPE LEGEND    1    [DEL]

WTLABUFWRN

   SIGN, UF WARNING    1    [DEL]

WTLABWSDATA

   WATER SOFTENER TANK DATA LABEL    1    [DEL]

WTM1M2M3MAN00

   MANIFOLD, SS, M1M2M3    1    [DEL]

WTM1M2MANR01

   MANIFOLD, SS, RH, M1M2    1    [DEL]

 

48



--------------------------------------------------------------------------------

Execution Copy

 

WTMACHCONN

   CONNECTOR, [DELETED] CHASE TO FGHT    1    [DEL]

WTMANSUPLABEL

   MANUFACTURER/SUPPLIER LABEL    1    [DEL]

WTMD70RLZT

   PUMP, CONCENTRATE, 28.8 PSI    1    [DEL]

WTMIXVALVEASSY01

   ASSEMBLY, MIXING VALVE    1    [DEL]

WTNI15MB

   UV LIGHT ASSY,NI15MB    1    [DEL]

WTNI30MB

   UV LIGHT ASSY, NI30MB    1    [DEL]

WTNIGAMMON15

   UV LIGHT MONITOR,NI15    1    [DEL]

WTNIGAMMON30

   UV LIGHT MONITOR,NI30    1    [DEL]

WTPEXVIDEO

   VIDEO, PEX TUBING    1    [DEL]

WTPRFILTER04

   KIT, PRERINSE FLTR, WO HOUSING    1    [DEL]

WTPSC0700

   CLAMP, OFFSET PIPE SUPPORT 3/4    1    [DEL]

WTPSC1000

   CLAMP, OFFSET PIPE SUPPORT 1"    1    [DEL]

WTPSC1500

   CLAMP, OFFSET PIPE SUPPORT 1.5    1    [DEL]

WTQ6301000

   PNEUMATIC PEX EXPANDER TOOL    1    [DEL]

WTQA75815

   MONITOR, WATER QUALITY, REMOTE    1    [DEL]

WTRT14654

   TANK,14X65 NAT4" IM-BASE CTN    1    [DEL]

WTRT16654

   TANK, 16 X 65 W/ BASE    1    [DEL]

WTRT20624

   TANK, 20 X 62 W/ BASE    1    [DEL]

WTRT24714

   TANK, 24 X 71 W/ BASE    1    [DEL]

WTS1S2MAN00

   MANIFOLD, SS, S1S2    1    [DEL]

WTS7562A

   HOUSING, BB FILTER    1    [DEL]

WTS7577

   BRACKET KIT FOR BIG BLUE    1    [DEL]

WTS7594P

   HOUSING WRENCH 10” BIG BLUE    1    [DEL]

[DELETED]

   [DELETED] SCHEMATIC LARGE    1    [DEL]

WTSLK05

   SYSTEM LABEL KIT    1    [DEL]

WTSSHOS75M01

   HOSE, SS BRAIDED, 3/4"    1    [DEL]

WTSSQC4B4PF

   CONN, SS QD BODY    1    [DEL]

WTSSQC4S2PF

   CONNECTOR, SS QD    1    [DEL]

WTSSQC6B4PF

   SS, QUICK CONNECT - BODY    1    [DEL]

WTSSQC6S4PM

   SS, Quick Connect-Stem    1    [DEL]

WTSSQC6S6HC

   CONNECTOR, QC6HC    1    [DEL]

WTSW0R00

   BOX ASSY, CHASE, STD, 0 REG    1    [DEL]

WTSW1R00

   BOX ASSY, CHASE, STD, 1 REG    1    [DEL]

WTSW2

   HOUSING WRENCH, 4.5"    1    [DEL]

WTSW2R00

   BOX ASSY, CHASE, STD, 2 REG    1    [DEL]

WTSW3R00

   BOX ASSY, CHASE, STD, 3 REG    1    [DEL]

WTT125

   TANK, 125 GAL W/PEDISTAL    1    [DEL]

WTT250

   TANK, 250 GAL. W/ PED    1    [DEL]

WTTANNINKIT01

   TANNIN-LIGNINS COLLECTION KIT    1    [DEL]

 

49



--------------------------------------------------------------------------------

Execution Copy

 

WTTOCKIT01

   TOC COLLECTION KIT    1    [DEL]

WTTXMATE

   CONTROLLER, RE-PRESS. PUMP    1    [DEL]

WTV2003D5

   CONTROLLER, DRAIN FLOW 5GPM    1    [DEL]

WTV2003D7

   CONTROLLER, DRAIN FLOW 7GPM    1    [DEL]

WTV6P

   TANK, EXPANSION, V6P    1    [DEL]

WTVALVETAGKIT02

   VALVE TAG KIT    1    [DEL]

WTZHW0D1201

   ENDO FILTER HOUSING,12",USF    1    [DEL]

WTZHW0D2001

   ENDO FILTER HOUSING, 20", USF    1    [DEL]

 

50



--------------------------------------------------------------------------------

Execution Copy

 

Technical Training Classes

 

Catalog Number

  

Description

   Number of
Days    Tuition*

339100055

   Tuition, C3 Basic    8    [DEL]

339100070

   Tuition, C3 Advanced    3    [DEL]

339100096

   Tuition, WRO 95    1    [DEL]

339100104

   Tuition, WRO 300    1    [DEL]

339100089

   Tuition, Phoenix    7    [DEL]

339100100

   Tuition, Phoenix Advanced    3    [DEL]

339100093

   Tuition, Exalis    3    [DEL]

339100071

   Tuition, Prisma    2.5    [DEL]

339100102

   Tuition, Prismaflex    3    [DEL]

339100085

   Tuition, [DELETED]    3    [DEL]

 

* [DELETED]; the Purchaser to pay all travel-related costs

NOTE: Under applicable federal regulations governing discounts, all products,
equipment and services must be fully and accurately reported in all cost reports
filed by Purchaser with any Federal or state agency.

 

51



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT 1-A

OPTIONAL PRODUCTS

 

1



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT 2

PRODUCT WARRANTIES AND DISCLAIMERS

PHOENIX DIALYSIS SYSTEM

Warranty - United States of America

[DELETED]

Optional feature components that are installed after a machine has been placed
in service are subject to a separate warranty applicable to such components.

Certain components, such as filters, that are subject to normal wear are not
covered by this Limited Warranty. In addition, this Warranty does not include
replacement or repair of any part that fails because of misuse, accident,
neglect, or failure to use and maintain the unit in accordance with instructions
provided in the Phoenix Operator’s Manual, or because of alterations made by
other than the Supplier’s authorized service personnel. Repairs required as a
result of abuse or misuse of the equipment, as determined by the Supplier in
good faith, will be charged to the Purchaser.

Performance of scheduled preventive maintenance procedures as described in the
Operator’s Manual is the responsibility of the owner and is not covered by this
Warranty. Failure to perform preventative maintenance procedures will invalidate
this Warranty.

THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. IN NO EVENT SHALL GAMBRO BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL
DAMAGES ARISING OUT OF THE FURNISHING, FUNCTIONING OR THE OWNER’S USE OF THE
EQUIPMENT. Some states may not allow the exclusion or limitation of incidental
or consequential damages, so the above limitation or exclusion may not apply to
you. This Warranty gives you specific legal rights and you may also have other
rights which vary from state to state.

To request service under this Warranty, the purchaser should call the GAMBRO
Technical Service Response Center at the telephone number below. Please provide
the name, model number, and serial number of the equipment.

GAMBRO

10810 W. Collins Avenue

Lakewood, CO 80215-4407 USA

1-800-525-2623

 

1



--------------------------------------------------------------------------------

Execution Copy

 

PRISMAFLEX™ DIALYSIS DELIVERY SYSTEM

GAMBRO Warranty - United States of America

[DELETED]

Optional feature components that are installed after a machine has been placed
in service are subject to a separate warranty applicable to such components.

Certain components, such as fuses, bulbs, and filters, which are subject to
normal wear, are not covered by this Limited Warranty. In addition, this
Warranty does not include replacement or repair of any part that fails because
of misuse, accident, neglect, or failure to use and maintain the unit in
accordance with instructions provided in the PRISMAFLEX Operator’s Manual, or
because of alterations made by other than GAMBRO authorized service personnel.
Repairs required as a result of abuse or misuse of the equipment, as determined
by GAMBRO in good faith, will be charged to the owner.

Performance of scheduled preventive maintenance procedures as described in the
Operator’s Manual is the responsibility of the owner and is not covered by this
Warranty. Failure to perform preventative maintenance procedures will invalidate
this Warranty.

THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. IN NO EVENT SHALL GAMBRO BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE USE OF THE UNIT. Some states may not allow the
exclusion or limitation of incidental or consequential damages, so the above
limitation or exclusion may not apply to you. This Warranty gives you specific
legal rights and you may also have other rights, which vary from state to state.

To request service under this Warranty; please call the Technical Service
Response Center at the telephone number below. The caller should be ready to
provide the name, model number and serial number of the unit.

Gambro Renal Products, Inc.

10810 W. Collins Avenue

Lakewood, CO 80215-4407 USA

1-800-525-2623

 

2



--------------------------------------------------------------------------------

Execution Copy

 

PRISMAFLO™ BLOOD/FLUID WARMER WARRANTY

The warranty for PrismaFlo Blood/Fluid Warmer is provided by the manufacturer,
STIHLER Electronic GmbH, Stuttgart, Germany.

[DELETED]

Please contact STIHLER’s authorized U.S. service representative, FUTUREMED
America, Inc. for warranty service at 818/830-2500.

PRISMATHERM II™ BLOOD WARMER WARRANTY

The warranty for Prismatherm II is provided by the manufacturer, STIHLER
Electronic G.m.b.H., Stuttgart, Germany.

[DELETED]

Please contact STIHLER’s authorized U.S. service representative, FUTUREMED
America, Inc. for warranty service at 818/830-2500.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

WATER SYSTEMS

WRO MOUNTING

The Supplier makes no claims regarding the efficacy of mounting WRO 300 system
directly onto any dialysis machine. The Purchaser assumes all risks of, and
responsibility for, all damages and liabilities associated with the mounting of
the WRO 300 directly onto a dialysis machine. This includes any damage to the
WRO 300, the dialysis machine, any other item damaged due to the mounting
arrangement and any and all consequential damages. The Purchaser also assumes
all risks and liabilities due to any injury to operators, technical staff,
patients or any other person who may be injured as a result of the mounting
arrangement.

CARBON ADSORPTION (FILTRATION)

Proper sizing of the carbon adsorption (filter) units requires an analysis of
the incoming tap water at the point of use. This is not provided by the Supplier
prior to an installation. The Purchaser accepts all responsibility for ensuring
that chlorine and chloramine levels in the RO feed water are within
specification, and that the sizing of the carbon adsorption units will be
sufficient to meet those specifications. The Purchaser acknowledges its
responsibility to monitor post carbon filter chlorine and chloramine levels to
ensure that they do not exceed the level specified for in the feed water
requirements. Excessive chlorine and chloramine levels may present patient
safety issues and will damage the RO membrane. The Supplier can make
recommendations regarding sizing of the carbon adsorption units if chlorine and
chloramine levels are provided, but assumes no responsibility for the levels of
chlorine and chloramine in the RO feed water, the sizing of the carbon
adsorption units, or the consequences of inadequate carbon adsorption.

 

4



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT 3

VENDOR RELATIONS POLICIES AND PROCEDURES

[See attached PDF entitled Exhibit 3]